Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 1 of 140 PageID #: 570




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  CITY OF MIAMI FIRE FIGHTERS’
  AND POLICE OFFICERS’
  RETIREMENT TRUST, and                        Civil Action No. 19-cv-1725-AT-BCM
  INTERNATIONAL UNION OF
  OPERATING ENGINEERS PENSION                  Class Action
  FUND OF EASTERN
  PENNSYLVANIA AND DELAWARE,                   AMENDED CLASS ACTION
  individually, and on behalf of all others    COMPLAINT
  similarly situated,
                                               Jury Trial Demanded
                                 Plaintiffs,

          v.

  CVS HEALTH CORPORATION, LARRY J.
  MERLO, DAVID M. DENTON, JONATHAN
  C. ROBERTS, ROBERT O. “ROCKY”
  KRAFT, AND EVA C. BORATTO
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 2 of 140 PageID #: 571




                                              TABLE OF CONTENTS

        NATURE AND SUMMARY OF THE ACTION .............................................................. 1
        I.      JURISDICTION AND VENUE ........................................................................... 11
        II.     PARTIES .............................................................................................................. 12
                A.         Lead Plaintiffs ........................................................................................... 12
                B.         Defendants ................................................................................................ 13
        III.    CONFIDENTIAL WITNESSES .......................................................................... 15
        IV.     SUBSTANTIVE ALLEGATIONS ...................................................................... 23
                A.         Background of CVS Health ...................................................................... 23
                B.         The Acquisition......................................................................................... 25
                C.         CVS Health Touts the Acquisition ........................................................... 28
                D.         Defendants Structured the Integration of the Omnicare LTC Business
                           to Allow Them to Conceal Any Decline that Business ............................ 34
                E.         The Omnicare LTC Business Hemorrhages Customers During the
                           Class Period .............................................................................................. 39
                           i.    Customers Losses at the Omnicare LTC Business Exploded
                                 After the Acquisition ......................................................................... 40
                           ii. CVS Health’s Poor Customer Service Drove Customers Away ....... 46
                           iii. CVS Health’s “Synergies” Drove Customers Away ......................... 48
                           iv. Former Omnicare and CVS Health Employees Were Poaching
                               Customers from the Omnicare LTC Business ................................... 54
                           v.    Omnicare LTC Business Customers were Intentionally Defaulting
                                 on Contracts to Get Away from CVS Health .................................... 56
                F.         The Individual Defendants Had Actual Knowledge of the Actual
                           Condition of the Omnicare LTC Business Throughout the Class
                           Period ........................................................................................................ 56
                G.         Defendants Concealed the Problems in the Omnicare LTC Business to
                           Ensure that Those Problems Would Not Interfere with the Company’s
                           Acquisition of Aetna ................................................................................. 60
                H.         The Individual Defendants Reaped Windfall Profits By Trading in
                           Inflated CVS Health Shares During the Class Period............................... 71
                I.         CVS Health’s Share Price Plummets After It Announces the
                           Goodwill Writedown ................................................................................ 76
        V.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
                STATEMENTS DURING THE CLASS PERIOD .............................................. 78




                                                                  i
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 3 of 140 PageID #: 572




                   A.         Defendants’ Statements Concerning the Financial Performance
                              of the Omnicare LTC Business During the Class Period Were
                              False and Misleading ................................................................................ 79
                   B.         Defendants Falsely Represented That CVS Health Understood
                              Omnicare LTC Customers’ Needs and Were Meeting Those
                              Customers’ Service Requirements ............................................................ 92
                   C.         CVS Health Failed to Disclose the Material Fact That Its Pursuit
                              of “Synergies” Were Driving Customers Away From the Omnicare
                              LTC Business ............................................................................................ 95
                   D.         Defendants’ Representations Concerning the Condition of the
                              Omnicare LTC Business Were False and Misleading ............................ 101
                   E.         CVS Health’s Disclosures Concerning the Value of the Goodwill
                              of the Omnicare LTC Business Were False and Misleading .................. 108
                   F.         The Company’s Quarterly and Annual Reports Statements Concerning
                              the Potential for Future LTC Customer Retention, Acquisition
                              Integration, and Goodwill Impairment Problems Were False and
                              Misleading............................................................................................... 115
                   G.         Defendants Merlo and Denton’s Certifications Attached as Exhibits
                              to the Company’s Quarterly and Annual Reports Were False and
                              Misleading............................................................................................... 119
        VI.        THE TRUTH BEGINS TO EMERGE ............................................................... 122
        VII.       ADDITIONAL SCIENTER ALLEGATIONS ................................................... 124
        VIII.     NO SAFE HARBOR .......................................................................................... 126
        IX.        CLASS ACTION ALLEGATIONS ................................................................... 127
        X.         APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-
                   THE-MARKET AND AFFILIATED UTE PRESUMPTIONS ......................... 129
        XI.        LOSS CAUSATION ........................................................................................... 130
        CAUSES OF ACTION ................................................................................................... 131
        COUNT II ....................................................................................................................... 134
        DEMAND FOR JURY TRIAL ...................................................................................... 136




                                                                   ii
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 4 of 140 PageID #: 573




         Lead Plaintiffs City of Miami Fire Fighters’ and Police Officers’ Retirement Trust and

  the International Union of Operating Engineers Pension Fund of Eastern Pennsylvania and

  Delaware (“Plaintiffs”), individually and on behalf of all other persons similarly situated, by

  Plaintiffs’ undersigned attorneys, for Plaintiffs’ complaint against Defendants, allege the

  following based upon personal knowledge as to each Plaintiff and each Plaintiff’s own acts, and

  information and belief as to all other matters, based upon the investigation conducted by and

  through Plaintiffs’ attorneys, which included, among other things, a review of Defendants’

  public documents, conference calls and announcements made by Defendants, United States

  Securities and Exchange Commission (“SEC”) filings, wire and press releases published by and

  regarding CVS Health Corporation (“CVS Health” or the “Company”), analysts’ reports and

  advisories about the Company, and information readily obtainable on the Internet. Plaintiffs

  believe that substantial evidentiary support will exist for the allegations set forth herein after a

  reasonable opportunity for discovery.

         Counsel for Plaintiffs has conducted extensive due diligence in preparation of this

  Amended Class Action Complaint (“Complaint”). Plaintiffs, among other things, retained the

  services of an independent investigation firm with extensive investigative experience, which

  made significant efforts to identify, locate, contact and interview former employees of

  Defendants and Omnicare, Inc. (“Omnicare”) with potentially relevant information to the

  Company’s acquisition of Omnicare.

                         NATURE AND SUMMARY OF THE ACTION

         1.      This is a federal securities class action on behalf of all investors who purchased or

  otherwise acquired Defendant CVS Health Corporation (“CVS Health” or the “Company”)

  securities between February 9, 2016 and February 20, 2019, both dates inclusive (the “Class

  Period”). This action is brought on behalf of the Class for violations of Sections 10(b) and 20(a)


                                                   1
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 5 of 140 PageID #: 574




  of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a)

  and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.

         2.     CVS Health was founded in 1963 and is headquartered in Woonsocket, Rhode

  Island. The Company was formerly known as CVS Caremark Corporation and changed its name

  to CVS Health Corporation in September 2014. CVS Health, together with its subsidiaries,

  provides integrated pharmacy health care services, operating through its Pharmacy Services and

  Retail/LTC segments.

         3.     As of March 31, 2019, CVS Health had 25 retail specialty pharmacy stores, 20

  specialty mail order pharmacies and 90 branches for infusion and enteral services.           Its

  “Retail/LTC segment” sells prescription drugs, over-the-counter drugs, beauty products and

  cosmetics, personal care products, convenience foods, seasonal merchandise, and greeting cards,

  as well as offers photo finishing services. The Company has approximately 9,900 retail stores in

  forty-nine states, the District of Columbia, Puerto Rico, and Brazil. The Company also has 156

  long-term care (“LTC”) pharmacies in 46 states and one LTC repackaging facility.

         4.     On May 20, 2015, CVS Pharmacy, Inc. (“CVS Pharmacy”), a wholly owned

  subsidiary of CVS Health, entered into an Agreement and Plan of Merger (the “Merger

  Agreement”) to acquire Omnicare, a provider of pharmaceuticals and related pharmacy services

  to LTC facilities and provider of specialty pharmacy and commercialization services for the bio-

  pharmaceutical industry (the “Acquisition”). According to CVS Health’s SEC filings, upon the

  effective date of the Acquisition, each share of common stock, par value $1.00 per share, of

  Omnicare would be converted into the right to receive $98.00 in cash, or approximately $10.6

  billion in the aggregate. In addition, CVS Pharmacy would assume approximately $2.3 billion in

  debt of Omnicare.




                                                 2
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 6 of 140 PageID #: 575




         5.      When the Acquisition was announced, CVS Health touted that it would

  “significantly expand [the Company’s] ability to dispense prescriptions in assisted living and

  long term care facilities, serving the senior patient population.” CVS Health’s Chief Executive

  Officer, Defendant Larry Merlo, boasted that “[t]he acquisition of Omnicare significantly

  expands our business, providing CVS Health access into a new pharmacy dispensing channel

  . . . . It also creates new opportunities for us to extend our high-quality, innovative pharmacy

  programs to a broader population of seniors and chronic care patients.”

         6.      On August 18, 2015, the Acquisition closed. CVS Health acquired 100% of the

  outstanding common shares and voting interests of Omnicare for $98 per share for a total of $9.6

  billion and assumed long-term debt with a fair value of approximately $3.1 billion, for a total of

  $12.7 billion. Additionally, holders of Omnicare restricted stock units and performance based

  restricted stock units received 738,765 CVS Health restricted stock awards with a fair value of

  approximately $80 million as replacement awards. According to CVS Health’s SEC filings, the

  Company acquired Omnicare to expand its operations in dispensing prescription drugs to

  assisted-living and LTC facilities, and to broaden its presence in the specialty pharmacy business

  as it sought to serve a greater percentage of the growing senior patient population in the United

  States. After the Acquisition closed, Omnicare’s operations were folded into CVS Health’s

  Retail Pharmacy reporting segment, which was renamed the “Retail/LTC” reporting segment.

  The Company’s LTC business within the Retail/LTC segment is referred to in this Complaint as

  the “Omnicare LTC business.”

         7.      In the first quarterly financial report that the Company filed with the SEC after the

  Acquisition, which was for the third quarter of 2015, CVS Health highlighted how its newly

  acquired LTC business was thriving and benefitting CVS Health’s bottom line. The Company




                                                   3
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 7 of 140 PageID #: 576




  claimed that revenues for its Retail/LTC segment had increased “6.9%, or $1.2 billion, to $17.9

  billion” and that “[a]pproximately half of the increase was driven by the addition of LTC

  operations acquired as part of the Omnicare acquisition in August 2015.” The company also

  boasted that its reporting segments “benefited from the Omnicare acquisition.”

         8.      Although the Company continued touting the Acquisition for months after it

  closed, investors could not look behind those claims to understand how the business was

  operating. This was because, rather than establish a new reporting segment for its Omnicare LTC

  business, Defendants folded that business into the Company’s much larger Retail segment.

  Defendants combined the Omnicare LTC business, which had reported approximately $4.8

  billion in revenues in the year before the Acquisition, with the Company’s Retail segment, which

  had reported approximately $68 billion in revenues the year before the Acquisition. As a result,

  investors could not tell from the Company’s financial filings whether the Omnicare LTC

  business was performing well or declining, because the Company could mask any declines in the

  performance of its much larger retail business.

         9.      Defendants further concealed the performance of the Omnicare LTC business by

  causing the Company to file quarterly and annual reports that did not comply with Rule 5-02.3 of

  Regulation S-X. Rule 5-02.3 requires reporting companies to break down “accounts receivable”

  on balance sheets into the sub-types of those receivables. Indeed, prior to the Acquisition,

  Omnicare had broken down its accounts receivable as required by the rule.           Defendants,

  however, caused the Company to report its accounts receivable as a single number and ignored

  how Omnicare had previously disclosed accounts receivable. The Company’s financial reports

  were not filed in compliance with Rule 5-02.3 until the SEC sent the Company a comment letter

  demanding to know why it was not complying with the rule.




                                                    4
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 8 of 140 PageID #: 577




         10.    When the Company disclosed its earnings for the full 2016 year, it again touted

  that it was a force within the LTC industry. In its annual report to investors, Defendant Merlo

  wrote, “[f]rom our nationwide retail footprint to our leading pharmacy benefits management

  (PBM) and specialty businesses, and now our leading presence in long-term pharmacy care,

  we have forged a competitive advantage that is helping us benefit from a broad range of market

  trends.” The Company continued to tout the performance of the Omnicare LTC business for

  nearly the next two years, telling investors that the business was performing well, that the

  Company had identified and capitalized on various “synergies” to improve the business, and that

  it understood its LTC customers’ needs and was providing excellent customer service.

         11.    But none of this was true. What Defendants knew, but concealed, was that the

  Company’s Omnicare LTC business was hemorrhaging customers as a result of “synergies”

  implemented by CVS Health that drove customers away, poor customer service and poaching by

  former Omnicare and/or CVS Health employees. For example, CW13 stated that the Omnicare

  LTC business lost an enormous number of accounts covering approximately 90% of the beds

  serviced in New York because the Omnicare LTC business was run as a retail operation that

  ignored customer service and relationships. As a result, former employees, who now worked for

  competing LTC pharmacy service providers, easily took enormous numbers of accounts from the

  Omnicare LTC business. CW described how former Omnicare employee Michael Rosenblum

  “singlehandedly closed Omnicare out of upstate New York” by poaching virtually all of

  Omnicare’s LTC clients for Rosenblum’s new employer, PharmScript.

         12.    In fact, LTC customers were so eager to leave the Omnicare LTC business that

  they were intentionally defaulting on contracts in the hopes that CVS Health would cancel those

  agreements, which would allow the customers to move to competing LTC pharmacy service




                                                5
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 9 of 140 PageID #: 578




  providers. According to CW14, “this was how nursing home owners would get out of their

  contracts with Omnicare because they no longer wanted to do business with Omnicare. They

  just stopped paying their bills.”

         13.       Even though they knew that the business was declining, Defendants nevertheless

  continued to tout the Omnicare LTC business. In December 2016, for example, Defendant

  Denton, then CVS Health’s chief financial officer, claimed that the Omnicare LTC business

  would be a profit center for the Company for years to come, saying that CVS Health had a

  “leadership position in long-term care with Omnicare,” and “as the number of frail adults rises

  with an aging population, the need for long-term care services and support will grow as well.”

         14.       By the fall of 2017, however, the Company desperately needed to defend itself

  against a powerful new entrant into the retail pharmacy space: Amazon Inc. (“Amazon”).

  Amazon had recently been granted permission to operate pharmacies in certain jurisdictions,

  which presented a grave threat to CVS Health. To counter Amazon’s pending entry into the

  pharmacy business, CVS Health was preparing to announce the acquisition of insurance provider

  Aetna, Inc. (“Aetna”).      With the announcement looming, Defendants had to make some

  disclosure regarding the problems in the Omnicare LTC business. Defendants knew, however,

  that disclosing the full extent of the decline of the business, particularly the customer losses

  caused by poor customer service, a failure to implement “synergies,” poaching by former

  employees and intentional defaults, could jeopardize the acquisition of Aetna (the “Aetna

  Acquisition”).

         15.       Full disclosure of the problems in the Omnicare LTC business would, for

  example, suggest that Defendants could not integrate Aetna into CVS Health. Analysts and

  investors knew that integrating Aetna would present significant challenges for Defendants,




                                                  6
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 10 of 140 PageID #: 579




   because Aetna operated in an entirely different market from CVS Health. Aetna was also a huge

   business, with over $60 billion in revenues the previous year. Defendants knew that if they fully

   disclosed the problems in the Omnicare LTC business, investors would question how they could

   hope to successfully integrate the $60 billion Aetna business when Defendants had failed to

   integrate the $4.8 billion Omnicare business.

          16.     Defendants also knew that fully disclosing the state of the Omnicare LTC

   business could have an effect on CVS Health’s investment grade credit rating. Defendants knew

   that CVS Health would need to issue $40 billion in bonds — the third largest corporate bond

   issuance ever — to fund the Aetna Acquisition (the “Aetna Notes”). A downgrade of the

   Company’s credit prior to issuing those bonds could make it much more expensive to issue the

   bonds, or preclude the Company from issuing them at all.

          17.     Defendants knew that the Aetna Acquisition was essential to the Company’s

   survival, because if it failed the Company would be vulnerable to competition from Amazon.

   Defendants thus embarked on a plan to dribble out incomplete disclosures of the problems in the

   Omnicare LTC unit so that the acquisition of Aetna could proceed.

          18.     Defendants made sure, however, that they reaped windfall profits before initiating

   their “dribble out” strategy. On September 13, 2017, for example, Merlo exercised stock options

   and sold 241,150 shares of the Company, reaping proceeds of over $20 million. Similarly, on

   September 11, 2017, Denton exercised stock options and sold 237,078 shares of the Company,

   reaping proceeds of $18.9 million. Finally, on September 18, 2017, Roberts exercised stock

   options and sold 85,743 shares of the Company, reaping proceeds of over $7 million alone. The

   proceeds of this sale nearly equaled the proceeds of Merlo’s eight prior stock sales in the Class

   Period combined. The sudden spike in stock sales by Defendants Merlo, Denton and Roberts




                                                   7
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 11 of 140 PageID #: 580




   was so pronounced that it attracted the attention of the financial press. On September 22, 2017,

   Barron’s Online published an article questioning why CVS Health insiders appeared to be

   dumping their stock when the Company was concurrently telling investors, “[w]e see significant

   opportunity for long-term growth.” See Lin, Ed, CVS Insiders Sell $100 Million in Stock,

   Barron’s Online, Sep. 22, 2017, https://www.barrons.com/articles/cvs-insiders-sell-100-million-

   in-stock-1506081167.

          19.     After selling large blocks of shares, the Defendants then commenced “dribbling

   out” disclosures. First, on November 6, 2017, in its quarterly report for the third quarter of 2017,

   Defendants caused the Company to disclose that the value of the “goodwill” of the Omnicare

   LTC business, which had previously exceeded the carrying costs of that business by 7%, now

   only exceeded those carrying costs by 1%. Defendants attributed the decrease to weaknesses in

   the LTC industry, including “customer reimbursement pressures, industry trends such as lower

   occupancy rates in skilled nursing facilities” and, euphemistically, client retention rates.”

   Defendants did not disclose, however, that the Omnicare LTC business was hemorrhaging

   customers, that the “synergies” Defendants had promised to realize were driving customers

   away, that the business was plagued by poor customer service, that customers were intentionally

   defaulting on contracts, and that former employees were poaching enormous amounts of LTC

   business. After the disclosure, CVS Health’s stock price fell from $69.25 per share to $66.80 per

   share, a decline of 3.5%.

          20.     Defendants’ strategy worked. On December 3, 2017, the Company announced

   that it had entered into an agreement to purchase Aetna. Four months later, in March 2018, the

   Company successfully funded the Aetna Acquisition by issuing $40 billion in bonds. Later,

   Aetna’s shareholders approved the Aetna Acquisition.




                                                    8
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 12 of 140 PageID #: 581




          21.     With the Aetna Acquisition awaiting approval from the United States Department

   of Justice (“DOJ”), Defendants entered Phase II of their “dribble out” plan. On August 8, 2018,

   as it announced its financial and operating results for the second quarter of 2018, Defendants had

   the Company disclose that its annual test for impairment of “goodwill” of the Omnicare LTC

   business showed that “the fair value of the [Omnicare LTC business] was lower than the carrying

   value, resulting in a $3.9 billion pre-tax goodwill impairment charge,” and the remaining

   goodwill balance for its Omnicare LTC business was approximately $2.7 billion. Defendants

   attributed the impairment to softening in the LTC industry and “client retention issues.”

   Defendants misleadingly tempered this disclosure by insisting that the “challenges” in the

   Omnicare LTC business were manageable and outlining a plan to address those problems, which

   included replacing the entire Omnicare LTC business management team and improving customer

   service.

          22.     The “dribble-out” strategy worked again.          The DOJ approved the Aetna

   Acquisition in October 2018, and on November 28, 2018, CVS Health announced that the Aetna

   Acquisition had closed. In addition, Defendants’ dribble-out strategy kept the Company’s stock

   price artificially inflated, and enabled Defendants to reap windfall profits by selling their shares

   at those inflated prices during the Class Period.

          23.     Defendants then wrapped up their “dribble-out” plan on February 20, 2019, when

   the Company announced its fourth quarter and full year financial and operating results and

   provided 2019 full year guidance. CVS Health advised investors that adjusted earnings in 2019

   would be $6.68 to $6.88 per share, compared with the $7.36 average of market estimates, citing

   rising costs and poor results related to the Company’s Omnicare LTC business. Specifically, the

   Company disclosed that its LTC business “has continued to experience challenges that have




                                                       9
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 13 of 140 PageID #: 582




   impacted management’s ability to grow the business at the rate that was originally estimated

   when we made the acquisition of Omnicare.”           The Company further disclosed that it had

   conducted an impairment test on the value of the “goodwill” of its LTC business, and that the

   test showed that the Company needed to write down the value of the goodwill of the LTC

   business by $2.2 billion.

          24.     When combined with the Company’s prior goodwill writedown of the Omnicare

   LTC business of $3.9 billion, the Company’s $2.2 billion writedown meant that, in the space of

   only six months, it had written down the value of that business by $6.1 billion, or nearly half the

   $12.7 billion purchase price it had paid for Omnicare. After this writedown, the total amount of

   goodwill for the Omnicare LTC business was only $432 million.

          25.     The market was thunderstruck by the disclosure of the additional $2.2 billion

   writedown. In an analysis of the disclosure, a Wells Fargo analyst wrote, “[w]e were surprised

   that the . . . charge taken in Q2 2018 wasn’t the bottom for this business.” On the Company’s

   earnings call the day the writedown was announced, a Cowen Equity Research analyst noted

   incredulously, “[y]ou’ve kind of written off maybe upwards of half of the value of what you

   kind of put into [the Omnicare LTC business] initially when you consider the debt you took on

   as well.” On the same call, a JPMorgan analyst asked pointedly, “[i]s Omnicare strategic to the

   company going forward?”

          26.     Following this news, CVS Health’s stock price fell by $5.66 per share, or slightly

   over 8%, to close at $64.22 per share on February 20, 2019. Then, as the market digested the

   goodwill impairment and recognized the true value of the Omnicare LTC business, CVS

   Health’s share price plummeted even further over the next several days before hitting bottom at

   $52.36 on March 7, 2019, a decline of over 25%. These declines were attributable to the




                                                   10
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 14 of 140 PageID #: 583




   disclosure to investors of the goodwill impairment and thus the true financial condition,

   historical performance and value of the Omnicare LTC business.

          27.     As set forth in this Complaint, Defendants concealed the true performance of the

   Omnicare LTC business by combining it with the Retail/LTC segment, dribbling out incomplete

   and misleading disclosures about write-downs in goodwill, and making false and/or misleading

   statements and/or omissions about the financial condition, historical performance and value of

   the Omnicare LTC business.

          28.     Specifically, Defendants made false and/or misleading statements and/or failed to

   disclose substantial problems in the Omnicare LTC business, including that: (i) “synergies”

   implemented by CVS Health after the Acquisition were driving customers away, (ii) Omnicare

   LTC’s customer service was so poor that customers were fleeing to competitors, (iii) former

   employees were poaching Omnicare LTC customers, (iv) Omnicare LTC customers were

   intentionally defaulting on contracts to end their relationships with CVS Health, and (v) as a

   result, CVS Health’s public statements were materially false and misleading at all relevant times.

          29.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

   decline in the market value of the Company’s securities, Plaintiffs and other Class members have

   suffered significant losses and damages.

                                 I.     JURISDICTION AND VENUE

          30.     The federal law claims asserted herein arise under Sections 10(b) and 20(a) of the

   Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the

   SEC, 17 C.F.R. § 240.10b-5.

          31.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

   1331 and Section 27 of the Exchange Act, codified at 15 U.S.C. § 78aa.




                                                  11
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 15 of 140 PageID #: 584




          32.     This Court has jurisdiction over each Defendant named herein because each

   Defendant is an individual or corporation who continuously and systematically transacts business

   within this Judicial District or has sufficient minimum contacts with this Judicial District so as to

   render the exercise of jurisdiction by the District Court permissible under traditional notions of

   fair play and substantial justice. The Company has operated and continues to operate dozens of

   retail stores in this Judicial District, and the Individual Defendants do, or did during the relevant

   time period, exercise authority over those retail stores.

          33.     Venue is proper in this Judicial District pursuant to § 27 of the Exchange Act and

   28 U.S.C. § 1391(b). CVS Health securities trade on the NYSE, located within this Judicial

   District, and many of the acts charged herein, including the dissemination of materially false and

   misleading information, occurred in substantial part in this Judicial District.

          34.     In connection with the acts alleged in this complaint, Defendants, directly or

   indirectly, used the means and instrumentalities of interstate commerce, including, but not

   limited to, the mails, interstate telephone communications and the facilities of a national

   securities exchange.

                                              II.     PARTIES

       A. Lead Plaintiffs

          35.     Plaintiff City of Miami Fire Fighters’ and Police Officers’ Retirement Trust, as

   set forth in its previously filed Certification (ECF No. 26),1 acquired CVS Health securities at

   artificially inflated prices during the Class Period and was damaged upon the revelation of the

   alleged corrective disclosures.


   1
     Although the Class Period is narrower than the class period alleged in the original complaint,
   all of Plaintiffs’ purchases of CVS Health shares in their previously filed certifications were
   made during the Class Period alleged in this amended complaint.


                                                    12
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 16 of 140 PageID #: 585




          36.    Plaintiff International Union of Operating Engineers Pension Fund of Eastern

   Pennsylvania and Delaware, as set forth in its previously filed Certification (ECF No. 11),

   acquired CVS Health securities at artificially inflated prices during the Class Period and was

   damaged upon the revelation of the alleged corrective disclosures.

      B. Defendants

          37.    Defendant CVS Health is a Delaware corporation with its principal executive

   offices located at One CVS Drive, Woonsocket, Rhode Island. CVS Health’s common stock

   trades on the New York Stock Exchange (“NYSE”) under the ticker symbol “CVS.”

          38.    Defendant Larry J. Merlo (“Merlo”) served as CVS Health’s President and Chief

   Executive Officer (“CEO”) at all relevant times. Merlo has been CVS Health’s President and

   CEO from March 2011 to the present. Previously, Merlo was President and Chief Operating

   Officer (“COO”) of CVS Health from May 2010 through March 2011; President of CVS

   Pharmacy, Inc. (“CVS Pharmacy”) from January 2007 through August 2011; Executive Vice

   President (“EVP”) of CVS Health from January 2007 through May 2010; and a director of CVS

   Health from May 2010 to present.

          39.    Defendant David M. Denton (“Denton”) was CVS Health’s EVP and Chief

   Financial Officer (“CFO”) at all relevant times. Denton was the Company’s EVP and CFO since

   January 2010 to November 2018.           Prior to that he was Senior Vice President and

   Controller/Chief Accounting Officer of CVS Health from March 2008 until December 2009. He

   is currently the Executive Vice President and CFO of Lowe’s Companies, Inc.

          40.    Defendant Jonathan C. Roberts (“Roberts”) was the President of CVS Caremark

   from 2012 to March 2017, when he was appointed as CVS Health’s EVP and Chief Operating

   Officer. Roberts joined the Company in 1991. Prior to his appointment as president of CVS

   Caremark in 2012, he served as chief operating officer of the Company’s PBM business; EVP of


                                                  13
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 17 of 140 PageID #: 586




   pharmacy purchasing, pricing and network relations; senior vice president and chief information

   officer; among many other leadership roles at the Company.

          41.      Defendant Robert O. “Rocky” Kraft (“Kraft”) was EVP of CVS Health and

   President – Omnicare from August 2015 to October 2017. Kraft was previously Senior Vice

   President and Chief Financial Officer of Omnicare, Inc. from September 2012 through August

   2015 and Senior Vice President – Finance of Omnicare from November 2010 through September

   2012. Kraft is currently the CFO and Treasurer of The Hillman Companies, Inc. and The

   Hillman Group, Inc.

          42.      Defendant Eva C. Boratto (“Boratto”) has been CVS Health’s EVP and CFO from

   November 2018 to present. Boratto joined CVS Caremark in 2010 as Senior Vice President for

   pharmacy benefit management (“PBM”) finance. Boratto served also as Senior Vice President

   and Chief Accounting Officer for CVS Caremark, which became CVS Health in 2014, from

   2013 to 2017.

          43.      Collectively, Defendants Merlo, Denton, Roberts, Kraft and Boratto are referred

   to throughout this Complaint as the “Individual Defendants.”

          44.      The Individual Defendants, because of their positions as Executive Officers of

   CVS Health, possessed the power and authority to control the content and form of the

   Company’s annual reports, quarterly reports, press releases, investor presentations, and other

   materials provided to the SEC, securities analysts, money and portfolio managers and investors,

   i.e., the market.   The Individual Defendants authorized the publication of the documents,

   presentations, and materials alleged herein to be misleading prior to its issuance and had the

   ability and opportunity to prevent the issuance of these false statements or to cause them to be

   corrected.




                                                  14
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 18 of 140 PageID #: 587




          45.     Because of their positions with the Company and access to material non-public

   information available to them but not to the public, all the Individual Defendants knew that the

   adverse facts specified herein had not been disclosed to and were being concealed from the

   public and that the positive representations being made were false and misleading.              The

   Individual Defendants are liable for the false statements pleaded herein.

                                 III.    CONFIDENTIAL WITNESSES

          46.     In connection with its investigation of this matter, Plaintiffs interviewed a number

   of former CVS Health or Omnicare employees identified herein as confidential witnesses

   (“CWs”). All confidential witnesses are referred to in the masculine to protect their identities.

          47.     CW1 worked for Omnicare as a consultant pharmacist and continued working for

   CVS Health after the Acquisition before leaving in late 2015 or early 2016. As a consultant

   pharmacist for the Omnicare LTC business, CW1 was responsible for collaborating with LTC

   facility leaders and staff to coordinate pharmaceutical services. Among other things, CW1

   assisted LTC facility leaders and staff in identifying, evaluating and addressing pharmacy-related

   concerns, including compliance with federal regulations, clinical reviews, adoption of programs

   and service offerings. CW1 covered seven Catholic Health Services (“CHS”) facilities for the

   Omnicare LTC business in South Florida.

          48.     CW2 was a consultant pharmacist with Omnicare from 1990 to 2014. As a

   consultant pharmacist in the Omnicare LTC business, CW2 was responsible for collaborating

   with LTC facility leaders and staff to coordinate pharmaceutical services within LTC facilities.

   Among other things, CW2 assisted LTC facility leaders and staff in identifying, evaluating and

   addressing pharmacy-related concerns, including compliance with federal regulations, clinical

   reviews, adoption of programs and service offerings. He also served for a time as the primary

   point of contact for LTC facilities. Although CW2 left Omnicare prior to it being acquired by


                                                   15
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 19 of 140 PageID #: 588




   CVS Health, CW2 has kept in contact with individuals who remained with CVS Health after the

   acquisition.   CW2 also has a close relationship with a former high-ranking executive of

   Omnicare, who is now the CEO of Remedi SeniorCare (“Remedi”), an LTC pharmacy provider

   that competes with the Omnicare LTC business.

          49.     CW2 serviced over 100 LTC facilities for Omnicare in Ohio. CW2 said that

   when an LTC client would notify an Omnicare pharmacy that it intended to discontinue its

   relationship with Omnicare, the pharmacy would notify Omnicare’s corporate headquarters.

   High-ranking executives at Omnicare’s corporate headquarters would then demand an

   explanation from the Omnicare employees responsible for the account. CW2 also regularly

   attended meetings of all Omnicare pharmacy managers in the area where loss of accounts and

   contract status were discussed. Losses of accounts were reported up to the highest levels of

   Omnicare. CW2 believes the notification process and meetings continued after the Acquisition.

          50.     CW3 was a staff pharmacist with Omnicare, and later the Omnicare LTC

   business, in Sarasota Springs, New York, from 2004 until September 2015, where he was

   responsible for filling prescriptions. CW3’s location serviced approximately 180 skilled nursing

   and assisted living facilities.   CW3 stated that every Omnicare LTC pharmacy submitted

   quarterly reports to its regional manager, who discussed those reports with executives on

   conference calls.

          51.     CW4 worked for nine years as consultant pharmacist for Omnicare before leaving

   in 2007. As a consultant pharmacist in the Omnicare LTC business, CW4 was responsible for

   collaborating with LTC facility leaders and staff to coordinate pharmaceutical services within

   LTC facilities. Among other things, CW4 assisted LTC facility leaders and staff in identifying,

   evaluating and addressing pharmacy-related concerns, including compliance with federal




                                                 16
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 20 of 140 PageID #: 589




   regulations, clinical reviews, adoption of programs and service offerings. CW4 is currently a

   senior level clinical pharmacist in the LTC industry. He maintains relationships with many

   current and former employees of Omnicare or the Omnicare LTC business.

             52.   CW5 was the director of public relations for Omnicare and later the Omnicare

   LTC business from 2014 until 2016, when he declined an offer to work for CVS Health in Rhode

   Island.

             53.   CW6 was a consultant pharmacist with Omnicare and later the Omnicare LTC

   business from August 2008 to June 2016. CW6 currently works for Polaris Pharmacy Services

   (“Polaris”), a Fort Lauderdale, Florida, LTC pharmacy services provider formed by executives

   from Omnicare who were terminated after the Acquisition. As a consultant pharmacist, CW6

   coordinated pharmaceutical services and handled customer service at LTC facilities serviced by

   Omnicare and later the Omnicare LTC business. He also assisted LTC facilities in complying

   with state regulations.

             54.   CW7 began working as a clinical consulting pharmacist for Omnicare and later

   the Omnicare LTC business from 2000 until April 2016, when he left because he was disturbed

   by CVS Health’s poor clinical practices.      As a clinical consulting pharmacist, CW7 was

   responsible for collaborating with LTC facility leaders and staff on coordinating pharmaceutical

   services within LTC facilities as well as developing and maintain relationships with facilities.

   He was also the primary contact for facility staff to discuss treatments. During his time at

   Omnicare and the Omnicare LTC business, CW7 reported to a state manager at Omnicare

   responsible for accounts in New York and/or a regional manager of Omnicare’s eastern region.

   CW7 handled eight accounts totaling 800 to 1,000 beds.




                                                 17
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 21 of 140 PageID #: 590




          55.     CW8 worked as director of human resources for the west region of Omnicare.

   CW8 joined Omnicare in approximately March 2015 and left approximately one year later, in

   spring 2016. CW8 initially reported to the vice president of human resources, who left during

   the Acquisition, then supported the Omnicare LTC west region general manager, who reported to

   Defendant Kraft.

          56.     CW9 was a district manager for the Omnicare LTC business in Southern

   California in 2015 and then became a district manager in St. Louis, Missouri, from 2016 to 2018.

   While in Southern California, CW9 was responsible for approximately five Omnicare LTC

   pharmacies. In St. Louis, he supervised approximately seven Omnicare LTC pharmacies spread

   over Kansas, Iowa, Southern Illinois and Missouri. CW9 was responsible for operations and

   customer service at those pharmacies.

          57.     CW9 described the reporting structure in the Omnicare LTC business. In that

   business, “pharmacy managers” or “general managers” reported to “district managers” or

   “district directors.” The district managers/directors reported to “regional managers” or “regional

   vice presidents,” who reported to Defendant Kraft. Defendant Kraft reported to Defendants

   Merlo, Denton and Roberts. CW9 said that the Omnicare LTC business used a tool called

   “SalesForce” to track customers, including customer performance and losses of accounts. All

   Omnicare LTC employees, as well as the Individual Defendants, had access to SalesForce. CW9

   also participated in weekly calls with the business development group in the Omnicare LTC

   business to discuss customers who were unsatisfied with CVS Health or were in danger of

   moving their accounts to a competing LTC pharmacy services provider. Omnicare LTC district

   managers and the vice president of business development participated in these calls.




                                                  18
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 22 of 140 PageID #: 591




          58.     CW10 worked as an Omnicare regional director for nearly 30 years. Omnicare

   was organized into regions, each of which was overseen by a regional manager, director or vice

   president, who reported to Defendant Kraft. CW10 managed all of Omnicare’s pharmacies in

   Missouri, Kansas, and Southern Illinois. He left Omnicare in June 2015, shortly after the

   Acquisition was announced.

          59.     CW11 was a consultant pharmacist and software manager for Omnicare for 20

   years before he left in 2014. As a consultant pharmacist, CW11 made in-person visits to LTC

   facilities and checked documentation concerning prescriptions. He maintains relationships with

   many current and former employees of Omnicare and/or the Omnicare LTC business. CW11

   currently works for Skilled Care Pharmacy (“Skilled Care”) in Mason, Ohio.

          60.     CW12 was an area manager with Omnicare in upstate New York from 2003 until

   May 2014. From 2003 to 2011, CW12 managed Omnicare’s relationships with LTC facilities in

   Albany, Utica, Buffalo and Rochester. From 2011 to 2014, CW12 performed a similar role for

   the Syracuse area. CW12 reported to Omnicare regional vice president Paul Jacques, and later to

   Omnicare regional vice president Steve Rappa. As an area manager, CW12 participated in

   weekly conference calls with his managers on Fridays. Senior management was aware of these

   calls and would participate in some of the calls, including Omnicare regional CFOs. After he left

   Omnicare, CW12 began working for Wayne’s Drugs (“WD”) in Oswego, New York, which was

   affiliated with Harbor Pharmacy (“Harbor”), an LTC service provider in Syracuse.           After

   working with WD for 18 months, CW12 joined Specialty RX (“Specialty”), another LTC service

   provider. CW12 is now a vice president with ProCare LTC, an LTC pharmacy in New York and

   Connecticut.




                                                  19
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 23 of 140 PageID #: 592




          61.    CW13 worked as a Pharmacy Operations Manager at MedWorld, an Omnicare

   LTC affiliate in New York, from 1995 to 2014. Since leaving MedWorld, CW13 has maintained

   relationships with his former colleagues at Omnicare, CVS Health and the LTC industry in

   general.

          62.    CW14 worked as a General Manager for MedWorld, an Omnicare LTC affiliate

   in New York, from 1998 to 2017. CW14 started working for MedWorld in 1988 as a pharmacy

   technician, and began working for Omnicare through MedWorld when Omnicare acquired

   MedWorld in 1998. CW14 became a supervising pharmacist in 2002 and a general manager in

   June 2016. As a supervising pharmacist and general manager, CW14 was responsible for

   operating the MedWorld pharmacy where he worked. CW14 reported to Michael Rosenblum,

   who was let go from MedWorld in June 2013, then to Tony Russo, a general manager and

   regional director for Omnicare and later the Omnicare LTC business, and finally to Steve Rappa,

   a regional vice president of Omnicare and later the Omnicare LTC business.          CW14 left

   MedWorld in January 2017, and the location where he worked was closed two months later.

   CW14 currently works for a LTC pharmacy called Prescription Center.

          63.    CW14 would have regular calls with his supervisor (i.e., Russo or Rappa). On

   these calls, CW14 would provide reports on MedWorld’s financial performance, including

   identifying customer losses.    CW14 also participated in weekly calls with the account

   management team to discuss gains and losses during which “[w]e spent more time talking about

   losing business than we did trying to save or get new business.” On these calls, CW14’s

   supervisors would also pass on directives that the supervisors had received on their calls with

   Defendant Kraft and other upper management at Omnicare and/or CVS Health.




                                                 20
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 24 of 140 PageID #: 593




            64.   CW14 said that his supervisors had monthly calls with 15 to 20 other general

   managers in the Omnicare LTC business to discuss, among other things, pharmacy performance

   and customer losses.    Omnicare LTC supervisors, including CW14’s supervisors, also had

   regular calls with Defendant Kraft and other upper management at Omnicare and CVS Health.

   CW14 described how all CVS Health upper management, including the Individual Defendants,

   had access to sales data, including data on customer losses, via CVS Health’s internal computer

   network, and from monthly spreadsheets describing pharmacy performance that were

   disseminated across CVS Health as well. CW14 described the “SalesForce” software that the

   Omnicare LTC business used to tracked customers, including customer performance and losses.

            65.   CW15 was the CFO of the Omnicare LTC distribution center in Toledo, Ohio,

   and manufacturing operation in Glasgow, Kentucky, from 2008 to December 2015. CW15

   reported to Jim Cialdini, the vice president of operations for Omnicare, and later to Defendant

   Kraft.    CW15 said that every Omnicare LTC pharmacy was responsible for tracking its

   customers’ contract status and billings. This data was rolled into reports for regional managers,

   who passed the information up to senior management at CVS Health. When an Omnicare LTC

   customer was threatening to leave or had put the Omnicare LTC business on a “corrective action

   plan,” this information was reported in emails and during conference calls to the general

   managers of the pharmacies involved as well as the Omnicare LTC regional vice presidents, who

   reported to Defendant Kraft.

            66.   CW16 was a regional vice president with Omnicare and later the Omnicare LTC

   business from March 2011 to late 2016. CW16 started as a regional vice president in the

   Cincinnati region, where he covered 30 pharmacies in over 12 states. He then moved to the

   West Coast region, where he oversaw all of Omnicare’s and the Omnicare LTC business’s




                                                  21
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 25 of 140 PageID #: 594




   pharmacies “from Colorado to the Pacific Ocean” from 2014 until 2016. After the Acquisition,

   CW16 reported to Defendant Kraft. CW16 said he participated in weekly conference calls with

   Omnicare and CVS Health executives including Defendant Kraft, where losses, client retention

   rates, client account status, and client contracts were discussed.

          67.     CW17 was Chief Tax Counsel for Omnicare from March 2011 until August 2016.

   According to CW17, Defendant Kraft had access to weekly operations reports that reported

   Omnicare LTC sales levels region by region. CW17 also said that, at month end, Defendant

   Kraft received reports that were “roll-ups” of the month’s weekly reports. After the Acquisition,

   Defendant Kraft reported to Defendants Merlo and Denton. Defendant Kraft met frequently with

   Merlo and Denton to discuss, among other things, the content of those reports.

          68.     CW18 was the vice president of operations for Omnicare’s Southeast Region. In

   that role he oversaw 23 Omnicare LTC pharmacies. CW18 left Omnicare in 2014 to join a

   competing LTC pharmacy services provider called Polaris in November 2015 as its chief

   operating officer. CW18 said that Omnicare’s internal controls mandated that any customer

   termination letter had to be reported to senior management the same day, up to and including the

   including the CEO. CW18 believes that these reports continued after the Acquisition.

          69.     CW19 was a consultant pharmacist for Omnicare and the Omnicare LTC business

   for 20 years before leaving CVS Health in October 2017. As a consultant pharmacist, CW19

   worked directly with LTC facilities and checked documentation concerning patients’

   prescriptions. CW19 also described the Omnicare LTC business’s “SalesForce” tool, which

   tracked customers, including customer performance and losses, and to which all Omnicare LTC

   employees had access.




                                                    22
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 26 of 140 PageID #: 595




                               IV.     SUBSTANTIVE ALLEGATIONS

      A. Background of CVS Health

          70.     During all times relevant to the allegations in this Complaint, CVS Health had

   three reportable segments: Pharmacy Services, Corporate, and Retail/LTC.            Prior to the

   Acquisition closing on August 18, 2015, CVS Health also had three reportable segments:

   Pharmacy Services, Corporate, and Retail.

          71.     The Company’s Pharmacy Services segment generates revenue from PBM

   services, including “plan design offerings and administration, formulary management, retail

   pharmacy network management services, mail order pharmacy, specialty pharmacy and infusion

   services, Medicare Part D services, clinical services, disease management services and medical

   spend management.”

          72.     The Company’s Corporate segment reflects the financial results for CVS Health

   excluding PBM and Retail/LTC, which consist of “[m]anagement and administrative expenses to

   support the overall operations of the Company” and “[p]roducts for which the Company no

   longer solicits or accepts new customers.”

          73.     The Company’s Retail/LTC segment reflects sales of “prescription drugs and a

   wide assortment of general merchandise, including over-the-counter drugs, beauty products,

   cosmetics and personal care products.” CVS Health’s Retail/LTC segment derives most of its

   revenues through the sale of prescription drugs, which are dispensed by over 30,000 pharmacists.

   The Company claims to have an “integrated pharmacy services model” that enables it to

   “enhance access to care while helping to lower overall health care costs and improve health

   outcomes” and for which the role of front-line retail pharmacists is essential and has expanded

   “from primarily dispensing prescriptions to also providing services, including flu vaccinations as




                                                  23
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 27 of 140 PageID #: 596




   well as face-to-face patient counseling with respect to adherence to drug therapies, closing gaps

   in care, and more cost-effective drug therapies.”

          74.     The Company’s most recent annual report filed with the SEC on Form 10-K2

   stated that as of December 31, 2018, the Retail/LTC segment operated more than 9,900 retail

   locations, “filled approximately 1.3 billion prescriptions on a 30-day equivalent basis,” and held

   “approximately 26% of the United States retail pharmacy market.”

          75.     The Company’s Retail/LTC segment contains the Omnicare LTC business. The

   Company acquired the Omnicare LTC business in the Acquisition. The Omnicare LTC business

   consists of providing “pharmacy consulting, including monthly patient drug therapy evaluations,

   to assist in compliance with state and federal regulations and provide proprietary clinical and

   health management programs,” as well as “pharmaceutical case management services for

   retirees, employees and dependents who have drug benefits under corporate-sponsored health

   care programs.”

          76.     The Company’s Omnicare LTC customers “consist of skilled nursing facilities,

   assisted living facilities, independent living communities, hospitals, correctional facilities, and

   other health care service providers.” The overwhelming majority of the Omnicare LTC business

   was with skilled nursing facilities. In a presentation to financial analysts during the Company’s

   annual “Analyst Day,” on December 15, 2016 (the “December 2016 Analyst Day”), for example,

   the Company stated that, per “CVS Health internal data analysis,” 76% of Omnicare LTC

   prescriptions were for skilled nursing facilities, while only 24% were for all other LTC facilities.




   2
     The Company files quarterly financial reports on form 10-Q (“10-Qs”) and annual reports on
   form 10-K (“10-Ks”) with the SEC that report, among other things, the financial performance of
   the Company’s three operating segments.


                                                   24
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 28 of 140 PageID #: 597




   Accordingly, losses of skilled nursing facility customers would have a material impact on the

   performance of the Omnicare LTC business.

          77.     At all times relevant to the allegations in this Complaint, the Omnicare LTC

   business consisted of approximately 140–150 spoke pharmacies that primarily handled new

   prescription orders, of which approximately 30–35 were also hub pharmacies that used what the

   Company called “proprietary automation” to support spoke pharmacies with refill prescriptions.

      B. The Acquisition

          78.     On May 20, 2015, CVS Health announced that it had entered into an Agreement

   and Plan of Merger to acquire Omnicare. According to CVS Health’s SEC filings, upon the

   effective date of the Acquisition, each share of common stock, par value $1.00 per share, of

   Omnicare would be converted into the right to receive $98.00 in cash, or approximately $10.6

   billion in the aggregate. In addition, CVS Health would assume approximately $2.3 billion in

   debt of Omnicare.

          79.     The Company told investors that it had acquired Omnicare “to expand [CVS

   Health’s] operations in dispensing prescription drugs to assisted-living and LTC facilities, and to

   broaden its presence in the specialty pharmacy business as the Company seeks to serve a greater

   percentage of the growing senior patient population in the United States.”

          80.     On August 18, 2015, CVS Health acquired 100% of the outstanding common

   shares and voting interests of Omnicare for $98 per share for a total of $9.6 billion and assumed

   long-term debt with a fair value of approximately $3.1 billion, for a total of $12.7 billion.

   Additionally, holders of Omnicare restricted stock units and performance-based restricted stock

   units received 738,765 CVS Health Corporation restricted stock awards with a fair value of

   approximately $80 million as replacement awards.




                                                   25
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 29 of 140 PageID #: 598




          81.    After the Acquisition closed, the Company announced that going forward it would

   fold the LTC operations it had acquired into its Retail segment for the purposes of reporting

   financial performance and providing guidance to investors on future performance.             The

   Company renamed this new segment as the “Retail/LTC segment.”

          82.    On October 30, 2015, the Company filed its quarterly financial report for the third

   quarter of the 2015 fiscal year on Form 10-Q with the SEC.3 In that 10-Q, the Company

   informed investors that it had valued the “goodwill” of the Omnicare LTC business at $8.6

   billion.4 The Company then allocated that goodwill to its Retail/LTC segment. Specifically, the

   10-Q stated that “[t]he goodwill represents future economic benefits expected to arise from the

   Company’s expanded presence in the pharmaceutical care market, the assembled workforce

   acquired, expected purchasing and revenue synergies, as well as operating efficiencies and cost

   3
     During the Class Period, the Company filed a 10-Q for the first quarter of fiscal year 2016 on
   May 3, 2016 (the “Q1 2016 10-Q”), a 10-Q for the second quarter of fiscal year 2016 on August
   2, 2016 (the “Q2 2016 10-Q”), a 10-Q for the third quarter of fiscal year 2016 on November 8,
   2016 (the “Q3 2016 10-Q”), a 10-Q for the first quarter of fiscal year 2017 on May 2, 2017 (the
   “Q1 2017 10-Q”), a 10-Q for the second quarter of fiscal year 2017 on August 8, 2017 (the “Q2
   2017 10-Q”), a 10-Q for the third quarter of fiscal year 2017 on November 6, 2017 (the “Q3
   2017 10-Q”), a 10-Q for the first quarter of fiscal year 2018 on May 2, 2018 (the “Q1 2018 10-
   Q”), a 10-Q for the second quarter of fiscal year 2018 on August 8, 2018 (the “Q2 2018 10-Q”),
   a 10-Q for the third quarter of fiscal year 2018 on November 6, 2018 (the “Q3 2018 10-Q,” and
   together with the Q1 2016 10-Q, Q2 2016 10-Q, Q3 2016 10-Q, Q1 2017 10-Q, Q2 2017 10-Q,
   Q3 2017 10-Q, Q1 2018 10-Q, Q2 2018 10-Q, the “Class Period 10-Qs”). Each of the Class
   Period 10-Qs was signed by Defendant Denton.
   4
     “Goodwill” is a common accounting term used when one company is purchased by another and
   refers to the value of the anticipated future financial results of an asset. See Hargrave, M.,
   “Goodwill,” Investopedia (June 24, 2019), https://www.investopedia.com/terms/g/goodwill.asp.
   An acquiring company assigns a goodwill value to an asset on the acquiring company’s balance
   sheet when the price the acquiring company paid is higher than the sum of the fair value of the
   assets purchased. See id. If the acquiring company later determines that there is evidence that
   the asset associated with goodwill can no longer demonstrate financial results that were expected
   at the time of purchase, the goodwill is “impaired” and the goodwill value must be reduced.
   Hayes,       A.,     “Goodwill      Impairment,”      Investopedia,      (July      6,     2019),
   https://www.investopedia.com/terms/g/goodwill-impairment.asp.        United States accounting
   principles require companies to review their goodwill for impairment at least annually at a
   reporting unit level. See id.


                                                  26
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 30 of 140 PageID #: 599




   savings.” The Company also advised investors that “[g]oodwill and indefinitely-lived trade

   names are not amortized, but are subject to annual impairment reviews, or more frequent reviews

   if events or circumstances indicate there may be impairment.” The Company then assured

   investors that:

          During the three months ended September 30, 2015, we performed our required
          annual impairment tests of goodwill. The results of the impairment tests indicated
          that there was no impairment of goodwill. The goodwill impairment tests resulted
          in the fair values of our reporting units exceeding their carrying values by a
          significant margin.

          83.        On February 9, 2016, the Company filed its annual financial report for the 2015

   fiscal year on Form 10-K with the SEC.5 In that report, the Company repeated that it had valued

   the goodwill of the Omnicare LTC business at $8.6 billion and allocated that goodwill to the

   Company’s Retail/LTC segment.

          84.        The Company make include any disclosures regarding the goodwill of the

   Omnicare LTC business in its quarterly reports for the first and second quarters of fiscal year

   2016. In the third quarter of fiscal year 2016, however, the Company disclosed in its quarterly

   report on Form 10-Q that

          During the three months ended September 30, 2016, we performed our required
          annual impairment tests of goodwill. The results of the impairment tests indicated
          that there was no impairment of goodwill. The goodwill impairment tests resulted
          in the fair values of our Pharmacy Services and Retail Pharmacy reporting units
          exceeding their carrying values by significant margins. The fair values of our
          LTC and RxCrossroads reporting units exceeded their carrying values by 7% and
          12%, respectively. The balance of goodwill for our LTC and RxCrossroads


   5
     During the Class Period, the Company filed a 10-K for fiscal year 2015 on February 9, 2016
   (the “2015 10-K”), a 10-K for fiscal year 2016 on February 9, 2017 (the “2016 10-K”), a 10-K
   for fiscal year 2017 on February 14, 2018 (the “2018 10-K”), and a 10-K for fiscal year 2018 on
   February 20, 2019 (the “2018 10-K,” and, together with the 2015 10-K, 2016 10-K and 2017 10-
   K, “the Class Period 10-Ks”). Defendant Denton and Defendant Merlo signed each of the 2015
   10-K, 2016 10-K and 2017 10-K. Defendant Boratto and Defendant Merlo signed the 2018 10-
   K.


                                                    27
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 31 of 140 PageID #: 600




          reporting units at September 30, 2016 was approximately $6.3 billion and $0.6
          billion, respectively.

   The Company did not explain of why the balance of goodwill for the Omnicare LTC business

   was now $6.3 billion after it had allocated $8.6 billion in goodwill to the Retail/LTC segment for

   that business in its quarterly financial report for the third quarter of fiscal year 2015 and annual

   financial report for fiscal year 2015.

      C. CVS Health Touts the Acquisition

          85.     On May 21, 2015, CVS Health issued a press release announcing CVS Health’s

   acquisition of Omnicare (the “May 2015 Release”). The May 2015 Release was attached as an

   exhibit to CVS Health’s Form 8-K, signed by Defendant Denton, and filed with the SEC on the

   same date. The May 2015 Release touted the Omnicare Acquisition expanding the Company’s

   business throughout multiple markets related to LTC, stating, in relevant part:

          With the acquisition of Omnicare, CVS Health will significantly expand its ability
          to dispense prescriptions in assisted living and long term care facilities, serving
          the senior patient population. CVS Health will also expand its presence in the
          rapidly growing specialty pharmacy business. Omnicare’s complementary
          specialty pharmacy platform and clinical expertise will augment CVS Health’s
          capabilities and enable CVS Health to continue to provide innovative and cost-
          effective solutions to patients and payors.

                                                  ***

          CVS Health expects to achieve significant purchasing and revenue synergies as
          well as operating efficiencies from this combination. The company expects the
          transaction to be approximately 20 cents accretive to Adjusted EPS in 2016, its
          first full year, excluding integration and any one-time transaction costs. It is
          expected to become increasingly accretive to Adjusted EPS in subsequent years.
          The company has secured $13 billion in fully committed unsecured bridge
          financing from Barclays and expects to put in place permanent financing in the
          form of senior notes and/or term loans prior to the closing of the transaction. CVS
          Health expects that it will continue to have a solid balance sheet and, with its
          strong free cash flow, is committed to returning to its targeted leverage ratio of
          2.7 times adjusted debt-to-EBITDA.

                                                  ***



                                                   28
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 32 of 140 PageID #: 601




          Given the aging U.S. population, long term care is a growth segment of the health
          care system. More people are expected to use assisted living facilities and
          independent living communities in the coming decades, creating a substantial
          growth opportunity for those companies serving the health care needs of seniors.

          86.     In the same press release, CVS Health’s CEO, Defendant Merlo, parroted the

   May 2015 Release’s assertions that the Omnicare Acquisition would “significantly expand[]” the

   Company’s business, stating, in relevant part:

          The acquisition of Omnicare significantly expands our business, providing CVS
          Health access into a new pharmacy dispensing channel . . . . It also creates new
          opportunities for us to extend our high-quality, innovative pharmacy programs to
          a broader population of seniors and chronic care patients as they transition across
          the care continuum. We have been impressed by the Omnicare team and what
          they have created for the patients they serve.


          In entering this new customer distribution channel, CVS Health will deliver
          meaningful benefits to consumers, patients, caregivers, and payors by providing
          highly coordinated clinical pharmacy care across multiple treatment settings from
          retail to long term care. CVS Health will help improve patient outcomes and
          provide enhanced continuity of care to patients and caregivers as they transition
          through the health care system.

          87.     CVS Health continued touting the Acquisition after it closed. For example, in its

   first quarterly report on Form 10-Q after the Acquisition, for the third quarter of 2015, the

   Company told investors that revenues in the Retail/LTC segment had increased “6.9%, or $1.2

   billion, to $17.9 billion” because of the Acquisition.           The Company claimed that

   “[a]pproximately half of the increase was driven by the addition of LTC operations acquired as

   part of the Omnicare acquisition in August 2015.” The Q3 2015 10-Q also boasted that CVS

   Health’s “segments benefited from the Omnicare acquisition, increased generic drugs dispensed

   and favorable purchasing economics,” “[p]harmacy revenues as a percentage of total revenues

   increased . . . due to pharmacy revenues growing faster than front store revenues, as well as the

   acquisition of Omnicare” and that “[p]harmacy revenue growth continued to benefit from the

   increased utilization by Medicare Part D beneficiaries, our ability to attract and retain managed


                                                    29
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 33 of 140 PageID #: 602




   care customers and favorable industry trends.” These statements were repeated in a press

   release announcing the Company’s Q3 earnings (the “Q3 2015 Release”), by Defendants Merlo

   and Denton on a October 30, 2015 earnings call (the “Q3 2015 Call”), and in a presentation

   distributed to investors in connection with the Q3 2015 Call.

          88.     Defendants assured investors that they understood LTC customers’ needs and

   were implementing synergies to ensure that the Company profited when it fulfilled those needs.

   For example, in the Q3 2015 Call, Defendant Merlo told investors, “we’re in the process of

   doing the evaluation and the understanding of exactly what is the optimal value proposition that

   adds value for the long-term care operators and their residents . . . . [W]e will see the benefits of

   purchasing and cost synergy as we go through our integration activities throughout 2016.”

          89.     Approximately a month after the Q3 2015 10-Q and the Q3 2015 Call, the

   Company held its annual series of presentations to investment analysts, called “Analyst Day,” on

   December 16, 2015 (the “December 2015 Analyst Day”). Defendant Kraft had been the Senior

   Vice President and Chief Financial Officer of Omnicare for three years leading up to the

   Acquisition and stayed on at CVS Health as the EVP of CVS Health Corporation and President –

   Omnicare.    Defendant Kraft addressed attendees at the December 2015 Analyst Day, and,

   although he knew first-hand from internal reports and by virtue of his position at the head of the

   Omnicare LTC business that material customer losses were already occurring and “synergies”

   were driving customers away, he boasted to investors at the December 2015 Analyst Day that

   CVS Health had acquired in Omnicare the “[l]eading pharmacy provider to elderly in chronic

   care settings” with “$4.8 billion in revenue,” and “[a]pproximately 100 million scripts

   dispensed.” Kraft thus strongly suggested to investors that, when the Acquisition closed, CVS

   Health was now the leader in the LTC industry and had added an additional $4.8 billion in




                                                    30
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 34 of 140 PageID #: 603




   revenues and 100 million additional prescriptions. In addition, Kraft’s representations signaled

   to investors that the Omnicare LTC business had a broad and deep customer base that would

   allow the Company to reap substantial profits going forward.

          90.    Also at the December 2015 Analyst Day, Defendant Merlo hyped how the

   Acquisition would give CVS Health access to the rapidly expanding aging population by telling

   investors, “[w]e’ve been talking about this silver tsunami now for several years. It’s important

   to remember that we are still in the very early stages of this trend, as the baby boomers begin

   entering into retirement age.” Merlo went on to say:

          [T]his population is projected to nearly double over the next 20 years, and this is
          the group more than any other that will require long-term care services. This was
          one of the driving forces of why we decided to enter this space with the
          Omnicare acquisition. And you think about Omnicare, they’ve got a nationwide
          footprint with significant presence in both assisted living and skilled nursing.
          This gives us a broader reach along with an ability to leverage clinical insights
          that improve care.”

          With these representations, Merlo portrayed the Omnicare LTC business as a veritable

   cash cow for CVS Health.

          91.    Defendant Kraft reinforced Defendant Merlo’s words by telling attendees at the

   December 2015 Analyst Day that the Omnicare LTC business was a point of focus for the

   Company that would drive profits:

          [W]e believe CVS/Omnicare must play an important role in serving this patient
          population. Although people of all ages may need long-term care services, the
          risk of needing these services increases with age. By 2050, it’s forecasted 27
          million people will need long-term care services and support. And it is estimated
          that at least 70% of people over 65, will require some form of these long-term
          care services and support during their life time. With this expanding older
          population, the number of frail adults is expected to also rise rapidly. Between
          2000 and 2040, the number of older adults with disabilities is expected to more
          than double, increasing from about 10 million to 21 million. So clearly,
          demographics favor providers who can serve the needs of frail elderly.




                                                  31
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 35 of 140 PageID #: 604




           92.     Defendants also emphasized that CVS Health would benefit from the Acquisition

   in all segments of the LTC market, which included skilled nursing, assisted living and

   independent living. For example, at the December 2015 Analyst Day, Defendant Kraft told

   investors:

           [L]et me talk about Skilled Nursing. While Omnicare has a robust offering with
           senior nursing facilities giving us a significant share with large national providers,
           we didn’t have a full solution to address care coordination issues occurring during
           a patient’s admittance or discharge. We have a few solutions in development that
           will help us address this need.

           93.     On the February 9, 2016 earnings call disclosing the CVS Health’s financial

   performance in FY 2015 (the “FY 2015 Call”), Defendant Merlo boasted to investors that “we

   are developing an enhanced offering for skilled nursing,” “we are also developing segmented

   assisted-living offerings,” and “to better target the rapidly growing independent living market,

   we have a consumer driven effort underway that utilizes existing CVS Pharmacy capabilities.”

   Later on the FY 2015 Call, Defendant Merlo enthused, “we see opportunities across the

   spectrum in skilled nursing, assisted living and the independent living spaces.” As a result,

   Defendants left no doubt that the Omnicare LTC business would drive the Company’s

   profitability, and that the business’s large stock of skilled nursing facility customers would play a

   central role in driving that profitability.

           94.     This touting of the Acquisition continued throughout 2016, with Defendants

   assuring investors that they had successfully integrated the Omnicare LTC business. On a Q2

   earnings call on August 2, 2016, for example, Larry Merlo continued touting how the

   Company’s LTC offerings were a part of the Company’s success, telling call participants that

   “We’ve got 80% of the U.S. population that lives within a couple miles of one of our stores,

   along with MinuteClinic assets and specialty and mail and infusion and now, long-term care.

   And we have created a true level of integration across these different assets.”


                                                    32
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 36 of 140 PageID #: 605




          95.     At the December 2016 Analyst Day, Defendant Merlo boasted to investors that

   “We have capabilities that generate results that other retail competitors simply cannot match.

   And we began to offer a menu of bundled services, including our clinical capabilities, along with

   our MinuteClinic, infusion and long-term care capabilities as a component of the CVS

   Pharmacy value proposition.” Later during the event, he gushed, “we also have a leadership

   position in long-term care with Omnicare. And as the number of frail adults rises with an aging

   population, the need for long-term care services and support will grow as well.” Investors thus

   understood that the LTC market was a can’t-miss prospect. On an earnings call on May 2, 2017

   reporting the Company’s first quarter 2017 earnings (the “Q1 2017 Call”), Merlo echoed these

   representations, stating, “our integrated model enables us to effectively address costs across the

   health care system, and not just through our PBM but also through our retail, specialty,

   MinuteClinic and long-term care capabilities.”

          96.     Defendants’ repeated touting of the Omnicare LTC business — including its

   skilled nursing, assisted living and independent living sub-segments — demonstrated the

   materiality of that business to investor and created an obligation by Defendants to inform

   investors of developments in that business, including that (i) “synergies” implemented by CVS

   Health were driving customers away, (ii) Omnicare LTC’s customer service was so poor that

   customers were fleeing to competitors, (iii) former employees were poaching Omnicare LTC

   customers, (iv) Omnicare LTC customers were intentionally defaulting on contracts to end their

   relationships with CVS Health, and (v) as a result, CVS Health’s public statements were

   materially false and misleading at all relevant times.




                                                    33
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 37 of 140 PageID #: 606




      D. Defendants Structured the Integration of the Omnicare LTC Business to Allow
         Them to Conceal Any Decline that Business

          97.      As Defendants were touting the Acquisition, Defendants were also ensuring that

   investors would have no way to independently gauge the success of the Omnicare LTC business.

   Defendants structured the Omnicare LTC business so that they could conceal the poor

   performance of that business, including, but not limited to, customer losses, from investors.

   Rather than establish a reporting segment for its new Omnicare LTC business, Defendants folded

   that business into the Company’s much larger Retail segment.

          98.      In addition, Defendants further covered their tracks by causing the Company to

   file the balance sheets included in its quarterly and annual reports on forms 10-K and 10-Q in a

   manner that was not consistent with Rule 5-02.3 of Regulation S-X (“Rule 5-02.3”). As a result,

   although Defendants repeatedly touted the importance of the Omnicare LTC business to the

   Company’s strategy, boasted that the business was successfully integrated into CVS Health and

   assured investors that the business was capitalizing on various synergies and performing within

   expectations, investors had no choice but to take Defendants’ word for it as the performance of

   the Omnicare LTC business was largely hidden from view.

          99.      Defendants blocked investors’ ability to track the performance of the Omnicare

   LTC business by dropping that business into the Company’s substantially larger Retail segment

   and renaming the segment the “Retail/LTC segment.” A comparison of the size of CVS Health’s

   retail pharmacy business with the Omnicare LTC business before the Acquisition highlights how

   effective this organizational sleight of hand was at concealing the performance of the Omnicare

   LTC business.

          100.     For example, in its last full fiscal year before the Acquisition closed, 2014,

   Omnicare reported net sales of approximately $4.8 billion from its LTC business and 111 million



                                                 34
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 38 of 140 PageID #: 607




   prescriptions dispensed. Similarly, in its last full fiscal quarter before the Acquisition closed, the

   second quarter of 2015, Omnicare’s LTC business reported net sales of approximately $1.2

   billion and over 26 million prescriptions dispensed.        By comparison, CVS Health’s Retail

   segment was many times larger. It reported revenues of $68 billion and nearly 936 million

   prescriptions dispensed for fiscal year 2014, and $17 billion in revenues and over 244 million

   prescriptions dispensed for the second quarter of 2015.

          101.    Combining the Omnicare LTC business with the Retail segment made little sense,

   because Defendants’ constantly touting of the performance of that business to investors, and thus

   Defendants would want to enable investors to see for themselves how profitable the business

   was. But Defendants, without explanation, combined the businesses. Defendant Merlo simply

   told investors on the Q3 2015 Call that, “as [Defendant Denton] mentioned, we’re excited to now

   include Omnicare’s long-term care business in the [Retail] segment” and then added, “[t]he

   business is performing as we expected. Our integration work is well underway, and we’re

   focused on executing.”

          102.    CW16 was the Region Director for Omnicare’s west region, covering all of

   Omnicare’s pharmacies from Colorado to the Pacific Ocean at the time of the Acquisition. He

   said that he was stunned when CVS Health announced that it was combining the financials of its

   LTC business with its Retail business because keeping the financials for LTC and Retail separate

   would allow for comparisons of the business before and after the Acquisition.

          103.    Defendants, however, did not want the analysts and investors to see these books,

   so they combined them.         Had Defendants really wanted the market to understand the

   performance of that business, they would have maintained the Omnicare LTC business as an

   independent reporting segment so that analysts and investors could track its progress.




                                                    35
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 39 of 140 PageID #: 608




          104.    Defendants’ true intentions in structuring the Retail/LTC segment are also

   reflected in their evasive answers to questions from investment analysts. For example, on the Q3

   2015 Call, the Company’s first earnings call after the Acquisition, an analyst asked Defendant

   Denton “[i]s there any possibility we get like a one last bed count or script count number for the

   business before it’s consolidated?” Prior to the Acquisition, CVS Health and Omnicare each

   regularly reported script counts (i.e., the number of prescriptions filled by a company’s

   employees during a certain period). Disclosing a script count for the new Omnicare LTC

   business would allow analysts to compare the current script count for the Omnicare LTC

   business with the last script count released by Omnicare, Inc. and gain insight into the condition

   of the business in the wake of the Acquisition. Defendant Denton demurred sarcastically, telling

   the analyst, “Probably not. Good question though.”

          105.    After the Acquisition, CVS Health did not break out the script counts for the

   Omnicare LTC business. By concealing the number of scripts filled in connection with the

   Omnicare LTC business, Defendants were able to conceal that the business was hemorrhaging

   customers.

          106.    Similarly, when the Company reported its earnings for the second quarter of 2016,

   Defendants touted the benefits the Omnicare LTC business was having on the Retail/LTC

   segment, boasting to investors that “[r]evenues in the Retail/LTC Segment increased 16.0%, or

   $2.8 billion, to approximately $20.0 billion . . . primarily driven by the addition of the long-term

   care (“LTC”) pharmacy operations acquired as part of the acquisition of Omnicare, Inc.”

          107.    An analyst on the Q2 2016 call tried to dig into these representations, asking “you

   highlight in the press release and the prepared comments that there’s contribution from Omnicare

   and Target. Can you quantify for us what percent of the operating income growth per segment




                                                   36
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 40 of 140 PageID #: 609




   was from acquisitions versus organic?” Defendant Denton dodged the question, however, and

   responded “We haven’t broken than [sic] out. Quite honestly, the integration of those businesses

   are pretty complete now, so actually having them broken out is a little bit more difficult than

   you might imagine. But they’re part of our forecast for this year and our forecast is very much in

   line from a quarter perspective.”

          108.     Defendants thus were going out of their way to assure investors that the newly

   added Omnicare LTC business was integrated and performing well, but at the same time

   claiming that it would be “too difficult” to provide any insight into the basis of those

   representations. Defendants plainly wanted analysts and investors to believe that its Omnicare

   LTC business was operating successfully, but to conceal that the business was materially

   shrinking within a year of the closing of the Acquisition as a result of lost customers.

          109.     Defendants also hid the performance of the Omnicare LTC business by failing to

   file the Company’s financial reports in compliance with Rule 5-02.3.             That rule requires

   companies who file financial reports with the SEC to “[s]tate separately amounts receivable from

   (1) customers (trade); (2) related parties; (3) underwriters, promoters, and employees (other than

   related parties) which arose in other than the ordinary course of business; and (4) others.”

          110.     The Class Period 10-Ks and Class Period 10-Qs, however, simply reported a

   single “Accounts Receivable” value that did not separately break out the various types of

   accounts receivable, which could have provided a window into the performance of the Omnicare

   LTC business.

          111.     On July 16, 2018, after the Company had entered into the Aetna Agreement,

   funded the Aetna Acquisition with the Aetna Notes, and received shareholder approval to

   consummate the Aetna Acquisition, the SEC sent a comment letter (the “Comment Letter”) to




                                                    37
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 41 of 140 PageID #: 610




   Defendant Denton asking him to explain why CVS Health was not “separately disclos[ing] your

   accounts receivable due from vendors and manufacturers pursuant to Rule 5-02.3.”

          112.     On July 19, 2018, Defendant Denton responded on behalf of CVS Health,

   copying Defendant Boratto, acknowledging that the Company’s filings did not conform with

   Rule 5-02.3 and “respectfully advis[ing] the Staff that in future filings we will provide footnote

   disclosure quantifying separately receivables from customers (trade receivables), receivables

   from vendors and manufacturers, and receivables from others.” The Company’s subsequent

   reports on its Q3 2018 10-Q and 2018 10-K separately identified “Trade Receivables” (which

   included receivables from LTC customers), “Vendor and Manufacturer Receivables” and “Other

   Receivables.”

          113.     Had Defendants caused the Company to file balance sheets in the Class Period

   10-Ks and Class Period 10-Qs in compliance with Rule 5-02.3, investors would have been

   alerted to a decline in certain receivables as a result of customers abandoning the Omnicare LTC

   business. Defendants, however, caused the balance sheets to be filed with Company’s quarterly

   and annual reports inconsistent with Rule 5-02.3, which concealed the true condition of the

   Omnicare LTC business.

          114.     In sum, Defendants capitalized on their clever stashing of the Omnicare LTC

   business within the Company’s Retail/LTC segment and failure to comply with Rule 5-02.3 by

   failing to disclose substantial Omnicare LTC customer losses in the second half of 2015, the full

   year 2016, and the first three quarters of 2017, and then taking over a year to disclose a

   writedown of over $6 billion in goodwill associated with the Omnicare LTC business. As set

   forth in this Complaint, this scheme enabled Defendants to trade in the Company stock at

   artificially inflated levels as well as announce, issue $40 billion in bonds to fund and close the




                                                  38
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 42 of 140 PageID #: 611




   Aetna Acquisition without substantial resistance from the financial markets, investment analysts

   or its own shareholders.

      E. The Omnicare LTC Business Hemorrhages Customers During the Class Period

          115.    The Class Period begins on February 9, 2016, when the Company released its

   Annual Report to investors (the “2015 Annual Report”), filed the 2015 10-K, held the 2015 Call

   and issued a press release (the “FY 2015 Release”), which uniformly presented Acquisition as a

   success and portrayed the Omnicare LTC business as thriving.

          116.    In an address attributed to him in the 2015 Annual Report, Defendant Merlo

   stated that “From our nationwide retail footprint to our leading pharmacy benefits management

   (PBM) and specialty businesses, and now our leading presence in long-term pharmacy care,

   we have forged a competitive advantage that is helping us benefit from a broad range of market

   trends.” Merlo went on to say in the 2015 Annual Report that “Through our combined enterprise

   assets, we will also bridge some of the historic gaps in Omnicare’s offerings to better address

   the unmet needs of these high-risk populations . . . . [w]ith roughly 9,600 retail locations, we can

   ensure the timeliness of medication adherence.” What Merlo knew, or was reckless in not

   knowing, and did not disclose, however, was that CVS Health was not a “leading presence in

   long-term pharmacy care” and would never be able to address the Omnicare LTC customers’

   needs because the Omnicare LTC business was hemorrhaging customers in response to

   “synergies” that drove customers away, extraordinarily poor customer service and poaching by

   former Omnicare and/or CVS Health employees.

          117.    The 2015 10-K and Release also concealed the true condition of the Omnicare

   LTC business.     For example, in its Management’s Discussion and Analysis of Financial

   Condition and Results of Operations, which was attached as Exhibit 13 to the 2015 10-K, which

   in turn was signed by Defendants Merlo and Denton, the Company informed investors that its


                                                   39
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 43 of 140 PageID #: 612




   “segments benefited from the Omnicare acquisition that occurred in August 2015,” and an

   increase in net revenues in the Company’s Retail/LTC segment “was primarily driven by the

   acquisition of Omnicare.” The misrepresentations were repeated in the FY 2015 Release.

   These statements in the 2015 10-K were misleading, however, because they suggested to

   investors that the Omnicare LTC business was healthy and beneficial for CVS Health, when, in

   fact, the truth was that customers were leaving in droves because they hated the “synergies”

   implemented by CVS Health as well as the Company’s poor customer service.

          118.    Defendant Merlo also misleadingly portrayed the Omnicare LTC business on the

   FY 2015 Call.     For example, Merlo represented to analysts and investors that “Omnicare

   performed well and in line with our expectations as we began to realize some of the anticipated

   synergies.” A presentation made available to attendees on the call also stated that the Omnicare

   LTC business was “performing well and in line with expectations,” and that the business’s

   “[e]nhanced offering for skilled nursing driven by improved coordination during care

   transitions.” What Merlo knew, or was reckless in not knowing, and did not disclose, however,

   was that CVS Health was not realizing any “synergies,” but rather those synergies were driving

   Omnicare LTC customers to competitors.

          119.    As set forth below, extensive interviews with CWs reveal the extent to which the

   Omnicare LTC business was hemorrhaging customers as a result of (i) ”synergies” implemented

   by CVS Health after the Acquisition that were driving customers away, (ii) customer service that

   was so poor that customers were fleeing to competitors, (iii) former employees poaching

   Omnicare LTC customers, and (iv) Omnicare LTC customers intentionally defaulting on

   contracts to end their relationships with CVS Health.

         i. Customers Losses at the Omnicare LTC Business Exploded After the Acquisition




                                                  40
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 44 of 140 PageID #: 613




          120.    Over a dozen CWs described how the Omnicare LTC business hemorrhaged

   customers in the wake of the Acquisition, including, but not limited to, post-acute LTC

   customers. In fact, when CW1 left CVS Health, he went to work for CHS, an Omnicare LTC

   customer with four campuses and approximately 850 to 900 beds. He personally fired CVS

   Health as CHS’s LTC provider in 2016 and hired Polaris, a competing LTC pharmacy services

   provider. CW6 confirmed that CVS Health lost the CHS account when CW1 joined CHS and

   promptly terminated CVS Health and hired Polaris.

          121.    CW2 learned from Remedi’s CEO, a very close friend, that Remedi had been

   taking Omnicare customers who were leaving or had left CVS Health since 2015. CW2 also said

   that he learned from his contacts that since the Acquisition the Omnicare LTC business has lost a

   large contingent of Catholic nursing homes, including, for example, St. Leonard Health &

   Rehabilitation in Ohio.

          122.    CW3 stated that he personally saw seven independent skilled nursing homes in

   upstate New York, including Maplewood Nursing and Rehabilitation, decline to renew their

   contracts with Omnicare in the aftermath of the Acquisition.       These accounts moved to a

   competing LTC pharmacy called Cutie Pharmacy, which later became Cutie Pharma-Care, Inc.

          123.    CW4 both saw personally and learned from contacts in the LTC industry that

   Omnicare LTC divisions in Illinois and Missouri, and particularly the St. Louis region, lost at

   least 50% of their business from 2015 to 2019. CW4 said that the customers who left CVS

   Health were largely poached by former Omnicare and CVS Health employees. For example,

   CW4 learned from his colleagues in the LTC industry that Health Systems, Inc. (“HSI”), which

   operated a large number of nursing homes in Missouri, “pulled all of their nursing homes” from

   CVS Health in 2016. CW9 corroborated CW4’s account of HSI pulling its business from




                                                  41
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 45 of 140 PageID #: 614




   Omnicare. CW9 stated that HSI operated approximately 200 LTC facilities in and around

   Missouri and accounted for approximately 25% of Omnicare’s business in the St. Louis region.

          124.    CW6 stated that Polaris took 30% of the Omnicare LTC business in South Florida

   in 2016,6 because of CVS Health’s poor customer service. CW6 also described how Polaris took

   CHS, which had four different campuses and roughly 850 to 900 beds, from CVS Health.

          125.    CW7 also personally saw many LTC customers leave CVS Health after the

   Acquisition. For example, St. Camillus Health and Rehabilitation in Syracuse (“St. Camillus”),

   New York, a 284-bed hospital, left CVS Health for Harbor. Similarly, CVS Health during the

   Class Period lost James Square, a 500-bed account in Syracuse, and Loretto Health and

   Rehabilitation (“Loretto”), which operates facilities totaling over 500 beds in Central New York

   State, to a competing LTC pharmacy services provider called PharmScript. CW7 also said that

   CVS Health lost accounts with nursing homes and assisted living facilities throughout Upstate

   New York, including Lady of Lourdes in Albany and Franciscan Racker near Ithaca.

          126.    CW19 corroborated CW7’s description of the loss of Loretto. CW19 said that the

   loss of the account was “devastating” to the Omnicare LTC business and that CVS Health had

   even sent a regional vice president to Syracuse for the express purpose of trying to retain the

   account, but to no avail. CW19 said that while CVS Health had accounts totaling at least 5,000

   beds in Syracuse alone, the Company had lost virtually all of those accounts, and beds.

          127.    CW9 also saw first-hand the Omnicare LTC business lose accounts after the

   Acquisition. In 2015, for example, a LTC pharmacy called Modern Health Pharmacy (“MHP”)

   6
     The market for LTC services in Florida is gigantic. According to the Florida Health Care
   Association (“FHCA”), there are 691 licensed nursing homes in Florida, representing
   approximately 84,448 beds.         FHCA, Facts About Long Term Care in Florida,
   https://www.fhca.org/media_center/long_term_health_care_facts (last visited July 22, 2019).
   There are also 3,080 assisted living facilities in Florida, representing approximately 106,103
   beds. Id. These LTC facilities support an estimated $26.68 billion of Florida’s economy. Id.


                                                  42
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 46 of 140 PageID #: 615




   took 10% to 15% of Omnicare’s business in California. In addition, CW9 said that Brookdale

   Senior Living (“Brookdale”), which he believed was CVS Health’s largest LTC account with

   over 1,000 facilities, refused to renew an exclusive contract with Omnicare and after the

   agreement expired, so it could shift large amounts of business away from CVS Health. CW9

   personally attended the meeting where Brookdale informed CVS Health that it was pulling

   business from the Company because of poor service at a large number of facilities. CW9 said

   that a regional vice president, division vice president and Defendant Kraft were at that meeting

   as well.

             128.    CW9 said that prior to the Acquisition, he met with customers regularly to

   maintain relationships and ensure that customer needs were met. After the Acquisition, CVS

   Health implemented a system (i.e., a “synergy”) that limited CW9 to focusing on “getting the

   drugs out the door” and prohibited district managers like CW9 from meeting with clients unless

   an “account manager” specifically requested that he attend. CW9 said that the customers did not

   like the account managers, whose poor performance “put us at risk [with customers] a lot of

   times.”

             129.   CW9 also commented on the contracting bottleneck created by another CVS

   Health “synergy.” On the occasions when the Omnicare LTC business actually attracted new

   customers, the district managers would not be notified until the last minute. CW9 said that this

   resulted in a significant loss of business in Wichita, Kansas, because “Having that short a

   timeframe to go live caused major problems.” CW9 said that the Wichita pharmacy had been

   servicing 20,000 beds, and lost approximately 12,000 of those beds. CW9 said the regional vice

   president who oversaw him was Defendant Kraft’s CFO assistant and a close friend of Defendant

   Kraft. CW9 said that the regional vice president oversaw a substantial portion of the nationwide




                                                 43
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 47 of 140 PageID #: 616




   Omnicare business and told Kraft directly about the extensive customer losses, customer service

   problems and ineffective synergies.

          130.    CW10 said that he formed Infinium Pharmacy in St. Louis after he left Omnicare.

   According to CW10, Infinium took facilities containing several thousand beds that Omnicare

   used to service for HSI. CW10 also said that two very large accounts, Brookdale, an LTC

   provider with over 1,000 facilities, and Life Care Centers of America, which operates over 200

   facilities in 28 states, did not renew their exclusive agreements with Omnicare and have moved

   business to other pharmacy service providers. CW10 also said that he learned from colleagues

   that CVS Health had purchased Pharmore Drugs (“Pharmore”), a pharmacy in Chicago with a

   large LTC business that serviced approximately 20,000 beds, but that the Omnicare LTC

   business promptly lost most of those customers to other LTC pharmacy services providers.

          131.    CW11 stated that his current employer, Skilled Care, had taken multiple LTC

   accounts from CVS Health.       For example, Skilled Care took the Ohio Masonic Home, a

   Springfield, Ohio, assisted living facility with approximately 300 beds.

          132.    CW12 stated that while he was with WD, he saw WD’s affiliate, Harbor, take the

   St. Camillus account from CVS Health, which was worth approximately 300 beds. He also saw

   Harbor take another 100-bed account from Auburn Nursing Home, another LTC facility in

   Upstate New York. In addition, CW12 stated that after he joined Specialty, Specialty took

   Absolut Care, a chain of 12 nursing homes in Western New York with approximately 1,200 beds

   from CVS Health as well. Specialty also took another Upstate New York LTC facility from

   CVS Health, the Elcor Nursing and Rehab Center, a facility with approximately 300 beds.

   CW12 also corroborated CW7’s account of Loretto, an LTC provider in Central New York that

   services close to 10,000 residents and their families, leaving CVS Health.      CW12 further




                                                   44
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 48 of 140 PageID #: 617




   described how the Syracuse Home Association (now known as McHarrie Life), a facility with

   approximately 200 beds stopped using the Omnicare LTC business. Masonic Care Community

   of New York, a facility with over 500 beds, left the Omnicare LTC business as well, for LTC

   services competitor Kinney Drugs and Eli Drugs (“Kinney”).

          133.    CW13 described in detail how customer losses at MedWorld, the Omnicare LTC

   affiliate at which he worked, exploded after the Acquisition closed. According to CW13, former

   Omnicare employee Michael Rosenblum “singlehandedly closed Omnicare out of upstate New

   York” by poaching virtually all of Omnicare’s LTC clients for Rosenblum’s new employer,

   PharmScript. In fact, CW13 said that Rosenblum hired approximately half of MedWorld’s staff

   to PharmScript, in addition to taking MedWorld’s customers. CW13 said that MedWorld had

   provided LTC pharmacy services for 22,000 beds among various clients when CW13 worked

   there, but that 75% of these beds were lost almost immediately after the Acquisition and another

   15% of the beds were lost thereafter. The losses were so great that, only 18 months after the

   Acquisition, the MedWorld location where CW13 worked closed. CW13 said that multiple

   accounts totaling thousands of beds were taken by PharmScript and ProCare LTC, where another

   former Omnicare general manager worked.

          134.    CW14 recalled that Richmond Center for Rehabilitation on Staten Island, New

   York, left the Omnicare LTC business for another provider, as did Beth Abraham Center, a

   nursing home with approximately 440 beds in the Bronx, New York.

          135.    CW16 said that shortly after the Acquisition, the Omnicare LTC business lost

   millions in revenue when Sun Mar Healthcare, a California-based LTC advisory and services

   organization with 24 skilled nursing facilities and 1 assisted living facility, left CVS Health for a

   competing LTC pharmacy services provider. In addition, CW16, like other CWs, also described




                                                    45
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 49 of 140 PageID #: 618




   how Brookdale, an LTC provider with over 1,000 facilities, pulled many of its accounts. CW16

   also stated that the Omnicare LTC business lost a substantial number of accounts to competing

   LTC pharmacy ModernHealth LTC Pharmacy (“ModernHealth”).

          136.   Like CW1 and CW6, CW18 stated that Polaris expressly targeted Omnicare LTC

   clients. CW18 also said that Polaris currently services approximately 25,000 beds, and that

   20,000 of those beds are former Omnicare LTC customers. CW18 said that Polaris has two

   pharmacies in Florida, and one each in Michigan, Minnesota, and North Carolina. The pharmacy

   in Michigan services about 2,500 beds, all of which came from former Omnicare client Villa

   Health Care. In Minnesota, Polaris has 4,000 beds, half of them from Omnicare. North Carolina

   has 3,500 beds, almost all of which used to be Omnicare. Finally, in Florida, Polaris has about

   14,000 beds and 10,000 of which came from Omnicare.

        ii. CVS Health’s Poor Customer Service Drove Customers Away

          137.   The CWs nearly universally attributed the Omnicare business’s customer losses to

   poor customer service and synergies that drove customers to other LTC service providers. For

   example, CW7 said that CVS Health lost accounts with, among others, St. Camillus, James

   Square, Loretto, Lady of Lourdes and Franciscan Racker because CVS Health’s complete lack of

   attention to customer service meant that its Omnicare LTC business did not build relationships

   with customers or provide those customers with the attention that they needed. For example,

   CW7 recalled that when CVS Health sent contracts out for renewal, Omnicare LTC customers

   would request changes or try to negotiate terms. CVS Health, however, would ignore those

   requests and simply resend the old contract without any changes. In addition, CW7 said that St.

   Camillus left Omnicare specifically because the individual responsible for contracts at Omnicare,

   Steve Rappa, “just wouldn’t get back to people [and] that’s what pissed off St. Camillus. They

   asked for something in the contract and Rappa did not reply.” This failure to engage with


                                                  46
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 50 of 140 PageID #: 619




   customers, CW7 said, reflected how CVS Health’s approach to LTC was “all about the money

   and not about the relationships,” and caused the business to hemorrhage customers.

          138.    CW4 also pointed to CVS Health’s poor customer service as the reason why the

   Omnicare LTC business was in sharp decline. CW4 said, “Their business is being taken away all

   across the country . . . . CVS Omnicare is losing all of their business because they provide

   terrible service.” CW6 agreed with CW4 that CVS Health’s poor customer service drove

   customers to competitors, saying that CVS Health “tried to run [the Omnicare LTC business]

   like a community pharmacy.        They didn’t know how to cater to clients.        They were not

   accommodating on pricing or on special requests from the facilities . . . . CVS was not ready for

   long term care.”

          139.    Likewise, CW13 stated that the Omnicare LTC business lost accounts covering

   approximately 90% of the beds serviced because the Omnicare LTC business was run as a retail

   operation that ignored customer service and relationships: “It’s all a relationship business . . . .

   When you take out the people who have all the relationships — it doesn’t matter what’s the

   name on the door. They are all selling the same thing, it’s about the person you’re dealing with.”

   As a result of CVS Health’s approach to the market, the customers quickly left for competing

   LTC pharmacy service providers that provided the necessary level of client service.

          140.    CW18 said that Polaris was able to acquire so many Omnicare customers because

   of the Omnicare LTC business’s poor service, which included delays in getting medication to

   customers.    Normally, CW18 said, a LTC client receives two or three deliveries of

   pharmaceuticals daily. After the Acquisition, however, CW18 said that CVS Health scrapped

   Omnicare’s delivery system and folded deliveries into CVS Health’s retail program. As a result,




                                                   47
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 51 of 140 PageID #: 620




   the Omnicare LTC business simply could not get medications out on time and customers went to

   competitors who could meet their needs.

          141.    Without disclosing that the customer service it offered as part of the Omnicare

   LTC business had driven customers away, Defendants effectively acknowledged the CWs’

   descriptions of the Company’s customer service problems on an August 8, 2018 earnings call

   (the “Q2 2018 Call”).      On that call, Defendant Denton told investors the Company was

   “undertaking a broad initiative to enhance service levels with the objective of improving client

   retention,” i.e., making wholesale changes to their customer service processes, undoubtedly

   because the processes implemented by had driven customers away from virtually the moment the

   acquisition closed.

       iii. CVS Health’s “Synergies” Drove Customers Away

          142.    Along with CVS Health’s utter failure to provide anything resembling adequate

   customer service, the CWs also said that changes implemented by CVS Health in an effort to

   capitalize on “synergies” drove customers to competitors. For example, CW1 stated that CVS

   Health changed how the Omnicare LTC business operated because it “wants to operate like a big

   box pharmacy.” However, “You do not run long term care post acute like a retail pharmacy.

   People in the post acute business are [thus] bailing out from CVS.” In addition, CW1 stated that

   CVS Health “even eliminated their clinical division. The consolidation [i.e., implementation of

   synergies] that they’ve done is ridiculous . . . you cannot compromise clinical care.”

          143.    Several other CWs pointed to CVS Health’s implementation of synergies as a

   core reason why Omnicare LTC customers fled. For example, CW5 stated that, while Omnicare

   ran a much more patient-centric line of business with dedicated staff that developed relationships

   with individual accounts, those individuals were let go in the Acquisition and their replacement

   account managers did not understand the LTC business and were hated by customers.


                                                   48
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 52 of 140 PageID #: 621




          144.    CW13 saw the same sequence of events that CW5 described at MedWorld.

   According to CW13, 90% of the beds serviced were lost at MedWorld, where he worked,

   because “[w]hen you take out the people who have all the relationships — it doesn’t matter

   what’s the name on the door. They are all selling the same thing, it’s about the person you’re

   dealing with.” CW10 also pointed to CVS Health’s changes to Omnicare’s business, including a

   focus on profit versus patient care, and the lack of staff and tools to properly service clients, as

   reasons customers were leaving the Omnicare LTC business.

          145.    CW3 also attributed CVS Health’s loss of customers to the synergies it

   implemented when integrating Omnicare’s business.          CW3 said that, after the acquisition,

   Omnicare’s Customer Service Patient Billing Department was moved into a centralized billing

   department within CVS Health. According to CW3, this delayed the resolution of insurance

   issues and infuriated customers, who detested CVS Health’s new centralized billing department

   and quickly started leaving. CW3 stated that “clients would find out that something wasn’t

   covered a day or two later instead of the same day,” which caused delays in treatment and led to

   customers leaving the Omnicare LTC business. CW3 also stated that “the bottom line is that

   CVS purchased something, a long-term care company, and they are trying to run it like a retail

   pharmacy. They don’t know what they are doing.”

          146.    CW8 stated that he personally saw CVS Health focus heavily on changing the

   culture at Omnicare to a “retail model” in the name of synergies. He stated that while Omnicare

   distributed medications from warehouses to nursing homes and assisted living facilities, CVS

   Health insisted on distributing medication from retail stores. CW8 said his peers and his

   supervisor, the vice president and general manager of the West Region, consistently discussed




                                                   49
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 53 of 140 PageID #: 622




   how CVS Health’s insistence on applying a retail model to Omnicare’s LTC business was

   driving customers away.

             147.   CW9 described how, at Omnicare, district managers frequently met with LTC

   clients face-to-face every week. After the Acquisition, however, CVS Health — in the name of

   synergies — limited district managers to monitoring prescription fulfillment and stopped face-to-

   face visits with Omnicare LTC customers. CW9 said that CVS Health instead used “business

   development” employees or account managers to make in-person visits. In practice CW9 said

   that CVS Health hired people off the street, gave them 30 to 90 days of training and sent them

   out to be the face of CVS Health. CW9 said that Omnicare LTC customers hated the account

   managers, who did not understand the industry and did not know how to properly service the

   LTC clients. Accordingly, accounts were not properly serviced and clients left CVS Health in

   droves.

             148.   CW9 also described how CVS Health pushed its Omnicare LTC clients to use

   Omniview, an online customer management tool, rather than interact with individuals. CW9 said

   that customers could not stand Omniview, ignored it and just called Omnicare LTC district

   managers directly.

             149.   CW11 stated that competitors were able to take accounts from CVS Health

   because CVS Health laid off a large number of veteran employees during the acquisition to

   reduce payroll. These employees had had long-term relationships with the LTC customers, and

   when they were laid off, Omnicare LTC customers moved on to CVS Health’s competitors.

             150.   As with several other CWs, CW12 stated that CVS Health’s approach to running

   the Omnicare LTC business as a retail “big box” pharmacy caused CVS Health to lose

   customers. LTC pharmacies are built on relationships, CW12 said, while big box pharmacies




                                                  50
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 54 of 140 PageID #: 623




   rely on circulars, advertising and easy access to retail locations. CW12 said that Loretto moved

   to PharmScript because of poor customer service and the synergies implemented by CVS Health,

   particularly centralized billing.

           151.    CW14 also stated that CVS Health’s approach to pursuing new business also

   prevented the Omnicare LTC business from bringing on new customers. CVS Health had only

   staffed a very small number of attorneys to handle contracts with LTC customers. New potential

   LTC customers would simply go elsewhere rather than wait for CVS Health’s processes.

   According to CW14, “the process was just broken.”              CW14 also said that CVS Health’s

   integration of LTC into retail drove customers away. He said, “There is a reason why LTC is

   separate from retail. LTC cannot operate in a retail environment because there are too many

   specialties and things that nursing homes need that a retail pharmacy could never provide.” He

   went on, “CVS felt that they could roll the assisted living and independent living people into the

   retail stores. You really can’t do that. These people need 24/7 availability, deliveries, printed

   medical records, and all kinds of things that a retail CVS store . . . that a pharmacist would blow

   his brains out if they tried to do that. They are understaffed as it is.”

           152.    CW14 also stated that he noticed customers became especially frustrated when

   CVS Health implemented a centralized billing center in Pennsylvania. CVS Health felt that

   centralizing certain operations would lead to increased efficiency, but, according to CW14, “part

   of your customer relationship was dealing with them and their bills. [While at Omnicare] we

   gave them personal attention and did bill reviews for incorrect charges. All of that disappeared.

   There was turnover in the billing department, so nobody ever knew who their biller was.” This

   attempt by CVS Health to implement efficiencies ultimately drove still more customers away

   from Omnicare.




                                                     51
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 55 of 140 PageID #: 624




          153.       CW15 also stated that CVS Health’s strategy of running the Omnicare LTC

   business as a retail pharmacy was a disaster. He stated that “CVS was inept and unprepared to

   run the business that they acquired. They did not understand what a long-term care pharmacy

   did. They thought that they could just meld it into a retail pharmacy model.” CVS Health’s

   attempts to create synergies thus seriously damaged the business and drove customers away.

   CW15 stated that CVS Health immediately started planning to close down the Omnicare

   distribution center in Toledo and instead use CVS Health’s regional distribution centers to

   distribute pharmaceuticals to LTC clients. While CVS Health believed that this would have the

   effect of placing products closer to CVS Health’s own pharmacies, and thus cut freight costs,

   CVS Health’s regional distribution centers were not set up to handle Omnicare’s LTC clients’

   ordering patterns. CW15 said that CVS Health’s regional distribution centers were not equipped

   or staffed to handle the proposed change.

          154.       CW15 also said that CVS Health had laid off the Omnicare employees who

   understood the LTC business as part of its pursuit of “synergies.” This meant that CVS Health

   did not know how to service their LTC clients and utterly failed to maintain client satisfaction

   and service levels. CW15 said that “If the Director of Nursing at a facility doesn’t like the

   consultant pharmacist, or doesn’t feel that they are getting an adequate service level, or adequate

   attention from the pharmacy, they are the ones that have the ear of their corporate office and can

   easily get a contract terminated, or make life challenging for the pharmacy.” CW15 said that

   when he raised his concerns to CVS Health personnel they told him that “they had a directive

   from their corporate office that this is what they were supposed to do, regardless of input from

   the operation.”




                                                   52
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 56 of 140 PageID #: 625




          155.    CW16 said that the Omnicare LTC business diminished significantly in the first

   year after the Acquisition as customers left CVS Health for other LTC pharmacy services

   providers. CW16 said that based on the LTC clients he interacted with, the clients believed that

   the synergies CVS Health was pursuing would mean that clients would be “just a number” when

   interacting with CVS Health. CW16 said that LTC is “business to business and service driven.

   Service is even more important than price.” CVS Health’s “synergies,” which centralized billing

   and contract negotiation, pushed customers to use the Omniview tool, changed LTC clients’

   points of contact and reduced the use of Omnicare distribution centers thus drove customers to

   competitors.

          156.    CW16 also said that CVS Health’s synergies involved trying to service customers

   further and further away from an LTC pharmacy, while also reducing the staff at LTC

   pharmacies. CW16 said he saw that these synergies “led to a diminished service experience for

   the customer. This is when people vote and decide to leave the island,” i.e., take their business

   to competing LTC pharmacy service providers. CW16 said that in speaking with his colleagues,

   this was happening throughout the Omnicare LTC business.

          157.    CW18 pointed to how, after the Acquisition, CVS Health replaced the Omnicare

   LTC customers’ relationship contacts with CVS Health account managers. CW18 said, “[t]his

   market is all about relationships” and “[a]nybody that knew anything about long term care was

   no longer there.”      CW18 also said that Omnicare had constant problems with its new

   centralization of the billing process.

          158.    Although they did not disclose the extent of the customer losses caused by the

   Company’s ill-conceived and wholly inappropriate “synergies,” Defendants effectively

   corroborated the CWs’ descriptions of how replacing Omnicare management with CVS Health




                                                  53
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 57 of 140 PageID #: 626




   employees who lacked LTC experience drove customers away. Belatedly, on an August 8, 2018

   earnings call, Defendant Denton told investors that CVS Health was replacing the entire

   Omnicare LTC business management team, saying that “we have recently installed a new

   leadership team to manage Omnicare’s day-to-day operation. The team is made up of individuals

   with expertise in the long-term care market, supplemented with operational talent from CVS

   Pharmacy.” In other words, CVS Health needed to hire an entire new management team for the

   Omnicare LTC business, because the individuals running that business previously lacked the

   requisite experience.

        iv. Former Omnicare and CVS Health Employees Were Poaching Customers from the
            Omnicare LTC Business

          159.    Multiple confidential witnesses also described how losses of customers in the

   Omnicare LTC business were accelerated because former Omnicare and/or CVS Health

   employees were poaching customers. Remedi’s CEO told CW2 that Remedi had captured a

   large portion of the Omnicare LTC business, including most of the business in Ohio. CW15 also

   described how former Omnicare employees started Remedi, and then used Remedi to take a

   significant portion of the Omnicare LTC business. According to CW2, Remedi’s CEO told him

   that acquiring former Omnicare customers who were leaving CVS Health, among other things,

   enabled Remedi to expand its operations from five states to 30 states.

          160.    CW4 also both personally saw and learned from his contacts in the LTC industry

   that Omnicare LTC businesses in Illinois and Missouri, particularly the St. Louis region, which

   had lost at least 50% of their businesses from 2015 to 2019, lost those customers largely as a

   result of poaching by former Omnicare and CVS Health employees. Similarly, CW7 saw first-

   hand how St. Camillus left CVS Health for Harbor after being wooed by a former Omnicare

   employee who had been laid off during the acquisition and subsequently joined Harbor.



                                                  54
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 58 of 140 PageID #: 627




          161.   CW9 described how a former Omnicare district manager began working for

   Infinium Pharmacy (“Infinium”) a competitor of Omnicare after the district manager’s non-

   competition agreement had expired. The district manager, among other things, moved HSI’s

   business from CVS Health to Infinium.

          162.   In addition, CW12 learned from former Omnicare and CVS Health colleagues

   that Michael Rosenblum, a former Omnicare employee now with PharmScript, an LTC service

   provider that competes with CVS Health, had taken “thousands of beds from Omnicare.” CW14

   had also heard of poaching by Rosenblum.

          163.   CW14 also said that in addition to PharmScript, many local LTC pharmacies took

   clients from Omnicare in the wake of the Acquisition, including LI Script, Specialty Rx,

   Community Care Rx and Grassy Sprain Pharmacy. In fact, CW14 stated that he had personally

   taken accounts with facilities totaling approximately 1,000 beds from Omnicare after taking his

   current job with Prescription Center. CW14 said the poaching of Omnicare LTC customers by

   former employees had gotten so bad that he began to see a pattern whereby CVS Health would

   acquire local pharmacies and lock the pharmacy owners into non-competition agreements. Once

   the non-competition agreements expired, the pharmacy owners would open new local

   pharmacies, poach customers and then sell those pharmacies to CVS Health again.

          164.   CW16 said that the vice president of pharmacy services at Modern Health had

   been an area manager at Omnicare prior to the Acquisition. The area manager had overseen four

   pharmacies in Southern California that serviced over 30,000 nursing home and assisted living

   beds with annual revenue of over $150M. After the Acquisition, the area manager took a

   substantial number of accounts that had been serviced by the Omnicare LTC business. Akin to

   CW14’s observations about former employees poaching Omnicare LTC customers, CW16




                                                 55
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 59 of 140 PageID #: 628




   described how Modern Health took so many accounts from CVS Health that CVS Health

   eventually acquired Modern Health, after which the area manager left CVS Health again and

   joined Med-Plus Pharmacy LTC, where he resumed poaching customers.

        v. Omnicare LTC Business Customers were Intentionally Defaulting on Contracts to Get
           Away from CVS Health

          165.   Confidential witnesses described how Omnicare LTC customers were so

   desperate to leave CVS Health that they began intentionally breaching agreements so that CVS

   Health would terminate those agreements, leaving the LTC customer free to move to a

   competitor. In describing how LTC clients had begun trying to induce CVS Health to terminate

   their contracts, CW14 said, “this was how nursing home owners would get out of their contracts

   with Omnicare because they no longer wanted to do business with Omnicare. They just stopped

   paying their bills.” CW15 also stated that, after the Acquisition, CVS Health made the conscious

   decision to just terminate accounts in Ohio because of non-payment, which allowed the

   customers to move to other providers, exactly the behavior described by CW14 concerning

   customers in New York.

      F. The Individual Defendants Had Actual Knowledge of the Actual Condition of the
         Omnicare LTC Business Throughout the Class Period

          166.   The Individual Defendants, by virtue of their roles in senior management and

   involvement in Company’s core operations, would have had knowledge of the Omnicare LTC

   business model, including its relationships with its key customers. The Individual Defendants

   had access to reports and communications describing these operations, and discussed those

   reports, including reports describing the performance of the Omnicare LTC business and losses

   of customers, failures of synergies, poor customer service, poaching of customers by former

   employees of the Omnicare/CVS Health and intentional defaulting on contracts by LTC

   customers.


                                                 56
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 60 of 140 PageID #: 629




          167.    CW2, CW15 and CW18 described how when any LTC customer indicated an

   intention to leave the Omnicare LTC business, the loss (or potential loss) of that customer was

   required to be reported up to the highest levels of CVS Health. In addition, CW9 described how

   Defendant Kraft was present at the meeting where Brookdale, one of the Omnicare LTC

   business’s largest clients said that it would not be renewing an exclusive contract so that it could

   move business to other LTC pharmacy service providers.

          168.    According to CW17 Defendant Kraft had access to weekly operations reports that

   reported region by region LTC sales levels. CW17 also said that, at month end, Defendant Kraft

   received “roll-ups” of the month’s weekly reports to review.         Defendant Kraft reported to

   Defendants Merlo and Denton and met frequently with Merlo and Denton to discuss, among

   other things, those reports.

          169.    CW9 and CW12 described weekly calls with district managers and/or vice

   presidents to discuss customers who were unhappy with CVS Health or in danger of leaving.

   Senior management was aware of these calls. According to CW14, on these calls, “[w]e spent

   more time talking about losing business than we did trying to save or get new business.”

          170.    CW9 and CW14 described how the Omnicare LTC business’s “SalesForce”

   software tracked the status and performance of all Omnicare LTC customers, and how the

   Individual Defendants had access to that software at all times. CW14 also described how all

   CVS Health upper management, including the Individual Defendants, had access to sales data,

   including data on customer losses, from monthly spreadsheets describing pharmacy performance

   that were disseminated across CVS Health.




                                                   57
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 61 of 140 PageID #: 630




          171.    CW16 described weekly conference calls with Omnicare and CVS Health

   executives, including Defendant Kraft, where losses, client retention rates, client account status,

   and client contracts were discussed.

          172.    CW15 said that every Omnicare LTC pharmacy was responsible for tracking its

   customers’ contract status and billings. This data was then rolled into reports for regional

   managers, who passed the information up to senior management at CVS Health.

          173.    The Individual Defendants also publicly represented that they had actual

   knowledge of the performance of the Omnicare LTC business because they were focused on that

   business. For example, on the August 4, 2015 Call, the first earnings call after the Acquisition,

   Defendant Denton told analysts and investors that “I would just say that our focus, first and

   foremost, is to execute against the pending acquisitions, rollout our products and services in a

   way that puts our clinical programs into the hands of more members as they shop this new and

   exciting channel.” Similarly, on the Q3 2015 Call, Defendant Merlo assured investors that the

   Omnicare LTC business “is performing as well expected.            Our integration work is well

   underway, and we’re focused on executing to ensure a seamless transition for clients and

   patients.” Since Merlo and Denton insisted that they — and the entire enterprise — were

   focused on implementing the Acquisition of the Omnicare LTC business, Defendants must have

   had actual knowledge that the Omnicare LTC business was hemorrhaging customers.

          174.    On an earnings call on November 8, 2016, which disclosed the Company’s

   financial performance for the third quarter of 2016 (the “Q3 2016 Call”), Defendant Denton said

   to investors that “although both the Omnicare and Target pharmacy acquisitions are performing

   well, the ramp-up in the level of accretion is slightly slower than anticipated.” This was

   accompanied by a disclosure on a slide in the Q3 2016 Presentation, which stated that “[y]ear-




                                                   58
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 62 of 140 PageID #: 631




   over-year accretion from Omnicare and Target slightly slower than anticipated.” Denton thus

   was well aware that there were problems in the Omnicare LTC business, and undoubtedly saw

   that customers were fleeing the business en masse.

          175.   Similarly, Defendant Merlo represented to attendees at the December 2016

   Analyst Day that “[w]’ve also completed the majority of our integration work for the Omnicare

   acquisition. We’re now focused introducing pilot programs that capitalize on our integrated

   assets to improve patient care while enhancing our technology to support a broader rollout of

   new LTC service offerings.” Defendants thus must have had actual knowledge of the poor

   performance of the Omnicare LTC business, including the customer losses, from 2015–2016 by

   virtue of their focus on integrating the Omnicare LTC business. In addition, Defendants thus

   must have had actual knowledge of customer losses in the years after December 2016 Analyst

   Day because they were focused on introducing pilot programs to serve Omnicare LTC

   customers.

          176.   On an earnings call on August 8, 2017 announcing the Company’s financial

   performance in the second quarter of 2017 (the “Q2 2017 Call”), when an analyst asked about a

   potential slowdown in prescriptions, Defendants Merlo and Denton highlighted how they were

   closely monitoring prescription rates in Omnicare LTC business. Denton said that although

   “script delivery for the first half of the year within the Retail/Long-Term Care segment has been

   pretty consistent with expectation” the Company nevertheless saw “a little softness from a

   market perspective, so our go-forward guidance reflects that.” Denton continued, “I would also

   say that just from a Long-Term Care perspective, we’re seeing bed census lower, so that

   obviously had some effect on script delivery in that portion of our business.” Merlo chimed in,

   “[a]nd mostly, Mike, within the skilled nursing space.” When another analyst followed up with




                                                  59
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 63 of 140 PageID #: 632




   additional questions regarding prescriptions rates in the Omnicare LTC business, Denton

   responded,

          I think the softness from a volume perspective is a little bit of both, both Long-
          Term Care and we’re just seeing some softness in retail more broadly . . . . I do
          think what you see in the skilled nursing facility space, you’re seeing length of
          stay and just that census come down a little bit in the marketplace. And as that has
          occurred, that affects Omnicare disproportionally greater because it has a fairly
          sizable share in that space.

   These representations informed the market that Defendants were closely monitoring prescription

   levels in the Omnicare LTC business, and thus Defendants would have had actual knowledge of

   customer losses.

          177.     Defendants’ incomplete and misleading disclosures also indicate that they had

   actual knowledge of the extent and nature of the problems in the Omnicare LTC business. On

   the August 8, 2018 earnings call announcing the Company’s second quarter 2018 financial

   results, for example, Defendant Denton told investors that, “In 2017, we disclosed that our

   annual goodwill impairment test of our long-term care reporting unit resulted in its fair value

   exceeding its carrying value only by a narrow margin.           As a result, we’ve been closely

   monitoring the performance of the business for potential indicators of impairment.”

          178.     Defendants thus had actual knowledge of the customers losses, and the reasons

   underlying those losses, by virtue of their access to internal reporting systems, the circulation of

   reports on customer performance, calls directly involving Defendant Kraft and the Individual

   Defendants own statements assuring investors that they were closely monitoring the Omnicare

   LTC business.

      G. Defendants Concealed the Problems in the Omnicare LTC Business to Ensure that
         Those Problems Would Not Interfere with the Company’s Acquisition of Aetna

          179.     Although Defendants knew, or at an absolute minimum were reckless in not

   knowing, about the customer losses in the Omnicare LTC business, and the reasons underlying


                                                   60
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 64 of 140 PageID #: 633




   those losses, Defendants nevertheless repeatedly made materially false and/or misleading

   statements and/or omissions about the condition of the Omnicare LTC business throughout the

   class period.

          180.     Defendants engaged in this misconduct because they needed to prevent the truth

   about the Omnicare LTC business from interfering with future acquisitions by the Company,

   especially the Aetna Acquisition. The Aetna Acquisition was essential to the Company’s future

   competitiveness, and to complete that acquisition, the company would need to issue tens of

   billions of dollars in corporate bonds, as well as overcome significant integration challenges.

          181.     Acquisitions were a central feature of how Defendants operated the Company.

   Approximately a year after the Acquisition closed, Defendants began signaling to the market that

   CVS Health was exploring additional acquisitions. For example, on an August 2, 2016 earnings

   call disclosing CVS Health’s financial performance for the second quarter of 2016 (the “Q2 2016

   Call”), Defendant Denton disclosed that the Company would “continue to invest in our business

   and do bolt-on acquisitions.”

          182.     Three months later, on a November 3, 2016 call to report the Company’s third

   quarter 2016 financial performance (the “Q3 2016 Call”), Defendant Merlo disclosed that the

   Company was actively exploring potential acquisitions and “expect[s] to continue to evaluate

   opportunities for acquisitions that meet our strategic and financial criteria.” Merlo repeated

   this representation on a February 9, 2017 call disclosing the Company’s financial performance

   for the full 2016 fiscal year (the “FY 2016 Call”).

          183.     Another three months later, on a May 2, 2017 call to report the Company’s

   financial performance for the first quarter of 2017, Defendant Denton again emphasized to the




                                                   61
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 65 of 140 PageID #: 634




   market, “don’t underestimate the importance of bolt-on acquisitions. Those are part of our

   targets.”

           184.   As Defendants reiterated that future acquisitions were essential to the Company’s

   future, Defendants also emphasized the importance of the Company’s credit rating. In CVS

   Health’s 2015 Annual Report, which it published on February 9, 2016, for example, Defendant

   Merlo emphasized that “[w]e maintain a high triple-B credit rating that allows CVS Health to

   continue to effectively finance the working capital needs of the company.”

           185.   As described by the CWs, immediately after the Acquisition the Omnicare LTC

   began hemorrhaging customers. Defendants did not, however, disclose these losses or that the

   losses were caused by the failure to properly integrate Omnicare, poor customer service, loss of

   accounts to former employees and intentional defaulting on contracts by customers.

           186.   Defendants knew that disclosing the problems within the Omnicare LTC business

   could negatively affect the Company’s credit rating. Defendants knew that the large number of

   bonds the Company would need to issue to fund the Aetna Acquisition would likely result in a

   downgrade of the Company’s credit rating in and of themselves. A downgrade in advance of the

   issuance of those bonds, however, as a result of the problems in the Omnicare LTC business,

   could result in the Company issuing bonds in connection with the Aetna Acquisition at a rating

   below “investment grade,” which would dramatically increase the cost of issuing the bonds.

           187.   Defendants were also concerned that if the extent of the losses in the Omnicare

   LTC business, and the reasons for those losses, became public, analysts, investors, and the

   market in general would question Defendants’ ability to integrate a business as large and

   different from CVS Health’s current business as Aetna. The markets would naturally question

   how, if Defendants could not successfully integrate and operate the Omnicare LTC business’s




                                                  62
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 66 of 140 PageID #: 635




   $4.8 billion in revenue without driving a substantial number of customers to competitors, how

   could Defendants successfully integrate and operate Aetna, which reported over $60.5 billion in

   total revenue in FY 2017?

          188.    On October 26, 2017, the Wall Street Journal and several other news outlets

   reported that CVS Health had made a bid to acquire Aetna. In an article entitled, CVS Makes

   Blockbuster Aetna Bid, the Wall Street Journal revealed that CVS Health had proposed to buy

   Aetna for $66 billion.

          189.    The Wall Street Journal article highlighted the various ways in which the potential

   acquisition was pivotal for CVS Health. It emphasized that the merger could be pivotal for the

   Company’s future prospects, as it was “scrambl[ing] to fortify itself against looming competition

   from Amazon.com Inc.,” which had just received approval for wholesale pharmacy licenses in

   several states.” The article also emphasized that the potential transaction came with multiple

   challenges, including that it would be the largest in CVS Health’s history, draw the scrutiny of

   antitrust regulators, and, if successful, allow CVS Health to “lock in a huge number of members

   for its pharmacy benefits management, or PBM, arm” and “bolster its leverage in negotiations

   with drugmakers.”

          190.    Defendants recognized that the acquisition of Aetna was necessary to grow CVS

   Health and protect the Company from competition from Amazon. Defendants also knew that the

   problems in the Omnicare LTC business were so severe that some disclosure was necessary.

          191.    Defendants, however, knew they could not disclose the extent of the problems in

   the Omnicare LTC business because the acquisition would require the Company to issue $40

   billion in corporate bonds, and the disclosure could affect the Company’s credit rating, which

   was at the lower end of “investment grade.” Defendants knew that issuing $40 billion in bonds




                                                  63
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 67 of 140 PageID #: 636




   would likely result in a downgrade of the Company’s credit rating on its own. Accordingly, a

   credit downgrade in advance of the announcement of the bond offering could result in the

   offering itself causing the Company’s credit rating to fall below investment grade, which would

   dramatically increase the interest rate on the bonds.

          192.    Defendants were clearly aware of the need to preserve the Company’s credit

   rating in the lead-up to the announcement of the Aetna acquisition. For example, in the Annual

   Report on an earnings call a month before the agreement to purchase Aetna was announced,

   Defendant Denton was asked, “If you were to think just more strategically around the flexibility

   you have within the BBB spectrum, would there be a willingness to trade off, say, Tier 2

   commercial paper access for a short time if they gave you sort of greater access in the long-term

   debt markets?” Denton responded sharply, “We’re not focused on that . . . We’re focused on

   maintaining our high BBB rating, and that’s consistent with our leverage targets that we’ve

   established at 2.7 times. So that’s not what we’re focusing on as of this point.” Defendants thus

   knew that any downgrade to the Company’s credit rating in advance of the issuance of the bonds

   could be catastrophic.

          193.    However, Defendants’ fears about investors questioning their ability to manage

   the integration of Aetna were well-founded. Coverage of the acquisition of Aetna focused on the

   difficulty the Company would have in integrating the target. “There are serious challenges to

   CVS’s proposal. Revamping the stores could cost several billion dollars. The company will have

   to change how millions of customers see a doctor or nurse. And it will have to fight decades of

   health-care economics and patterns.” Tracer, Z., et al., CVS’s Megadeal to Change U.S. Health

   Care      Faces      Stiff    Challenges,      Bloomberg     News       (Dec.     22,     2017),




                                                    64
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 68 of 140 PageID #: 637




   https://www.bloomberg.com/news/articles/2017-12-22/cvs-s-megadeal-to-change-u-s-health-

   care-faces-stiff-challenges (“Megadeal Article”).

          194.    A Moody’s analyst expressed similar concerns, opining that, “It’s a strategic,

   sound transaction for the longer-term, but CVS has to integrate another company that has not

   necessarily been done before between a retailer and an insurance company,” he said. “There are

   elevated   risks      in   terms   of   that   execution.”   CVS   Borrows,    Bloomberg     News,

   www.bloomberg.com/news/articles/2018-03-06/cvs-starts-blockbuster-debt-sale-to-fund-68-

   billion-aetna-deal.

          195.    Similarly, Jeff Goldsmith, who runs the healthcare consulting firm Health Futures

   Inc. is skeptical of the strategy behind the deal, calling it ‘flat out baffling’, and says that the

   minute clinics ‘lack the clinical acumen or trusting relationships with patients to effectively

   manage care’ and does not ‘see it generating new customers for the acquirer or the acquiree, or

   leverage to lower health costs.’” See Megadeal Article.

          196.    Analysts covering the Company also questioned management’s ability to integrate

   Aetna. On an earnings call on May 2, 2018 reporting the Company’s earnings for the first

   quarter of 2018 (the “Q1 2018 Call”), for example, an analyst asked, “I think investors very

   much understand and appreciate the long-term bull [sic] case of the combination. But we hear a

   lot of concerns about the potential for integration issues.” Defendant Merlo downplayed these

   concerns by saying that, “the integration work is going very well.” Had Defendants disclosed

   their failures to integrate the Omnicare LTC business, the market would have been unlikely to

   accept Merlo’s assurances.

          197.    Accordingly, either a credit downgrade or the market’s loss of faith in

   Defendants’ ability to integrate Aetna could cause the Aetna Acquisition to fail, which would




                                                     65
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 69 of 140 PageID #: 638




   make it more difficult for the Company to grow and/or compete with Amazon. Defendants thus

   embarked on a plan to dribble out a disclosure of the problems in the Omnicare LTC unit that

   would allow the acquisition of Aetna to proceed.

          198.   On November 6, 2017, Defendants caused the Company to disclose in its 10-Q

   that the amount by which the goodwill of the Omnicare LTC business exceeded its carrying costs

   had fallen from 7% to 1%. Defendants attributed the decrease to weaknesses in the LTC

   industry, but did not disclose the customer losses, failure of CVS Health’s synergies, poor

   customer service, loss of accounts to former employees and intentional defaulting on contracts

   by customers. In the third quarter of 2016, the Company had disclosed that the goodwill of the

   Omnicare LTC business exceeded its carrying costs by 7% and that the value of the goodwill

   was approximately $6.5 billion. Incredibly, when the Company disclosed that the value that its

   goodwill exceeded its carrying value had fallen to only 1%, the Company nevertheless insisted

   that the value of the goodwill was unchanged at approximately $6.5 billion.

          199.   In addition to disclosing that the amount by which the fair value of the Omnicare

   LTC business exceeded its carrying costs had shrunk to 1%, the Company disclosed that its:

          multi-year cash flow projections for our LTC reporting unit have declined from
          the prior year due to customer reimbursement pressures, industry trends such as
          lower occupancy rates in skilled nursing facilities, and client retention rates . . .
          . If we do not achieve our forecasts, given the small excess of fair value over the
          related carrying value, as well as current market conditions in the healthcare
          industry, it is reasonably possible that the operational performance of the LTC
          reporting unit could be below our current expectations in the near term and the
          LTC reporting unit could be deemed to be impaired by a material amount.

   This disclosure merely alluded to nebulous “client retention rates,” which wholly failed to

   apprise investors of the extent of the problems affecting the Omnicare LTC business. It also had

   the effect of priming the market for the future disclosures of problems in the LTC business in a

   way that would allow the Company to issue the bonds needed to fund the Aetna Acquisition



                                                   66
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 70 of 140 PageID #: 639




   without affecting the Company’s credit rating or raising additional questions about Defendants’

   ability to integrate the Aetna business. After the disclosure, CVS Health’s stock price fell from

   $69.25 per share to $66.80 per share, a decline of 3.5%.

           200.    On December 3, 2017, CVS Health announced that it had reached an agreement

   to buy Aetna for $69 billion, which would be the largest acquisition in the Company’s history. It

   would also involve integrating an entirely different line of business under the CVS Health

   umbrella.

           201.    On February 14, 2018, Defendants caused the Company to release its annual

   report on Form 10-K for the full year 2017. The report repeated the disclosure in the Q3 2017

   10-Q, but failed to disclose that the goodwill of the Omnicare LTC business was impaired or the

   customer losses, failure of CVS Health’s synergies, poor customer service, loss of accounts to

   former employees and customers’ intentional defaulting on contracts. Like the prior disclosure,

   the 2018 10-K disclosure primed the market for the future writedown of the goodwill of the

   Omnicare LTC business, even though that goodwill was already severely impaired. The second

   incomplete disclosure worked as Defendants intended, as the Company’s credit rating did not

   change and a groundswell of opposition to the Aetna Acquisition relating to integration

   difficulties did not arise.

           202.    Less than a month later, in early March, the Company issued a whopping $40

   billion in corporate bonds to fund the acquisition. At the time of the issuance, it was the third

   largest bond sale ever, behind Verizon Communications Inc.’s $49 billion offering in 2013 and

   Anheuser-Busch InBev SA’s $46 billion offering in 2016.

           203.    Not only was the issuance by CVS Health mammoth, but the bonds were being

   issued into a poor market. At the time of the issuance, Bloomberg highlighted how risky the




                                                  67
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 71 of 140 PageID #: 640




   issuance was, writing that CVS Health was “testing the appetite of a market that’s off to is worst

   annual start in decades” because, among other things, “[w]ith the Federal Reserve hiking interest

   rates and withdrawing its unprecedented stimulus measures . . . yields on investment-grade debt

   have climbed to the highest levels in six years. Smith, M., CVS Borrows $40 Billion for Aetna in

   Third-Largest     Bond    Sale,    Bloomberg      News   (Mar.    6,   2018)   (“CVS   Borrows”),

   www.bloomberg.com/news/articles/2018-03-06/cvs-starts-blockbuster-debt-sale-to-fund-68-

   billion-aetna-deal. Had Defendants not concealed the extent of the problems in the Omnicare

   LTC unit by making only partial disclosures, the Company’s credit rating may have fallen below

   investment grade and the Company would have had to pay a much higher interest rate to issue

   the bonds, if it was able to issue the bonds at all.

           204.    On March 9, 2018, the Company issued an aggregate of $40.0 billion of floating

   rate notes and unsecured senior notes, collectively the “Notes”, for total proceeds of

   approximately $39.4 billion, net of discounts and underwriting fees. As Defendants expected,

   two ratings agencies lowered the Company’s credit rating in the wake of the offering. Genovese,

   M., S&P Cuts CVS to ‘BBB’ on Risk Profile Post Merger, Bloomberg News (Mar. 6, 2018);

   Rating Action: Moody’s downgrades CVS to Baa2; outlook negative, Moody’s Investors Service

   (Nov.    28,    2018),     https://www.moodys.com/research/Moodys-downgrades-CVS-to-Baa2-

   outlook-negative--PR_392258. Since Defendants had not disclosed the extent of the problems in

   the Omnicare LTC business, however, the bonds themselves were still investment grade when

   they were issued, saving the Company billions.

           205.    In August 2018, Defendants continued their strategy of dribbling out their

   disclosure of problems in the Omnicare LTC business.             Defendants claimed that they had

   conducted a goodwill impairment test in the second quarter of 2018, instead of the first quarter,




                                                      68
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 72 of 140 PageID #: 641




   because of a forecast and budget that suggested “a deterioration in the financial results” for the

   Omnicare LTC business. Defendants then disclosed that the results of the impairment test

   showed that “the fair value of the LTC reporting unit was lower than the carrying value, resulting

   in a $3.9 billion pre-tax goodwill impairment charge.” The Company reminded investors that

   the remaining goodwill balance for its Omnicare LTC business was approximately $2.7 billion.

          206.    Defendants euphemistically attributed the write-down in goodwill to certain

   “challenges” facing the Omnicare LTC business, including

          client retention rates, occupancy rates in skilled nursing facilities, the financial
          health of skilled nursing facility customers, facility reimbursement pressures, our
          ability to execute our senior living initiative, our ability to make acquisitions and
          integrate those businesses into our LTC operations in an orderly manner, as well
          as our ability to extract cost savings from labor productivity and other initiatives.

   Defendants, however, were careful to assure investors that these new “challenges” were

   manageable and that a four-point plan had been implemented to respond to them, including

   making “a number of additions and changes to our LTC management team.” These reassurances

   grossly misled investors as to the severity of the issues facing the Omnicare LTC business and

   concealed from investors the fact that an enormous numbers LTC customers had fled CVS

   Health as a result of systemic issues created by the Company’s synergies, atrocious customer

   service, and poaching of customers by former employees.

          207.    The Aetna Acquisition successfully closed on November 28, 2018.                 The

   Defendants’ strategy had worked. Their incomplete and misleading disclosures of problems in

   the Omnicare LTC business, including waiting to write down any impairment of the goodwill for

   that business until after the Company had issued the bonds used to fund the Aetna Acquisition,

   had allowed the Company to acquire Aetna.

          208.    With the Aetna Acquisition complete, the Company finally told investors that all

   of the goodwill for the Omnicare LTC business was more or less gone. In its annual report on


                                                   69
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 73 of 140 PageID #: 642




   Form 10-K for 2018, the Company disclosed that it had run yet another impairment test on the

   goodwill for its Omnicare LTC business and determined that it needed to write down the value of

   the remaining goodwill by an additional $2.2 billion. The disclosure was made with a straight

   face, even though it was highly implausible that the business could decline by an additional $2.2

   billion in only six months. After taking this second impairment, the value of the goodwill

   remaining in the Omnicare business three-and-a-half years after the Acquisition was only $432

   million. The 2018 10-K attributed this writedown to:

          operational issues and customer liquidity issues, including one significant
          customer bankruptcy. Additionally, LTC management submitted an updated final
          budget for 2019 which showed significant additional deterioration in the
          projected financial results for 2019 compared to the analyses performed in the
          second and third quarters of 2018 primarily due to continued industry and
          operational challenges.

          209.     The 2018 10-K was the first time Defendants disclosed that the Omnicare LTC

   business was being affected by “operational issues,” in addition to “customer reimbursement

   pressures, industry trends such as lower occupancy rates in skilled nursing facilities, and client

   retention rates.”    Defendants had never suggested there were any “operational issues”

   contributing to the problems in the Omnicare LTC business, because that could have led to the

   market questioning whether Defendants could operate the Aetna business effectively after the

   Aetna Acquisition.

          210.     Defendants’ dribbled-out, partial disclosures of problems in the Omnicare LTC

   business were false and misleading because, having disclosed an impairment of the business,

   Defendants had a duty to be truthful about the extent of the impairment and the problems in that

   business.     Instead, Defendants made materially false and/or misleading statements and/or

   omissions regarding the financial and operational condition of the Omnicare LTC business




                                                  70
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 74 of 140 PageID #: 643




   intentionally or at a minimum with a reckless disregard for the truth because Defendants did not

   want the problems in the Omnicare LTC business to interfere with the Aetna Acquisition.

      H. The Individual Defendants Reaped Windfall Profits By Trading in Inflated CVS
         Health Shares During the Class Period

          211.    The Individual Defendants also concealed the problems in the Omnicare LTC

   business because they knew that they could reap windfall profits from selling their shares of

   CVS Health stock during the Class Period while in possession of material, non-public

   information regarding the true condition of the Omnicare LTC business.

          212.    As described below, not only did the Defendants Merlo, Denton, and Roberts sell

   shares of CVS Health stock at a profit during the Class Period, but their stock sales increased

   sharply during the Class Period, as illustrated by the chart in paragraph 214 below.

          213.    The sudden spike in stock sales by Defendants Merlo, Denton and Roberts during

   the Class Period attracted the attention of the financial press. On September 22, 2017, Barron’s

   Online published an article questioning why CVS Health insiders appeared to be dumping their

   stock when the Company was contemporaneously telling investors, “[w]e see significant

   opportunity for long-term growth.” See Lin, Ed, CVS Insiders Sell $100 Million in Stock,

   Barron’s Online, Sep. 22, 2017, https://www.barrons.com/articles/cvs-insiders-sell-100-million-

   in-stock-1506081167 (the “Insider Sales Article”).        The Insider Sales Article described the

   increase starkly, stating that “So far this year, insiders at the drugstore and pharmacy benefit

   manager, including the chief executive [Merlo], chief financial [Denton] and chief operating

   officers [Roberts], have sold nearly $100 million in shares — more than five times the dollar

   amount they sold last year.” The article then observed, “[w]hat’s odd is the timing . . . . Why

   are they selling shares now — some for the first time in years and some for the first time — in a

   rebuilding period before the shares can truly rebound?”



                                                   71
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 75 of 140 PageID #: 644




                   214.         The following chart shows the spikes in individual sales and total sales for

   Defendants Merlo and Denton during the three years leading up to the Class Period when

   compared with the thee-year period prior to the Class Period. The chart also shows how Merlo,

   Denton and Roberts each sold more shares in 2017 than any other year, and made all of those

   sales prior to the first “dribble-out” disclosure in November 2017 of the decline in the percent

   that the Omnicare LTC business’s goodwill exceeded the business’s carrying costs.

              COMPARISON OF CVS HEALTH INSIDER STOCK SALES
      DURING THREE FULL YEARS PRIOR TO CLASS PERIOD VS. CLASS PERIOD

                $60,000,000




                $50,000,000

                                                                                                            $2,015,991
                                                          $22,218,446

                $40,000,000
     Proceeds




                                                                                                                                                                                     2019
                $30,000,000                                                                                                                                                          2018
                                                                                                                                All Sales
                                                                                                                                 Prior to                                            2017
                                  $13,592,779                                  All Sales                                        11/8/2017
                                                                                                           $45,037,474
                                                          $26,023,341           Prior to                                                                                             2016
                $20,000,000
                                                                               11/8/2017
                                                                                                                                                             $5,010,821              2015
                                                                                                                                     $8,243,076
                                                                                                                                                                                     2014
                $10,000,000
                                  $16,194,545                                                                                                               $12,024,353          All Sales
                                                                                                                                    $11,452,377                                   Prior to
                                                           $7,840,635               $6,685,132                                                                                   11/8/2017
                        $0                                                                                                                                   $2,168,745
                                Pre-Class Period       During Class Period       Pre-Class Period       During Class Period       Pre-Class Period       During Class Period
                              (1/1/2013-12/31/2015)   (2/9/2016 - 2/20/2019)   (1/1/2013-12/31/2015)   (2/9/2016 - 2/20/2019)   (1/1/2013-12/31/2015)   (2/9/2016 - 2/20/2019)
                                          MERLO, LARRY J.                                  DENTON, DAVID M.                             ROBERTS, JONATHAN C.


                                                                                           Insider Sellers

                   215.         During the Class Period the Company had two share repurchase programs in

   effect, which the Company identified as the 2014 Repurchase Program and the 2016 Repurchase

   Program, respectively (together, the “Repurchase Programs”). The 2014 Repurchase Program

   was authorized on December 15, 2014 and was completed during the second quarter of 2017.

   The 2016 Repurchase Program was authorized on November 2, 2016 and remains active. The

   Repurchase Programs permitted the Company at its discretion to repurchase up to a total of $25




                                                                                                 72
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 76 of 140 PageID #: 645




   billion shares of CVS Health on the open market, in privately negotiated transactions, in

   accelerated share repurchase transactions and/or in other derivative transactions.

          216.    CVS Health repeatedly made large purchases of its own shares during the Class

   Period pursuant to the Repurchase Programs, which allowed the Company to further artificially

   inflate its share price beyond what the share price would have been had the Company disclosed

   that the Omnicare LTC business was failing in the wake of the Acquisition.

          217.    Defendant Merlo capitalized on the inflated stock price by selling shares in the

   Company twelve times during the Class Period to reap gross proceeds of nearly $65 million and

   net proceeds of $33.3 million. Merlo’s largest sales occurred shortly before the Company

   announced that it was reducing or taking impairments on the value of the goodwill for the

   Omnicare LTC business.

          218.    For example, on September 13, 2017, Merlo exercised stock options and sold

   241,150 shares of the Company, reaping proceeds of over $20 million alone. The proceeds of

   this sale nearly amounted to the proceeds of Merlo’s eight prior stock sales in the Class Period

   combined. Defendant Merlo’s sale seemed especially fishy to industry observers. The Insider

   Sales Article questioned why, if the sale was pursuant to a 10b5-1 plan, “did Merlo set up his

   plan to sell shares at a price that represents a mere 7% gain from the Dec. 30 price, excluding

   dividends?”

          219.    The answer was that the sales took place in the run-up to the release of the

   Company’s Q3 10-Q, on November 8, 2017, where the Company suggested for the first time that

   there could problems in the Omnicare LTC business. In that 10-Q, the Company stated that the

   excess of the fair value of its goodwill for Omnicare LTC business over its carrying value had

   declined from 7% to 1% and could potentially be impaired in the future.




                                                   73
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 77 of 140 PageID #: 646




          220.    Similarly, on January 8, 2019, Merlo exercised stock options and sold 166,368

   shares of CVS Health, his second-largest sale of shares during the Class Period. As a result of

   this sale he reaped $11.5 million in proceeds. On February 1, 2019, he again sold 166,368

   shares, this time reaping $10.7 million in proceeds. On February 20, 2019, less than three weeks

   later, the Company announced the $2.1 million write-down of goodwill for its LTC business, and

   the Company’s share price fell 8% on that day alone and a total of 25% when it bottomed out

   two weeks later.

          221.    Defendant Denton also profited handsomely by selling shares in the Company

   eleven times during the Class Period to reap gross proceeds of over $45 million and net proceeds

   of nearly $26 million. Like Merlo, Denton’s largest sales occurred shortly before the Company

   announced that it was reducing the value of the goodwill for its LTC business.

          222.    On June 12, 2017, Denton exercised stock options and sold 230,510 shares of the

   Company, reaping proceeds of $18.4 million. The proceeds of this sale were nearly double the

   proceeds of Denton’s prior stock sales in the Class Period combined. Three months later, on

   September 11, 2017, Denton again exercised stock options and sold 237,078 shares of the

   Company, reaping proceeds of $18.9 million. These sales were made as the Company was

   preparing to conduct and conducting its annual goodwill impairment tests in the third quarter of

   2017. On November 8, 2017, two months after the sale and as part of the Company’s next

   quarterly report, it’s Q3 10-Q, the Company disclosed for the first time that there might be

   something wrong with the Omnicare LTC business, namely that the excess of the fair value of its

   goodwill for its LTC reporting unit over its carrying value had declined from 7% to 1% and

   could potentially be impaired in the future.




                                                  74
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 78 of 140 PageID #: 647




          223.    Defendant Roberts also capitalized on the inflated stock price by selling shares in

   the Company eight times during the Class Period to reap gross proceeds of over $17 million and

   net proceeds of $10.5 million. Roberts’ largest sales occurred shortly before the Company

   announced that it was reducing or taking impairments on the value of the goodwill for the

   Omnicare LTC business.

          224.    For example, on September 18, 2017, Roberts exercised stock options and sold

   85,743 shares of the Company, reaping proceeds of over $7 million alone. This sale took place

   while the Company was conducting its annual goodwill impairment tests in the third quarter of

   2017. On November 8, 2017, two months after the sale and as part of the Company’s very next

   quarterly report, the Q3 2017 10-Q, the Company disclosed for the first time that there were

   problems in its LTC business, namely that the excess of the fair value of its goodwill for its LTC

   reporting unit over its carrying value had declined from 7% to 1% and could potentially be

   impaired in the future.

          225.    Similarly, on February 1, 2019, Roberts exercised stock options and sold 77,639

   shares of CVS Health, his second-largest sale of shares during the Class Period. As a result of

   this sale he reaped over $5 million in proceeds. On February 20, 2019, less than three weeks

   later, the Company announced the $2.1 million write-down of goodwill for its LTC business, and

   the Company’s share price fell 8% on that day alone and a total of 25% when it bottomed out

   two weeks later.

          226.    Defendant Boratto also capitalized on the inflated stock price by selling shares in

   the Company 18 times during the Class Period to reap gross proceeds of over $4 million and net

   proceeds of over $2.5 million.




                                                  75
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 79 of 140 PageID #: 648




          227.     In short, Defendants Merlo, Denton, Roberts, and Boratto reaped tens of millions

   of dollars at the expense of investors by selling shares during the Class Period knowing that the

   Company’s LTC business was in tatters.

          228.     The Individual Defendants’ scienter is thus established because several of the

   Individual Defendants profited from the sale of CVS Health stock during the Class Period while

   in possession of material, non-public information regarding the true condition of the Omnicare

   LTC business.

          229.     CVS Health itself had scienter as to the false and misleading nature of the

   statements described above based on the knowledge of the Individual Defendants, all of whom

   were among the Company’s most senior executives and part of the Company’s management

   team. In addition, because the false and misleading statements at issue here relate to the

   Company’s basic business model, the Company’s scienter can be inferred because these

   statements would have been approved by corporate officials that knew they were false or

   misleading.

          230.     As alleged herein, each of the Individual Defendants acted with scienter in that

   they knew or recklessly disregarded that the public statements and documents issued and

   disseminated in the name of the Company were materially false and misleading, knew or acted

   with deliberate recklessness in disregarding such statements and documents would be issued and

   disseminated to the investing public, and knowingly and substantially participated and/or

   acquiesced in the issuance or dissemination of such statements and documents as primary

   violators of the federal securities laws.

      I. CVS Health’s Share Price Plummets After It Announces the Goodwill Writedown

          231.     The news of the second writedown of the goodwill of the Omnicare LTC business

   on February 20, 2019 indicated that there were extensive financial and operational problems in


                                                  76
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 80 of 140 PageID #: 649




   the Omnicare LTC business. That day, CVS Health’s stock price fell by $5.66 per share, or

   slightly over 8%, to close at $64.22 per share. Then, as the market digested the goodwill

   impairment and recognized the true value of the Omnicare business, Dur Health’s share price

   plummeted over the next several days before hitting bottom at $52.36 on March 7, 2019, a

   decline of over 25%. These declines were attributable to the disclosure to investors of the

   goodwill impairment, and that there were significant financial and operational problems affecting

   the value of the Omnicare business.

           232.   On the same day, Fortune published an article titled “CVS Stock Plummets as

   2019 Looks Like It Will Be a ‘Major Disappointment’ for Investors,” which stated, in relevant

   part:

           The company announced a $2.2 billion writedown on its 2015 takeover of
           Omnicare, a $12.9 billion deal that was meant to build the company’s business
           serving patients in nursing homes and long-term medical-care facilities.

           But that business hasn’t grown as expected. There are fewer patients in long-term
           care facilities, which caused a number of CVS’s customers to go bankrupt last
           year.

           The $2.2 billion Omnicare charge follows an earlier, $3.9 billion writedown CVS
           took on the business in the second quarter. Together, they add up to half of what
           the company paid for Omnicare three years ago. The unit is predicting more
           challenges in the future, CVS said.

           233.   The Fortune article also quoted Evercore ISI analyst Ross Muken, who noted that

   not only was the 2019 guidance a “major disappointment,” but it would also “stoke fears” that

   the Company’s $68 billion purchase of insurer Aetna the year before “was defensive in nature.”

           234.   An article published by The Motley Fool the same day, titled “What’s Behind

   CVS Health’s Fourth-Quarter Loss?” also noted Omnicare’s “spotlight” in the February 2019

   Release “and not for a good reason.” According to the article, despite “relatively good news”

   that came out of the press release, “CVS Health still posted a net loss of $421 million in the



                                                  77
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 81 of 140 PageID #: 650




   fourth quarter” because “[t]he company recorded a goodwill impairment charge of $2.2 billion in

   the fourth quarter (and $6.1 billion for the full year) related to its struggling LTC pharmacy

   unit.”

            235.   The goodwill impairment charge took investors and analysts by surprise. A Wells

   Fargo analyst wrote in his coverage of the writedown that “[w]e were surprised that the . . .

   charge taken in Q2 2018 wasn’t the bottom for this business.” On the Company’s earnings call

   on February 20, 2019, the day the writedown was announced, a Cowen analyst remarked

   incredulously, “[y]ou’ve kind of written off maybe upwards of half of the value of what you

   kind of put into [the Omnicare LTC business] initially when you consider the debt you took on

   as well.” On the same call, a JPMorgan analyst asked pointedly, “[i]s Omnicare strategic to the

   company going forward?”

            236.   Following the February 20, 2019 disclosure of the $2.2 billion goodwill

   impairment charge to the Omnicare LTC business, CVS Health’s stock price fell by $5.66 per

   share, or slightly over 8%, to close at $64.22 per share on February 20, 2019. Then, as the

   market digested the goodwill impairment and recognized the true value of the Omnicare

   business, CVS Health’s share price plummeted over the next several days before hitting bottom

   at $52.36 on March 7, 2019, a decline of over 25%. These declines were attributable to the

   disclosure to investors of the goodwill impairment, and thus the true value of the Omnicare

   business.

                         V.   DEFENDANTS’ MATERIALLY FALSE
                    AND MISLEADING STATEMENTS DURING THE CLASS PERIOD

            237.   Throughout the Class Period, CVS Health and the Individual Defendants made

   false and misleading statements concerning the financial health of the Omnicare LTC business

   and failed to disclose material facts necessary to make their statements not misleading, namely



                                                  78
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 82 of 140 PageID #: 651




   that the Omnicare LTC business was in material decline because (i) “synergies” implemented by

   CVS Health were driving customers away, (ii) Omnicare LTC’s customer service was so poor

   that customers were fleeing to competitors, (iii) former employees were poaching Omnicare LTC

   customers, (iv) Omnicare LTC customers were intentionally defaulting on contracts to end their

   relationships with CVS Health, and (v) as a result, CVS Health’s public statements were

   materially false and misleading at all relevant times.

       A. Defendants’ Statements Concerning the Financial Performance of the Omnicare
          LTC Business During the Class Period Were False and Misleading

           238.    As described in detail below, each Class Period 10-K and Class Period 10-Q, as

   well as the press releases, earnings calls and presentations associated with each Class Period 10-

   K and Class Period 10-Q, misrepresented the performance, financial health and goodwill value

   of the Omnicare LTC business by failing to disclose that the Omnicare LTC business was

   declining materially because (i) “synergies” implemented by CVS Health were driving

   customers away, (ii) Omnicare LTC’s customer service was so poor that customers were fleeing

   to competitors, (iii) former employees were poaching Omnicare LTC customers, (iv) Omnicare

   LTC customers were intentionally defaulting on contracts to end their relationships with CVS

   Health, and (v) as a result, CVS Health’s public statements were materially false and misleading

   at all relevant times.

           239.    When the Company reported its financial performance for fiscal year 2015 on

   February 9, 2016 in the 2015 10-K, which was signed by Defendants Merlo and Denton, the

   Company attached Management’s Discussion and Analysis of Financial Condition and Results

   of Operations as Exhibit 13 to that 10-K. In Exhibit 13, the Company informed investors that its

   “segments benefited from the Omnicare acquisition,” an increase in net revenues in the

   Company’s Retail/LTC segment “was primarily driven by the acquisition of Omnicare,”



                                                    79
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 83 of 140 PageID #: 652




   “[p]harmacy revenue growth continued to benefit from increased utilization by Medicare Part D

   beneficiaries, our ability to attract and retain managed care customers and favorable industry

   trends,” and “[p]harmacy revenues as a percentage of total net revenues increased . . . . [D]ue to

   pharmacy revenues growing faster than front store revenues, as well as the acquisition of

   Omnicare.”     These statements in the FY 2015 10-K communicated to investors that CVS

   Health’s reporting segments were benefitting from the Acquisition, the Acquisition was driving

   increases in revenues, and CVS Health was attracting and retaining customers when, in reality,

   as described by the CWs, Omnicare LTC customers were leaving CVS Health in droves,

   including, as described by CW14 and CW15, by deliberately defaulting on contracts, in response

   to ineffective “synergies,” poor customer service, and poaching by former Omnicare/CVS Health

   employees.

          240.    In the Q1 2016 10-Q, which was signed by Defendant Denton, the Company

   informed investors that its “Net revenues [in the Retail/LTC segment] were positively affected by

   the addition of LTC”; “[g]ross profit dollars . . . was positively affected by an increase in generic

   dispensing rates, as well as volume from the acquisitions of Omnicare and the pharmacies and

   clinics of Target,” “[t]he increase in [Retail/LTC segment] gross profit dollars was primarily

   driven by the addition of LTC and the pharmacies and clinics of Target,” and that its pharmacy

   revenue growth benefitted from “our ability to attract and retain managed care customers and

   favorable industry trends.” These statements communicated to investors that CVS Health’s

   reporting segments were benefitting from the Acquisition, the Acquisition was driving increases

   in revenues, and CVS Health was attracting and retaining customers when, in reality, as

   described by the CWs, Omnicare LTC customers were leaving CVS Health in droves, including,

   as described by CW14 and CW15, by deliberately defaulting on contracts, in response to




                                                    80
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 84 of 140 PageID #: 653




   ineffective “synergies,” poor customer service, and poaching by former Omnicare/CVS Health

   employees.

          241.   In the Q2 2016 10-Q, which was signed by Defendant Denton, the Company told

   investors that its “Net revenues were positively affected by the addition of LTC”; its pharmacy

   revenue growth benefitted from “our ability to attract and retain managed care customers and

   favorable industry trends”; “pharmacy gross profit rates have been adversely affected by . . .

   changes in the mix of our business within the pharmacy portion of the Retail/LTC Segment”;

   increases in revenues were “driven by the acquisitions of Omnicare in August 2015 and the

   pharmacies and clinics of Target in December 2015, which positively affected both segments”;

   “Net revenues [for the Retail/LTC segment] were positively affected by the addition of LTC”;

   and “[t]he increase in gross profit dollars was primarily driven by the addition of LTC and the

   pharmacies and clinics of Target, as well as same store sales.” These statements communicated

   to investors that CVS Health’s reporting segments were benefitting from the Acquisition, the

   Acquisition was driving increases in revenues, and CVS Health was attracting and retaining

   customers when, in reality, as described by the CWs, Omnicare LTC customers were leaving

   CVS Health in droves, including, as described by CW14 and CW15, by deliberately defaulting

   on contracts, in response to ineffective “synergies,” poor customer service, and poaching by

   former Omnicare/CVS Health employees.

          242.   In the Q3 2016 10-Q, which was signed by Defendant Denton, the Company told

   investors that its “increase [in net revenues in the Retail/LTC segment] was driven by the

   acquisition of Omnicare in August 2015, which positively affected both segments,” “[g]ross

   profit dollars for the three and nine months ended September 30, 2016, were positively affected

   by . . . volume from the acquisitions of Omnicare,” “[n]et revenues were positively affected by




                                                 81
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 85 of 140 PageID #: 654




   the addition of LTC which was acquired in August 2015,” “[p]harmacy revenues as a percentage

   of total net revenues increased . . . due to pharmacy revenues growing faster than front store

   revenues, as well as the acquisition of Omnicare,” “increase in gross profit dollars [in the

   Retail/LTC segment] was primarily driven by the addition of the pharmacies and clinics of

   Target and LTC,” “[p]harmacy revenue continued to benefit from the increased utilization by

   Medicare Part D beneficiaries, our ability to attract and retain managed care customers and

   favorable industry trends.” These statements communicated to investors that CVS Health’s

   reporting segments were benefitting from the Acquisition, the Acquisition was driving increases

   in revenues, and CVS Health was attracting and retaining customers when, in reality, as

   described by the CWs, Omnicare LTC customers were leaving CVS Health in droves, including,

   as described by CW14 and CW15, by deliberately defaulting on contracts, in response to

   ineffective “synergies,” poor customer service, and poaching by former Omnicare/CVS Health

   employees.

          243.   When the Company reported its financial performance for fiscal year 2016 on

   February 9, 2017 in the 2016 10-K, which was signed by Defendants Merlo and Denton, the

   Company attached Management’s Discussion and Analysis of Financial Condition and Results

   of Operations as Exhibit 13 to that 10-K. In Exhibit 13, the Company told investors that its

   “segments benefited from the Omnicare acquisition that occurred in August 2015,” its

   “increase in gross profit dollars in the year ended December 31, 2015, was primarily driven by

   the addition of LTC, same store sales and new store sales,” increase in net revenues in its

   Retail/LTC segment “was primarily driven by the acquisition of Omnicare,” and “[p]harmacy

   revenue growth continued to benefit from increased utilization by Medicare Part D beneficiaries,

   our ability to attract and retain managed care customers and favorable industry trends.” These




                                                 82
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 86 of 140 PageID #: 655




   statements communicated to investors that CVS Health’s reporting segments were benefitting

   from the Acquisition, the Acquisition was driving increases in revenues, and CVS Health was

   attracting and retaining customers when, in reality, as described by the CWs, Omnicare LTC

   customers were leaving CVS Health in droves, including, as described by CW14 and CW15, by

   deliberately defaulting on contracts, in response to ineffective “synergies,” poor customer

   service, and poaching by former Omnicare/CVS Health employees.

          244.   In the Q1 2017 10-Q, which was signed by Defendant Denton, the Company told

   investors that its “decrease in the Retail/LTC Segment . . . was primarily due to marketplace

   changes that restrict CVS Pharmacy from participating in certain networks” and a “decline in

   same store sales, continued reimbursement pressure and an increase in the generic dispensing

   rate.” The Company also told investors that “[p]harmacy revenue continued to benefit from our

   ability to attract and retain managed care customers, the increased use of pharmaceuticals by

   an aging population as the first line of defense for health care.” These statements misled

   investors into believing that declines in the Retail/LTC division were limited to network, same

   store sales, and reimbursement issues and concealed that the Omnicare LTC business was in

   material decline because of substantial customer losses. Defendants were able to use these

   statements to “launder” the problems in the Omnicare LTC business because Defendants had

   structured the Company’s reporting segments so that the Omnicare LTC business was enveloped

   within the larger retail pharmacy business and because the Company’s reported balance sheet

   statements did not comply with Rule 5-02.3. The Q1 2017 10-Q also touted CVS Health’s

   ability to attract and retain customers when, as described by the CWs, synergies implemented

   by CVS Health in the Omnicare LTC business, like a centralized billing center, replacing

   employees with relationships with LTC providers, and moving shipments of LTC medications to




                                                 83
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 87 of 140 PageID #: 656




   retail pharmacies were driving customers away, while contracting bottlenecks, as described by

   CW7, CW9, and CW14, prevented CVS Health from attracting new customers or, as CW14

   described, effectively servicing the few new LTC customers who agreed to do business with

   CVS Health.

          245.   In the Q2 2017 10-Q, which was signed by Defendant Denton, the Company told

   investors that its “decrease in the Retail/LTC Segment . . . was primarily due to marketplace

   changes that restrict CVS Pharmacy from participating in certain networks” and a “decline in

   same store sales, continued reimbursement pressure and an increase in the generic dispensing

   rate. The Company also told investors that “[p]harmacy revenue continued to benefit from our

   ability to attract and retain managed care customers, and the increased use of pharmaceuticals

   by an aging population as the first line of defense for health care.” These statements misled

   investors into believing that declines in the Retail/LTC division were limited to network, same

   store sales, and reimbursement issues and concealed that the Omnicare LTC business was in

   material decline because of substantial customer losses. Defendants were able to use these

   statements to “launder” the problems in the Omnicare LTC business because Defendants had

   structured the Company’s reporting segments so that the Omnicare LTC business was enveloped

   within the larger retail pharmacy business and because the Company’s reported balance sheet

   statements did not comply with Rule 5-02.3. The Q2 2017 10-Q also touted CVS Health’s

   ability to attract and retain customers when, as described by the CWs, synergies implemented

   by CVS Health in the Omnicare LTC business, like a centralized billing center, replacing

   employees with relationships with LTC providers, and moving shipments of LTC medications to

   retail pharmacies were driving customers away, while contracting bottlenecks, as described by

   CW7, CW9, and CW14, prevented CVS Health from attracting new customers or, as CW14




                                                 84
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 88 of 140 PageID #: 657




   described, effectively servicing the few new LTC customers who agreed to do business with

   CVS Health.

          246.    In the Q3 2017 10-Q, which was signed by Defendant Denton, the Company told

   investors that its “decrease in the Retail/LTC Segment . . . was primarily due to marketplace

   changes that restrict CVS Pharmacy from participating in certain networks” and a “decline in

   same store sales, continued reimbursement pressure and an increase in the generic dispensing

   rate.” The Company also told investors that “[p]harmacy revenue growth may be impacted by

   industry changes in the LTC business, such as lower occupancy rates at skilled nursing

   facilities,” and that “[p]harmacy revenue continued to benefit from our ability to attract and

   retain managed care customers, and the increased use of pharmaceuticals by an aging

   population as the first line of defense for health care.” In addition, on an earnings call on

   November 6, 2017 reporting earnings for the third quarter 2017 (the “Q3 2017 Call”), Defendant

   Denton told investors that the decline in the Company’s overall gross margin in the prior quarter

   was “due in part to a mix shift in our business.” These statements misled investors into believing

   that declines in the Retail/LTC division were limited to network, same store sales, and

   reimbursement issues and/or concealed that the Omnicare LTC business was in material decline

   because of substantial customer losses.     Defendants were able to use these statements to

   “launder” the problems in the Omnicare LTC business because Defendants had structured the

   Company’s reporting segments so that the Omnicare LTC business was enveloped within the

   larger retail pharmacy business and because the Company’s reported balance sheet statements

   did not comply with Rule 5-02.3. The Q3 2017 10-Q also touted CVS Health’s ability to attract

   and retain customers when, as described by the CWs, synergies implemented by CVS Health in

   the Omnicare LTC business, like a centralized billing center, replacing employees with




                                                  85
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 89 of 140 PageID #: 658




   relationships with LTC providers, and moving shipments of LTC medications to retail

   pharmacies were driving customers away, while contracting bottlenecks, as described by CW7,

   CW9, and CW14, prevented CVS Health from attracting new customers or, as CW14 described,

   effectively servicing the few new LTC customers who agreed to do business with CVS Health.

          247.    When the Company reported its financial performance for fiscal year 2017 on

   February 14, 2018 in the 2017 10-K, which was signed by Defendants Merlo and Denton, the

   Company attached Management’s Discussion and Analysis of Financial Condition and Results

   of Operations as Exhibit 13 to that 10-K. In Exhibit 13, which in turn was signed by Defendant

   Denton, the Company told investors that its “net revenues in our Retail/LTC Segment decreased

   . . . primarily due to a decline in same store sales of 2.6% as a result of the previously-announced

   marketplace changes that restrict CVS Pharmacy from participating in certain networks,”

   “[p]harmacy revenue growth may be impacted by industry changes in the LTC business, such as

   continuing lower occupancy rates at skilled nursing facilities,” “[p]harmacy revenue continued to

   benefit from our ability to attract and retain managed care customers, the increased use of

   pharmaceuticals by an aging population and as the first line of defense for health care.” These

   statements misled investors into believing that declines in the Retail/LTC division were limited

   to network, same store sales, and reimbursement issues and concealed that the Omnicare LTC

   business was in material decline because of substantial customer losses. Defendants were able to

   use these statements to “launder” the problems in the Omnicare LTC business because

   Defendants had structured the Company’s reporting segments so that the Omnicare LTC

   business was enveloped within the larger retail pharmacy business and because the Company’s

   reported balance sheet statements did not comply with Rule 5-02.3. The 2017 10-K also touted

   CVS Health’s ability to attract and retain customers when, as described by the CWs, synergies




                                                   86
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 90 of 140 PageID #: 659




   implemented by CVS Health in the Omnicare LTC business, like a centralized billing center,

   replacing employees with relationships with LTC providers, and moving shipments of LTC

   medications to retail pharmacies were driving customers away, while contracting bottlenecks, as

   described by CW7, CW9, and CW14, prevented CVS Health from attracting new customers or,

   as CW14 described, effectively servicing the few new LTC customers who agreed to do business

   with CVS Health.

          248.   In the Q1 2018 10-Q, which was filed on May 2, 2018 and signed by Defendant

   Denton, the Company told investors that “[t]he increase in the Retail/LTC Segment was

   primarily due to increased prescription volume and brand inflation, partially offset by continued

   reimbursement pressure and the impact of recent generic introductions,” increases in gross profit

   dollars were “partially offset by continued reimbursement pressure in the Retail/LTC

   Segment,” “[p]harmacy revenue growth has been impacted by industry changes in the LTC

   business, such as continuing lower occupancy rates at skilled nursing facilities,” and

   “[p]harmacy revenue continued to benefit from our ability to attract and retain managed care

   customers, and the increased use of pharmaceuticals by an aging population as the first line of

   defense for health care.” These statements misled investors into believing that declines in the

   Retail/LTC segment were the result of reimbursement issues and lower occupancy rates at

   skilled nursing facilities, when in fact, as described by the CWs, the Omnicare LTC business was

   in material decline because of substantial customer losses. Investors had no way to evaluate the

   accuracy of these statements because Defendants had structured the Company’s reporting

   segments so that the Omnicare LTC business was enveloped within the larger retail pharmacy

   business and because the Company’s reported balance sheet statements did not comply with Rule

   5-02.3. The Q1 2018 10-Q also touted CVS Health’s ability to attract and retain customers




                                                  87
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 91 of 140 PageID #: 660




   when, as described by the CWs, synergies implemented by CVS Health in the Omnicare LTC

   business, like a centralized billing center, replacing employees with relationships with LTC

   providers, and moving shipments of LTC medications to retail pharmacies were driving

   customers away, while contracting bottlenecks, as described by CW7, CW9, and CW14,

   prevented CVS Health from attracting new customers or, as CW14 described, effectively

   servicing the few new LTC customers who agreed to do business with CVS Health.

          249.    In the Q2 2018 10-Q, which was signed by Defendant Denton, the Company told

   investors that “[t]he increase in the Retail/LTC Segment was primarily due to increased

   prescription volume and brand inflation, partially offset by continued reimbursement pressure

   and the impact of recent generic introductions,” increases in gross profit dollars were “partially

   offset by continued reimbursement pressure in the Retail/LTC Segment,” “[p]harmacy revenue

   growth has been impacted by industry changes in the LTC business, such as continuing lower

   occupancy rates at skilled nursing facilities,” and “[p]harmacy revenue continued to benefit

   from our ability to attract and retain managed care customers, and the increased use of

   pharmaceuticals by an aging population as the first line of defense for health care.” These

   statements misled investors into believing that declines in the Retail/LTC segment were the

   result of reimbursement issues and lower occupancy rates at skilled nursing facilities, when in

   fact, as described by the CWs, the Omnicare LTC business was in material decline because of

   substantial customer losses. Investors had no way to evaluate the accuracy of these statements

   because Defendants had structured the Company’s reporting segments so that the Omnicare LTC

   business was enveloped within the larger retail pharmacy business and because the Company’s

   reported balance sheet statements did not comply with Rule 5-02.3.




                                                  88
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 92 of 140 PageID #: 661




          250.    The Q2 2018 10-Q also touted CVS Health’s ability to attract and retain

   customers when, as described by the CWs, synergies implemented by CVS Health in the

   Omnicare LTC business, like a centralized billing center, replacing employees with relationships

   with LTC providers, and moving shipments of LTC medications to retail pharmacies were

   driving customers away, while contracting bottlenecks, as described by CW7, CW9, and CW14,

   prevented CVS Health from attracting new customers or, as CW14 described, effectively

   servicing the few new LTC customers who agreed to do business with CVS Health.

          251.    In the Q3 2018 10-Q, which was signed by Defendant Denton, the Company told

   investors that its “[t]he increase [in net revenues] is due to . . . increased prescription volume in

   the Retail/LTC Segment, as well as brand inflation. The increases were partially offset by

   continued price compression and reimbursement pressure as well as increased generic

   dispensing.” The Company also told investors that “[p]harmacy revenue growth has been

   impacted by industry changes in the LTC business, such as continuing lower occupancy rates at

   skilled nursing facilities,” and “[p]harmacy revenue continued to benefit from our ability to

   attract and retain managed care customers, and the increased use of pharmaceuticals by an

   aging population as the first line of defense for health care.” These statements misled investors

   into believing that declines in the Retail/LTC segment were the result of reimbursement issues

   and lower occupancy rates at skilled nursing facilities, when in fact, as described by the CWs,

   the Omnicare LTC business was in material decline because of substantial customer losses.

   Investors had no way to evaluate the accuracy of these statements because Defendants had

   structured the Company’s reporting segments so that the Omnicare LTC business was enveloped

   within the larger retail pharmacy business and because the Company’s reported balance sheet

   statements did not comply with Rule 5-02.3. The Q3 2018 10-Q also touted CVS Health’s




                                                    89
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 93 of 140 PageID #: 662




   ability to attract and retain customers when, as described by the CWs, synergies implemented

   by CVS Health in the Omnicare LTC business, like a centralized billing center, replacing

   employees with relationships with LTC providers, and moving shipments of LTC medications to

   retail pharmacies were driving customers away, while contracting bottlenecks, as described by

   CW7, CW9, and CW14, prevented CVS Health from attracting new customers or, as CW14

   described, effectively servicing the few new LTC customers who agreed to do business with

   CVS Health.

          252.    When the Company reported its financial performance for fiscal year 2018 on

   February 20, 2019 in the 2018 10-K, which was signed by Defendants Merlo and Denton, the

   Company attached Management’s Discussion and Analysis of Financial Condition and Results

   of Operations as Exhibit 13 to that 10-K. In Exhibit 13, the Company told investors that its

   increase in total revenues “was primarily driven by increased prescription volume and brand

   name drug price inflation, partially offset by continued reimbursement pressure and the impact of

   recent generic introduction.” The Company also told investors that “[p]harmacy revenue growth

   has been adversely affected by industry challenges in the LTC business, such as continuing

   lower occupancy rates at skilled nursing facilities, as well as the deteriorating financial health of

   many skilled nursing facilities which resulted in a number of customer bankruptcies in 2018,”

   and that “[p]harmacy revenue in 2018 continued to benefit from the Company’s ability to attract

   and retain managed care customers and the increased use of pharmaceuticals by an aging

   population as the first line of defense for health care.” These statements misled investors into

   believing that declines in the Retail/LTC segment were the result of reimbursement issues and

   lower occupancy rates at skilled nursing facilities, when in fact the Omnicare LTC business was

   in material decline because of substantial customer losses. Investors had no way to evaluate the




                                                    90
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 94 of 140 PageID #: 663




   accuracy of these statements because Defendants had structured the Company’s reporting

   segments so that the Omnicare LTC business was enveloped within the larger retail pharmacy

   business and because the Company’s reported balance sheet statements did not comply with Rule

   5-02.3.

             253.   The 2018 10-K also touted CVS Health’s ability to attract and retain customers

   when, as described by the CWs, synergies implemented by CVS Health in the Omnicare LTC

   business, like a centralized billing center, replacing employees with relationships with LTC

   providers, and moving shipments of LTC medications to retail pharmacies were driving

   customers away, while contracting bottlenecks, as described by CW7, CW9, and CW14,

   prevented CVS Health from attracting new customers or, as CW14 described, effectively

   servicing the few new LTC customers who agreed to do business with CVS Health.

             254.   In sum, the statements in paragraphs 238 to 253 above misled investors because

   they misrepresented and concealed the actual reasons for the declines in the Omnicare LTC

   business that were materially affecting the performance of the Retail/LTC segment, which in turn

   was affecting the overall performance of the Company. The statements concealed the declines in

   the Omnicare LTC business because they failed to disclose that (i) “synergies” implemented by

   CVS Health were driving customers away, (ii) Omnicare LTC’s customer service was so poor

   that customers were fleeing to competitors, (iii) former employees were poaching Omnicare LTC

   customers, and (iv) Omnicare LTC customers were intentionally defaulting on contracts to end

   their relationships with CVS Health. Defendants were able to use the above statements to

   “launder” the problems in the Omnicare LTC business because Defendants had structured the

   Company’s reporting segments so that the Omnicare LTC business was enveloped within the

   larger retail pharmacy business and because the Company’s reported balance sheet statements




                                                  91
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 95 of 140 PageID #: 664




   did not comply with Rule 5-02.3. Defendants made these statements so that, among other things,

   they could sell their shares in CVS Health at artificially inflated prices and so that they could

   successfully negotiate, announce, fund and close the Aetna Acquisition without the Company’s

   credit rating deteriorating to “junk bond” status and without the markets questioning Defendants’

   ability to integrate the Aetna business.

       B. Defendants Falsely Represented That CVS Health Understood Omnicare LTC
          Customers’ Needs and Were Meeting Those Customers’ Service Requirements

            255.   At the time of the Acquisition, Defendants emphasized to investors that they

   understood the importance of customer service to LTC customers in general and would be

   delivering the appropriate customer service to those customers.          For example, when the

   Acquisition closed, Defendant Merlo boasted that the Company understood the importance of

   customer service to its “integrated model,” which included the Omnicare LTC business, saying

   “as we’ve talked in the past, you’ve got to be right on price, you’ve got to be right on service.”

   Later in the call, Merlo went on, “you’ve got to be right on price and service as the ticket to the

   game. And then I think our differentiated model comes into play in a very healthy way after

   that.”

            256.   Defendants repeatedly assured investors throughout the Class Period that the

   Company understood the needs of Omnicare LTC customers and was meeting those customers’

   needs. These statements were materially false and misleading, however, because Defendants

   concealed and failed to disclose that Omnicare LTC customers were fleeing CVS Health,

   including by intentionally defaulting on contracts, because CVS Health did not understand their

   needs and was providing sub-standard, ineffective customer service.




                                                   92
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 96 of 140 PageID #: 665




          257.    Each of the 2015 10-K, Q1 2016 10-Q, Q2 2016 10-Q, Q3 2016 10-Q, 2016 10-K,

   Q1 2017 10-Q, Q2 2017 10-Q, Q3 2017 10-Q, 2017 10-K, and Q1 2018 10-Q, Q2 2018 10-Q,

   and Q3 2018 10-Q, assured investors that CVS Health was:

          “the only integrated pharmacy health care company with the ability to impact
          consumers, payors, and providers with innovative, channel-agnostic solutions to
          complex challenges managing costs and care. We have a deep understanding of
          their diverse needs through our unique integrated model, and we are bringing
          them innovative solutions that help increase access to quality care, deliver better
          health outcomes and lower overall health care costs.”

          258.    Similarly, on the Q3 2016 Call, Defendant Merlo told investors, “one of the things

   that we learned this past year through our pilots in the assisted living space is that we found that

   we had to target both the needs of the residents in those facilities along with the facility

   operator needs. . . . Those investments are underway, and they really need to be completed for us

   to broadly sell the value proposition that we can bring to the assisted living space.”

          259.    These statements were materially false and misleading because, as described by

   CW4, CW6, CW7, CW13, and CW18, Omnicare LTC customers were fleeing CVS Health,

   including by intentionally defaulting on contracts. The customers were fleeing, CW4, CW6,

   CW7, CW13, and CW18 said, because CVS Health did not understand their needs, and

   consistently failed to address those needs.

          260.    CVS Health could not understand or address the Omnicare LTC customers’ needs

   because it ignored those needs. As described by CW4, the Omnicare LTC business refused to

   negotiate prices and ignored customer requests from facilities, even though addressing these

   needs was essential to retaining the facilities’ business. In addition, CW7 separately described

   how the Omnicare LTC business ignored requests to negotiate contract terms, going as far as to

   re-send prior versions of contracts for signature without even acknowledging that the customers

   had requested changes. Finally, CW18 described how the Omnicare LTC business delayed



                                                    93
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 97 of 140 PageID #: 666




   getting medication to customers, even though prompt responses to those customers’ requests was

   essential to serving them properly.

          261.    On the Q2 2016 Call, Defendant Merlo assured investors that CVS Health was

   “[w]orking with our LTC clients to address currently unmet needs of their residents with goal

   of improving patient care and driving operational efficiencies.” This statement also appeared

   on a presentation distributed to investors on August 2, 2016 in connection with the Q2 2016 Call

   (the “Q2 2016 Presentation”).         Later on the same call, Defendant Merlo claimed “we also

   continue to pilot our integrative service offerings to the Assisted and Independent Living

   communities, offering residents enhanced prescription delivery options based on their

   preference and acuity level.”

          262.    A year later, during the Q2 2017 Call, Defendant Merlo updated analysts and

   investors that “We have invested the time and capital over the past two years to get the right

   technology and processes in place in order to differentiate our offering to make it more

   compelling for our clients as well as the residents at these facilities.” These representations were

   repeated in the presentation provided to call attendees as well.

          263.    These statements misled investors into believing CVS Health’s Omnicare LTC

   business was interacting successfully with customers and concealed the truth that CVS Health

   had destroyed existing customer relationships because, as described by several CWs, including

   CW13, CVS Health had replaced the individuals who understood the LTC customers’ business

   with inexperienced account managers. Far from working with Omnicare LTC customers, these

   new account managers, as described by CW5, CW9, CW11, CW13, and CW16 were so poor that

   LTC customers fled to competitors, particularly competitors staffed by Omnicare/CVS Health

   employees who had had relationships, understood the LTC customers’ service requirements, and




                                                    94
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 98 of 140 PageID #: 667




   could deliver the necessary level of customer service. Finally, Defendant Merlo’s statement that

   CVS Health had “the rights technology and processes in place,” was materially false and

   misleading because, as described by CW9 and CW16, Omnicare LTC customers hated CVS

   Health’s technological innovations, and, as described by CW3, CW8, CW12 CW14, CW15,

   CW16, and CW18, the processes implemented by CVS Health had been and were anathema to

   customers and resulted in the Omnicare LTC business hemorrhaging customers.

          264.    Defendants misrepresented that the Company understood the Omnicare LTC

   customers’ needs so that, among other things, they could sell their shares in CVS Health at

   artificially inflated prices and so that they could successfully negotiate, announce, fund and close

   the Aetna Acquisition without the Company’s credit rating deteriorating to “junk bond” status

   and without the markets questioning Defendants’ ability to integrate the Aetna business.

      C. CVS Health Failed to Disclose the Material Fact That Its Pursuit of “Synergies”
         Were Driving Customers Away From the Omnicare LTC Business

          265.    At the time of the Acquisition, Defendants assured investors that they had

   identified “synergies” associated with the Company’s purchase of Omnicare that would enable

   them to integrate the Omnicare LTC business into CVS Health’s retail offerings and expand that

   business to capitalize on the aging population’s exploding need for LTC services.

          266.    During a call on May 20, 2015 to announce the Acquisition (the “May 2015

   Call”), Defendant Denton provided an overview of how the Company would implement

   “synergies” for analysts and investors:

          We expect to achieve significant purchasing and revenue synergies, as well as
          operating efficiencies from this transaction

                                                  ***

          While it is a little too early to lay out our specific plans, we expect to see
          significant purchasing synergies from this transaction. We also believe that we
          can improve Omnicare’s current workflow and make the delivery service more


                                                   95
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 99 of 140 PageID #: 668




          efficient. Additionally, there are opportunities for us to grow revenue by applying
          many of our best practices to the Omnicare model.

                                                  ***

          I do think revenue synergies, while there will be some opportunities in the short
          term, this is probably more of a medium term opportunity. Those will require us
          to put in place new processes or new services or new products that can again
          enhance the continuity of care for these patients as they transition through our
          healthcare system. And while I think there are real opportunities there, we will
          have to develop those new expertise.

   When pressed about those synergies, Defendant Denton assured investors that, “We do feel

   strongly that we have pretty good line of sight to the synergies here.”

          267.       On the same call, Defendant Merlo echoed Defendant Denton’s sentiments,

   telling investors, “we expect to achieve significant purchasing and revenue synergies, as well as

   additional synergies with this transaction over time.”

          268.       At the December 2015 Analyst Day, the Company’s EVP and President – CVS

   Pharmacy, Helena Foulkes, boasted of the synergies CVS Health was implementing, telling

   attendees that:

          We’ve driven down our labor cost to fill excluding wage inflation . . . and we
          continue to innovate in our processes and workflows. This focus has led to a
          better customer experience and a more efficient pharmacy. Our Omnicare
          acquisition significantly expands our ability to serve the growing senior patient
          population and our presence in the ever important specialty pharmacy business.”

          269.       At the same Analyst Day, Defendant Kraft touted “synergies” as well, telling

   investors that “[w]e have a dynamic plan in place that focuses in the near-term on integrating the

   business and in the longer-term on the operational and revenue synergies, we believe we can

   drive.” These synergies involved, Kraft said, “leveraging best practices to ensure that our shared

   services, functions like finance, HR and legal are appropriately staffed.”

          270.       Two months later, during the FY 2015 Call, Defendant Merlo repeatedly touted

   the synergies, stating that “we expect to generate revenue synergies focused on the transitions of


                                                   96
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 100 of 140 PageID #: 669




   care, market adjacencies and differentiated offerings. And these should begin to be realized in

   the second half of this year and grow in future periods.” Merlo also told investors:

            If you look at Omnicare, we’ve got a number of pilots that have just begun to kick
            off that would focus on the revenue synergy side of the equation, acknowledging
            that we see opportunities across the spectrum in skilled nursing, assisted living
            and the independent living spaces. And I think as we’ve been talking for quite a
            while now, those opportunities will really manifest themselves across our retail
            business.

            271.   Later in the same call, Defendant Merlo assured investors that the Omnicare LTC

   business could capitalize on the synergies because, “we’ve spent enough time with the long-term

   care clients to understand their pain points and their needs, and that’s what’s driving some of the

   pilots that we have underway.”

            272.   On the Q3 2016 Call, Defendant Merlo told investors the Omnicare LTC business

   needed to “target both the needs of the residents in those facilities along with the facility operator

   needs.    And in doing that, we need to make some additional and incremental technology

   investments. . . . we’ll be getting that work done in 2017, and I’m confident that we’ll capitalize

   on the synergies once that work’s complete.”

            273.   At the December 2016 Analyst Day, CVS Pharmacy President Helena Foulkes

   detailed the “synergies” CVS Health was implementing in the Omnicare LTC business:

            First, CVS is sharing its extensive operational experience to help improve
            efficiency and productivity in the core skilled nursing business. When we
            acquired Omnicare, it was essentially a chain of chains. We’ve made key
            investments in people, processes and technology to increase standardization,
            improve service levels and make operational improvements across Omnicare’s
            entire footprint. For example, through our national CVS Pharmacy network,
            we’re able to fill emergency or stacked scripts for skilled nursing facilities much
            more quickly in urgent situations. 77% of Omnicare’s customers are within 3
            miles of a CVS Pharmacy. In addition, using CVS’ expertise in standardizing
            pharmacy operations we’re driving operational improvements and investments at
            Omnicare, including new workflow and the intake processes for when residents
            move into the facility. And we’ve made technology upgrades including labor
            scheduling tools and e-prescribing enhancements to improve staff workflow.



                                                    97
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 101 of 140 PageID #: 670




          These investments are bringing increased standardization to Omnicare and
          driving much better satisfaction among the communities we serve.

          274.    In reality, as CW3, CW5, CW9, CW11, CW12, CW13, CW14, CW16 and/or

   CW18 disclosed, the “synergies” that CVS Health implemented consisted of, among other

   things, (i) centralizing billing into centers for the east and west coasts, respectively, (ii) replacing

   the Omnicare employees who had had relationships with LTC customers with inexperienced

   account managers who did not know the customers or understand the industry, (iii) create

   bottlenecks in the contracting process, (iv) directing consulting pharmacists to focus on pushing

   prescriptions out instead of working with facilities, and (v) use retail stores to try to fill

   medication orders from LTC facilities.

          275.    As described by these CWs, these “synergies,” did not “help improve efficiency

   and productivity in the core skilled nursing business,” “drive operational improvements and

   investments at Omnicare” or “bring[] increased standardization to Omnicare and driving much

   better satisfaction among the communities we serve.” Instead, these synergies were anathema to

   Omnicare LTC customers and drove them away from CVS Health. The synergies also made it

   possible, even easy, as described by CW2, CW4, CW9, CW12, CW14 and CW16, for former

   Omnicare/CVS Health employees who were working for competing LTC pharmacy service

   providers to poach Omnicare LTC customers. As a result of the customer losses caused by the

   synergies, the Omnicare LTC business declined precipitously.

          276.    Even though the synergies were driving away Omnicare LTC customers,

   Defendants nevertheless continue to represent to investors that the Company had implemented

   and was benefitting from these synergies.

          277.    For example, at the December 2015 Analyst Day, Defendant Kraft gave a

   presentation to investors touting “Innovative Technology Solutions [that] Resonate with Our



                                                     98
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 102 of 140 PageID #: 671




   Customers and Drive Higher Retention Rates,” namely an online portal for Omnicare LTC

   customers called, “Omniview.” Kraft told investors that “Omniview is a critical component of

   our value proposition and one that resonates very well with its users . . . . [H]elping them

   optimize cost effectiveness and better manage medication therapies.” This representation was

   misleading because it suggests that Omniview was liked by customers and benefitted the

   business, while the truth was, as CW9 and CW16 stated, customers resisted using “Omniview”

   and “Innovative Technology Solutions.”

          278.    Similarly, on the FY 2015 Call, Defendant Merlo represented to analysts and

   investors that “Omnicare performed well and in line with our expectations as we began to realize

   some of the anticipated synergies.” This representation was false and misleading because it

   gave investors the misimpression that synergies were benefitting the Omnicare LTC business

   when, in fact, “synergies” implemented by CVS Health were driving customers away.

          279.    In addition, on an earnings call for the first quarter of 2016 (the “Q1 2016 Call”),

   Defendant Merlo assured investors that “the Long-term Care Pharmacy . . . benefited from

   some of the anticipated costs and sourcing synergies” and that CVS Health was “working to

   combine operational infrastructures and further develop programs to improve work-streams and

   enhance service delivery and had “rolled out the use of CVS pharmacies as an extension of the

   Omnicare pharmacies to speed the delivery of first fills or emergency order prescriptions in the

   skilled nursing facilities.” These representations also appeared on Slide 9 of a presentation

   Defendant Merlo used during the earnings call (the “Q1 2016 Presentation”) and which was

   distributed to investors.

          280.    Further, on the Q2 2016 Call, Defendant Merlo assured investors that “[i]n Q1,

   CVS Health introduced the use of CVS pharmacies to speed the delivery of first fills and




                                                   99
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 103 of 140 PageID #: 672




   emergency needs to the facilities. This program continues to grow, and we now fill nearly half

   of all emergency scripts using a CVS pharmacy.” Defendant Merlo also told investors that “in

   Q2 [CVS Health] began piloting our transition of care program to enable us to better serve

   patients as they transition across different care settings. And we also continue to pilot our

   integrative service offerings to the Assisted and Independent Living communities, offering

   residents enhanced prescription delivery options based on their preference and acuity level.”

   These representations also appeared on Slide 11 of the Q2 2016 Presentation and which was

   distributed to investors.

          281.    Each of these statements concerning the effective implementation and realization

   of synergies by Defendants were false and misleading since, when Defendants made these

   statements, customers were fleeing CVS Health because of these synergies. As described by

   CW3, CW12, CW14 and CW18, Omnicare LTC customers hated the new centralized billing

   system implemented by CVS Health after the Acquisition. Similarly, CW7, CW9 and CW14

   described how CVS Health created a bottleneck in contract processing that prevented contracts

   from being approved efficiently and that rejected customers’ requests without explanation.

   CW8, CW14, CW15 and CW16 each described how CVS Health’s plan to use retail pharmacies

   to ship prescriptions to LTC facilities resulted in late deliveries, and CW9 and CW16 described

   how customers disliked CVS Health’s online Omniview tool.          The “synergies” touted by

   Defendants as beneficial to the Omnicare LTC business thus resulted in customers leaving and

   ultimately caused the business to decline.

          282.    During the Q2 2018 Call, Defendant Roberts himself effectively corroborated the

   CWs’ description of the damage done to the Omnicare LTC business by CVS Health’s synergies.

   On the call, an analyst asked, “[a]nd then on Omnicare, you mentioned new leadership and other




                                                100
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 104 of 140 PageID #: 673




   initiatives. I guess what needs to be done there, or how quickly can you address some of the

   challenges there?” Defendant Roberts responded, “we ha[ve] invested in account management

   resources to work directly with facility managers and their residence to improve our service and

   penetration of the facilities. So early results where we have this model fully in place are positive

   and we’re confident that this service model will enable us to achieve our goals in assisted

   living.”

          283.    These statements misled investors into believing CVS Health’s Omnicare LTC

   business was interacting successfully with customers and concealed the truth that CVS Health

   had destroyed existing customer relationships by replacing customers’ contacts and that

   customers were fleeing to competitors and being poached by former Omnicare employees.

   Defendants had actual knowledge, or at the very least were reckless in not knowing, about the

   problems caused by the synergies implemented after the Acquisition as a result of the internal

   reporting systems in place at CVS Health. In addition, Defendants made these statements so

   that, among other things, they could sell their shares in CVS Health at artificially inflated prices

   and so that they could successfully negotiate, announce, fund and close the Aetna Acquisition

   without the Company’s credit rating deteriorating or the market questioning Defendants’ ability

   to integrate the Aetna business.

      D. Defendants’ Representations Concerning the Condition of the Omnicare LTC
         Business Were False and Misleading

          284.    Defendants repeatedly assured investors throughout the Class Period that the CVS

   Health enterprise was benefitting from the Acquisition and that the Omnicare LTC business was

   healthy. These representations were false and misleading because in reality the Omnicare LTC

   business was materially declining because of customer losses.




                                                   101
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 105 of 140 PageID #: 674




          285.    Defendants’ made misstatements about the success of the Omnicare LTC business

   throughout the Class Period. On the Q3 2016 Call, for example, Defendant Denton assured

   investors that “although both the Omnicare and Target pharmacy acquisition are performing

   well, the ramp-up in the level of accretion is slightly slower than anticipated.” On the same call,

   when an analysts probed “what’s holding back Target and Omnicare from meeting your near-

   term accretion expectations,” Defendant Merlo assured him that the Omnicare LTC business was

   certain to realize its predicted accretions because, “[w]ith Omnicare, Ricky, it’s certainly not a

   question of if; it’s more a question of when.” These statements were false and misleading

   because the Omnicare LTC business was not “performing well” since, as described by the CWs,

   Omnicare LTC customers were leaving CVS Health in droves, including, as described by CW14

   and CW15, by deliberately defaulting on contracts, in response to ineffective “synergies,” poor

   customer service, and poaching by former Omnicare/CVS Health employees.                  Defendant

   Merlo’s assurance that “it’s certainly not a question of if; it’s more a question of when” was false

   and misleading since not only was the Omnicare LTC business in material decline, but it was

   impossible for the business to recover since, as described by CW14, the contracting bottleneck

   implemented by the Company prevented the business from growing.

          286.    Similarly, on the FY 2016 Call, Defendant Denton boasted to investors, “[w]e

   continued to grow scripts and claims across our enterprise with this year’s growth enhanced

   notably by the successful integration of both Omnicare and the Target pharmacies,” and “the

   addition of both Omnicare and the Target pharmacies and clinics has contributed nicely to our

   performance and is also providing the platform for future growth.” In addition, in the 2016

   10-K, which was signed by Defendants Merlo and Denton, the Company assured investors that it

   was “delivering break-through products and services, from advising patients on their medications




                                                   102
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 106 of 140 PageID #: 675




   at our CVS Pharmacy® locations . . . to improving pharmacy care for the senior community

   through Omnicare®.” These statements in the 2016 10-K and FY 2016 Call were false and

   misleading because, while they communicated to investors that the Omnicare LTC business was

   growing and providing valuable services to customers, the Omnicare LTC business was in

   material decline because customers were leaving CVS Health in droves, including, as described

   by CW14 and CW15, by deliberately defaulting on contracts. In addition, as described by

   multiple CWs, customers were abandoning the Omnicare business specifically because of their

   poor customer service, which resulted in delays in confirmation of service coverage and late

   deliveries of medication. The statement that the Omnicare LTC business was providing a

   “platform for future growth” was also false and misleading since not only was the Omnicare

   LTC business in material decline, but it was impossible for the business to recover since, as

   described by CW14, the contracting bottleneck implemented by the Company prevented the

   business from growing.

          287.   Also on the FY 2016 Call, Defendant Merlo represented to analysts and investors

   that “Omnicare performed well and in line with our expectations as we began to realize some of

   the anticipated synergies.”   This representation was false and misleading because it gave

   investors the impression that the Omnicare LTC business was thriving, when in reality, as

   described by the CWs, Omnicare LTC customers were fleeing CVS Health, including, as

   described by CW14 and CW15, by deliberately defaulting on contracts, in response to ineffective

   “synergies,” poor customer service, and poaching by former Omnicare/CVS Health employees.

          288.   Similarly, at the December 2016 Analyst Day, Defendant Denton told attendees

   that “[w]e continued to grow scripts and claims across our enterprise with this year’s growth

   enhanced notably by the successful integration of both Omnicare and the Target pharmacies.”




                                                103
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 107 of 140 PageID #: 676




   He also told investors that “Furthermore, the addition of both Omnicare and the Target

   pharmacies and clinics has contributed nicely to our performance and is also providing the

   platform for future growth.”    These statements were false and misleading because they gave

   investors the misimpression that the Omnicare LTC business was thriving, when in reality it was

   in material decline because customers were leaving CVS Health in droves, including, as

   described by CW14 and CW15, by deliberately defaulting on contracts. The statement that the

   Omnicare LTC business was providing a “platform for future growth” was also false and

   misleading since not only was the Omnicare LTC business in material decline, but it was

   impossible for the business to recover since, as described by CW14, the contracting bottleneck

   implemented by the Company prevented the business from growing.

          289.    At the December 2016 Analyst Day, Defendant Denton also misled investors and

   analysts by suggesting that the Omnicare LTC business would decline in the following year, but

   failing to disclose the customer losses that would drive the decline. Denton told investors, “[a]s

   for the retail Long-Term Care segment, it will be a challenging year. Revenue growth is expected

   to be flat to down 1.5% due to the loss of prescriptions for the network changes, ongoing

   reimbursement pressures and the slowdown in traffic in the front store.”         This inadequate

   disclosure was false and misleading because it failed to disclose that, as described by the CWs,

   (i) “synergies” implemented by Defendants were driving customers away, (ii) former employees

   were poaching Omnicare LTC customers, (iii) Omnicare LTC customers were intentionally

   defaulting on contracts to end their relationships with CVS Health.

          290.    During the FY 2017 Call, on February 9, 2017, Defendant Merlo misled investors

   by saying that “[i]n our Long Term Care pharmacy business, we continue to target the

   significant growth opportunities we see in the Assisted and Independent Living markets. And




                                                  104
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 108 of 140 PageID #: 677




   we’re focused on creating better solutions that meet the need of senior living communities and

   their residents.” These statements were false and misleading because they gave investors the

   misimpression that CVS Health could “target” or “creat[e] better solutions for LTC customers,

   when in reality the Omnicare LTC business was in material decline because customers were

   leaving CVS Health in droves in response CVS Health’s efforts to target those customers,

   including, as described by CW14 and CW15, by deliberately defaulting on contracts.

          291.    During the Q1 2017 Call, on May 2, 2017, Defendant Merlo misled investors by

   stating that CVS Health’s “integrated model enables us to effectively address costs across the

   health care system, and not just through our PBM but also through our retail, specialty,

   MinuteClinic and long-term care capabilities.” These statements were false and misleading

   because they gave investors the misimpression that the Omnicare LTC business was thriving,

   when in reality it was in material decline because customers were leaving CVS Health in droves,

   including, as a result of “synergies” implemented as a part of integrating the business into the

   Retail/LTC segment.

          292.    During the Q2 2017 Call, Defendant Merlo made multiple misrepresentations to

   call attendees regarding the Omnicare LTC business. Merlo told attendees that “Omnicare

   remains the leader in the market,” “[w]e have invested the time and capital over the past two

   years to get the right technology and processes in place in order to differentiate our offering to

   make it more compelling for our clients as well as the residents at these facilities,” and “[i]t’s

   been a slower process than we expected due to technology enhancements that needed to be built

   along with certain dynamics in the skilled nursing space.” These claims were also repeated in a

   presentation made available to call attendees as well. These inadequate disclosures were false

   and misleading because it failed to disclose that, as described by the CWs, (i) “synergies”




                                                  105
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 109 of 140 PageID #: 678




   implemented by Defendants were driving customers away, (ii) former employees were poaching

   Omnicare LTC customers, and (iii) Omnicare LTC customers were intentionally defaulting on

   contracts to end their relationships with CVS Health.

          293.    Later on the Q2 2017 Call, Defendant Denton misleadingly told attendees that,

   with regards to the Omnicare LTC business, “I will say as we think about new beds and as we

   think about marketing and offering new services to new clients and new operators, I think our

   products are resonating in the marketplace. I feel like we’re nicely positioned here.” These

   statements were false and misleading because they gave investors the misimpression that the

   Omnicare LTC business was in good condition, when in reality it was in material decline

   because the business was hemorrhaging customers. The statement that the Omnicare LTC

   business was “nicely positioned” was also false and misleading since not only was the Omnicare

   LTC business in material decline, its customer service was driving customers away and, as

   described by CW14, the contracting bottleneck implemented by the Company prevented the

   business from growing.

          294.    Defendants made similar materially false and misleading statements that down-

   played the extent of the problems in the Omnicare LTC business throughout 2018. In the FY

   2017 10-K, FY 2017 Release, Q1 2018 10-Q and Q1 2018 Release, for example, the Company

   told investors that

          Our LTC reporting unit continues to face challenges . . . . These challenges
          include customer reimbursement pressures, lower occupancy rates in skilled
          nursing facilities, the deteriorating financial health of numerous skilled nursing
          facility customers, and client retention rates.

   Similarly, in the Q2 2018 10-Q, Q2 2018 Release, and the Q2 2018 Call, for example, the

   Company told investors that it was writing down the goodwill for the Omnicare LTC business by

   $3.9 billion because of “higher levels of bad debt and longer collection times on receivables; a



                                                 106
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 110 of 140 PageID #: 679




   faster decline in facility reimbursement rates than we originally forecasted; and lower client

   retention rates.” During the Q2 2018 Call, Defendant Roberts also told investors, “I talked at

   our last earnings calls, how we had invested in account management resources to work directly

   with facility managers and their residence to improve our service and penetration of the facilities.

   So early results where we have this model fully in place are positive and we’re confident that

   this service model will enable us to achieve our goals in assisted living.” Finally, on an

   earnings call for the third quarter of 2018 (the “Q3 2018 Call”), Defendant Boratto told

   investors, “We continue to see challenges in the skilled nursing facility space as the market

   continues to experience bed loss in these facilities.”

          295.    These disclosures were false and misleading because in attributing losses to

   reimbursement pressures and issues at skilled nursing facilities, as well as the euphemistically

   described “client retention rates,” the disclosure downplayed the effect the substantial customer

   losses was having on the Omnicare LTC business.            The disclosures were also false and

   misleading because they concealed the gravity of the customer losses by omitting that customers

   were fleeing the Company in response to poor customer service and synergies implemented by

   CVS Health, to the point that customers were intentionally defaulting on contracts and switching

   to competing LTC providers staffed by former Omnicare/CVS Health employees. Finally,

   Defendant Denton’s statement that the early results for CVS Health’s LTC model were

   “positive” was also false and misleading because not only was the Omnicare LTC business in

   material decline, but it was impossible for the business to recover since, as described by CW14,

   the contracting bottleneck implemented by the Company prevented the business from growing.

          296.    Defendants made these misrepresentations so that, among other things, they could

   sell their shares in CVS Health at artificially inflated prices and so that they could successfully




                                                   107
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 111 of 140 PageID #: 680




   negotiate, announce, fund and close the Aetna Acquisition without the Company’s credit rating

   deteriorating to “junk bond” status and without the markets questioning Defendants’ ability to

   integrate the Aetna business.

      E. CVS Health’s Disclosures Concerning the Value of the Goodwill of the Omnicare
         LTC Business Were False and Misleading

          297.    Defendants said nothing about declines in the performance of the Omnicare LTC

   business in the two years after the Acquisition, even though as the CWs describe, the Omnicare

   LTC business was in free fall because (i) “synergies” implemented by CVS Health were driving

   customers away, (ii) Omnicare LTC’s customer service was so poor that customers were fleeing

   to competitors, (iii) former employees were poaching Omnicare LTC customers, and (iv)

   Omnicare LTC customers were intentionally defaulting on contracts to end their relationships

   with CVS Health.

          298.    In the 2015 10-K, which was signed by Defendants Merlo and Denton, CVS

   Health represented to investors that it had “performed our required annual impairment tests of

   goodwill,” that “[t]he results of the impairment tests indicated that there was no impairment of

   goodwill, and “the goodwill impairment tests resulted in the fair values of our reporting units

   exceeding their carrying values by a significant margin.” These disclosures were incomplete,

   false and misleading because they failed to disclose the true nature and extent of the problems in

   the Omnicare LTC business and that the Omnicare LTC business was already substantially

   impaired because, as described by the CWs, (i) “synergies” implemented by CVS Health were

   driving customers away, (ii) Omnicare LTC’s customer service was so poor that customers were

   fleeing to competitors, (iii) former employees were poaching Omnicare LTC customers, and (iv)

   Omnicare LTC customers were intentionally defaulting on contracts to end their relationships

   with CVS Health.



                                                  108
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 112 of 140 PageID #: 681




           299.    Similarly, the Q3 2016 10-Q, which was signed by Defendant Denton, and 2016

   10-K, which was signed by Defendants Merlo and Denton, informed investors that the

   Company’s:

           impairment tests indicated that there was no impairment of goodwill . . . . The fair
           values of our LTC and RxCrossroads reporting units exceeded their carrying
           values by 7% and 12%, respectively. The balance of goodwill for our LTC and
           RxCrossroads reporting units at September 30, 2016 was approximately $6.3
           billion and $0.6 billion, respectively.

   These disclosures were incomplete, false and misleading because they failed to disclose the true

   nature and extent of the problems in the Omnicare LTC business and that the Omnicare LTC

   business was already substantially impaired because, as the CWs described, (i) “synergies”

   implemented by CVS Health were driving customers away, (ii) Omnicare LTC’s customer

   service was so poor that customers were fleeing to competitors, (iii) former employees were

   poaching Omnicare LTC customers, and (iv) Omnicare LTC customers were intentionally

   defaulting on contracts to end their relationships with CVS Health.

           300.    When Defendants did finally disclose the problems in the Omnicare LTC business

   to investors, as described below, those disclosures were incomplete and materially misleading

   because they concealed the true extent of the problems in the Omnicare LTC business and

   omitted material facts concerning the causes of the problems with that business.

           301.    In the 2017 Q3 10Q, which was signed by Defendant Denton, and the 2017 10-K,

   which was signed by Defendant Denton and by Defendant Merlo, CVS Health disclosed that

   “Our multi-year cash flow projections for our LTC reporting unit have declined from the prior

   year due to customer reimbursement pressures, industry trends such as lower occupancy rates in

   skilled nursing facilities, and client retention rates,” and:

           If we do not achieve our forecasts, given the small excess of fair value over the
           related carrying value, as well as current market conditions in the healthcare
           industry, it is reasonably possible that the operational performance of the LTC


                                                     109
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 113 of 140 PageID #: 682




          reporting unit could be below our current expectations in the near term and the
          LTC reporting unit could be deemed to be impaired by a material amount.

   These disclosures were incomplete, false and misleading because they failed to disclose the true

   nature and extent of the problems in the Omnicare LTC business and that the Omnicare LTC

   business was already substantially impaired because (i) “synergies” implemented by CVS

   Health were driving customers away, (ii) Omnicare LTC’s customer service was so poor that

   customers were fleeing to competitors, (iii) former employees were poaching Omnicare LTC

   customers, and (iv) Omnicare LTC customers were intentionally defaulting on contracts to end

   their relationships with CVS Health. While the Company did make a passing reference to “client

   retention rates,” this attempt to downplay the catastrophic customer losses was not sufficient to

   disclose the extent and reasons for the customer losses.

          302.    In the 2018 Q1 10Q, which was signed by Defendant Denton, CVS Health

   repeated disclosures that downplayed the extent of the poor performance of the Omnicare LTC

   business, informing investors that:

          Our LTC reporting unit continues to face challenges that may affect our ability to
          grow the business at the rate that we had originally estimated when we made the
          acquisition of Omnicare and when we performed our prior year annual goodwill
          impairment test. These challenges include customer reimbursement pressures,
          lower occupancy rates in skilled nursing facilities, the deteriorating financial
          health of numerous skilled nursing facility customers, and client retention rates
          . . . . If we do not achieve our forecasts, given the small excess of fair value over
          the related carrying value in the prior year, as well as current market conditions in
          the healthcare industry, it is reasonably possible that the operational
          performance of the LTC reporting unit could be below our current expectations
          in the near term and the goodwill of the LTC reporting unit could be deemed to
          be impaired by a material amount.

   These disclosures were incomplete, false and misleading because they failed to disclose the true

   nature and extent of the problems in the Omnicare LTC business and that the Omnicare LTC

   business was already substantially impaired because (i) “synergies” implemented by CVS

   Health were driving customers away, (ii) Omnicare LTC’s customer service was so poor that


                                                  110
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 114 of 140 PageID #: 683




   customers were fleeing to competitors, (iii) former employees were poaching Omnicare LTC

   customers, and (iv) Omnicare LTC customers were intentionally defaulting on contracts to end

   their relationships with CVS Health. While the Company did make a passing reference to “client

   retention rates,” this attempt to downplay the catastrophic customer losses was not sufficient to

   disclose the extent and reasons for the customer losses.

          303.    Three years after the acquisition, in the 2018 Q2 10Q, CVS Health finally

   disclosed material problems in the Omnicare LTC business, but still downplayed the extent of

   those problems and misleadingly suggested that they were reparable without further impairment:

          During 2018, the LTC reporting unit has continued to experience challenges that
          have impacted management’s ability to grow the business at the rate that was
          originally estimated when we made the acquisition of Omnicare, Inc. and when
          the prior year annual goodwill impairment test was performed. These challenges
          include lower client retention rates, lower occupancy rates in skilled nursing
          facilities, the deteriorating financial health of numerous skilled nursing facility
          customers, and continued facility reimbursement pressures.

                                                  ***

          [W]e performed an interim goodwill impairment test as of June 30, 2018. The
          results of the impairment test showed that the fair value of the LTC reporting unit
          was lower than the carrying value, resulting in a $3.9 billion pre-tax goodwill
          impairment charge . . . . Though we believe the financial projections used to
          determine the fair value of the LTC reporting unit as of June 30, 2018 are
          reasonable and achievable, our LTC reporting unit may continue to face
          challenges that may affect our ability to grow the business at the rate we estimated
          when we performed such goodwill impairment test. These challenges and some of
          the key assumptions included in our financial projections to determine the
          estimated fair value of our LTC reporting unit include client retention rates,
          occupancy rates in skilled nursing facilities, the financial health of skilled
          nursing facility customers, facility reimbursement pressures, our ability to
          execute our senior living initiative, our ability to make acquisitions and
          integrate those businesses into our LTC operations in an orderly manner, as
          well as our ability to extract cost savings from labor productivity and other
          initiatives.

                                                  ***

          If we do not achieve our forecasts, given that the fair value and the carrying value
          of the LTC reporting unit were the same as of June 30, 2018, it is reasonably


                                                  111
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 115 of 140 PageID #: 684




          possible in the near term that the goodwill of the LTC reporting unit could be
          deemed to be impaired again by a material amount.

   These disclosures were incomplete, false and misleading because they failed to disclose the true

   nature and extent of the problems in the Omnicare LTC business and that the Omnicare LTC

   business was already even further impaired than Defendants were disclosing because

   (i) ”synergies” implemented by CVS Health were driving customers away, (ii) Omnicare LTC’s

   customer service was so poor that customers were fleeing to competitors, (iii) former employees

   were poaching Omnicare LTC customers, and (iv) Omnicare LTC customers were intentionally

   defaulting on contracts to end their relationships with CVS Health. While the Company did

   make a passing reference to “client retention rates,” this attempt to downplay the catastrophic

   customer losses was not sufficient to disclose the extent and reasons for the customer losses.

          304.    In the 2018 Q3 10Q, which was signed by Defendant Denton, CVS Health

   continued to conceal the extent of the poor performance of the Omnicare LTC business and

   misleadingly suggest that the problems at that business were reparable without further

   impairment, informing investors that:

          Though we believe the financial projections used to determine the fair value of
          the LTC reporting unit in the third quarter of 2018 are reasonable and achievable,
          our LTC reporting unit may continue to face challenges that may affect our ability
          to grow the business at the rate we estimated when we performed such goodwill
          impairment test. These challenges and some of the key assumptions included in
          our financial projections to determine the estimated fair value of our LTC
          reporting unit include client retention rates, occupancy rates in skilled nursing
          facilities, the financial health of skilled nursing facility customers, facility
          reimbursement pressures, our ability to execute our senior living initiative, our
          ability to make acquisitions and integrate those businesses into our LTC
          operations in an orderly manner, as well as our ability to extract cost savings
          from labor productivity and other initiatives. We recently made a number of
          additions and changes to our LTC management team to better respond to these
          challenges. The estimated fair value of our LTC reporting unit is also dependent
          on earnings multiples of market participants in the pharmacy industry, as well as
          the risk-free interest rate environment which impacts the discount rate used in the
          discounted cash flow method. If we do not achieve our forecasts, given that the
          fair value of the LTC reporting unit only exceeded its carrying value by


                                                  112
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 116 of 140 PageID #: 685




          approximately 2% in the third quarter of 2018, it is reasonably possible in the
          near term that the goodwill of the LTC reporting unit could be deemed to be
          impaired again by a material amount.

   These disclosures were incomplete, false and misleading because they failed to disclose the true

   nature and extent of the problems in the Omnicare LTC business and that the Omnicare LTC

   business was already even further impaired than Defendants were disclosing because

   (i) ”synergies” implemented by CVS Health were driving customers away, (ii) Omnicare LTC’s

   customer service was so poor that customers were fleeing to competitors, (iii) former employees

   were poaching Omnicare LTC customers, and (iv) Omnicare LTC customers were intentionally

   defaulting on contracts to end their relationships with CVS Health. While the Company did

   make a passing reference to “client retention rates,” this attempt to downplay the catastrophic

   customer losses was not sufficient to disclose the extent and reason for the customer losses.

          305.    Finally, in the 2018 10K, CVS Health disclosed that in fact there was only a

   fraction of the goodwill for the LTC business remaining and that in the prior six months it had

   written down the value of its Omnicare LTC business by $6.1 billion, approximately half of the

   purchase price it paid for Omnicare Inc.           Even if this disclosed the extent of the poor

   performance of the Omnicare LTC business, Defendants still failed to tell investors the true

   source of the problems afflicting that business:

          During the fourth quarter of 2018, the LTC reporting unit missed its forecast
          primarily due to operational issues and customer liquidity issues, including one
          significant customer bankruptcy. Additionally, LTC management submitted an
          updated final budget for 2019 which showed significant additional deterioration
          in the projected financial results for 2019 compared to the analyses performed
          in the second and third quarters of 2018 primarily due to continued industry
          and operational challenges, which also caused management to make further
          updates to its long-term forecast beyond 2019. The updated projections continue
          to reflect industry wide challenges including lower occupancy rates in skilled
          nursing facilities, the significant deterioration in the financial health of
          numerous skilled nursing facility customers and continued facility
          reimbursement pressures.



                                                      113
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 117 of 140 PageID #: 686




          Based on these updated projections, management determined that there were
          indicators that the LTC reporting unit’s goodwill may be impaired and,
          accordingly, an interim goodwill impairment test was performed during the fourth
          quarter of 2018. The results of that impairment test showed that the fair value of
          the LTC reporting unit was lower than the carrying value, resulting in an
          additional $2.2 billion goodwill impairment charge in the fourth quarter of 2018.
          In addition to the lower financial projections, lower market multiples of peer
          group companies also contributed to the amount of the fourth quarter 2018
          goodwill impairment charge.

          306.    Notably, in the 2018 10-K Defendants disclosed for the first time that there were

   unspecified “operational issues” that were materially affecting the performance of the Omnicare

   LTC business. The disclosure of operational issues, and the other disclosures accompanying the

   write-down of goodwill, however, were nevertheless incomplete, false and misleading because

   they failed to disclose the true nature and extent of the problems in the Omnicare LTC business

   and that the Omnicare LTC business was already even further impaired than Defendants were

   disclosing because (i) “synergies” implemented by CVS Health were driving customers away,

   (ii) Omnicare LTC’s customer service was so poor that customers were fleeing to competitors,

   (iii) former employees were poaching Omnicare LTC customers, and (iv) Omnicare LTC

   customers were intentionally defaulting on contracts to end their relationships with CVS Health.

   While the Company did make a passing reference to “client retention rates,” this attempt to

   downplay the catastrophic customer losses was not sufficient to disclose the extent and reasons

   for the customer losses.

          307.    As described above, Defendants’ disclosures concerning the performance of the

   Omnicare LTC business and the potential impairments associated with that business were

   incomplete and materially misleading because they concealed the true extent of the problems in

   the Omnicare LTC business and omitted material facts concerning the causes of the problems

   with that business. Defendants made these statements so that, among other things, they could

   sell their shares in CVS Health at artificially inflated prices and so that they could successfully


                                                  114
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 118 of 140 PageID #: 687




   negotiate, announce, fund and close the Aetna Acquisition without the Company’s credit rating

   deteriorating to “junk bond” status and without the markets questioning Defendants’ ability to

   integrate the Aetna business.

      F. The Company’s Quarterly and Annual Reports Statements Concerning the
         Potential for Future LTC Customer Retention, Acquisition Integration, and
         Goodwill Impairment Problems Were False and Misleading

          308.    The Class Period 10-Ks, which were signed by Defendant Merlo (all Class Period

   10-Ks), Defendant Denton (the 2015 10-K, 2016 10-K, and 2017 10-K only) and Defendant

   Boratto (2018 10-K only), as well as the Class Period 10-Qs, which were signed by Defendant

   Denton, all contained boilerplate statements advising investors of, among other things, the

   possibility of future losses if CVS Health was not able to realize benefits from its various

   acquisitions, maintain the goodwill assigned to any of its assets, or retain customers.        As

   described below, these statements were materially false and misleading because they purported

   to alert investors of potential future events that Defendants knew or were reckless in not knowing

   were already occurring.

          309.    Each of the Class Period 10-Ks advised investors that “the success of our retail

   drugstore and long-term care businesses is dependent upon our ability to establish and maintain

   contractual relationships with PBMs and other payors on acceptable terms.” All of the Class

   Period 10-Qs cross-referenced this statement in the 10-Ks as well. This statement, however, was

   materially misleading because it failed to disclose that the Omnicare LTC business was already

   failing to “establish and maintain contractual relationships” with a substantial number of

   customers who were fleeing to CVS Health’s competitors because (i) “synergies” implemented

   by Defendants, including CVS Health’s refusal to negotiate contract provisions, inability to

   approve contracts in a timely manner and failure to respond to customer inquiries regarding

   contracts, were driving customers away, (ii) Omnicare LTC’s customer service was so poor that


                                                  115
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 119 of 140 PageID #: 688




   customers were fleeing to competitors, (iii) former employees were poaching Omnicare LTC

   customers, and (iv) Omnicare LTC customers were intentionally defaulting on contracts to end

   their relationships with CVS Health.

          310.    Each of the Class Period 10-Ks also advised investors that:

          With respect to our LTC business, reimbursement from skilled nursing facilities
          for prescriptions we dispense is determined pursuant to our agreements with those
          skilled nursing facilities. The termination of these agreements generally causes
          our ability to provide services to any of the residents of that facility to cease,
          resulting in the loss of revenue from any source for those residents. There can be
          no assurance that we will be able to win new business or secure renewal business
          on terms as favorable to us as the present terms.

   All of the Class Period 10-Qs cross-referenced this statement in the 10-Ks as well. This

   statement, however, was materially misleading because it failed to disclose that the Omnicare

   LTC business was already failing to “establish and maintain contractual relationships” with a

   substantial number of customers who were fleeing to CVS Health’s competitors because (i)

   “synergies” implemented by Defendants, including CVS Health’s refusal to negotiate contract

   provisions, inability to approve contracts in a timely manner and failure to respond to customer

   inquiries regarding contracts, were driving customers away, (ii) Omnicare LTC’s customer

   service was so poor that customers were fleeing to competitors, (iii) former employees were

   poaching Omnicare LTC customers, and (iv) Omnicare LTC customers were intentionally

   defaulting on contracts to end their relationships with CVS Health.

          311.    Each of the Class Period 10-Ks also advised investors that:

          If an acquisition is consummated, the integration of the acquired business, its
          products, services and related assets into our company may also be complex and
          time-consuming and, if the integration is not fully successful, we may not achieve
          the anticipated benefits, operating and cost synergies or growth opportunities of
          an acquisition. Potential difficulties that may be encountered in the integration
          process include . . . . Retaining existing customers and attracting new customers . .
          . . An inability to realize the full extent of the anticipated benefits, operating and
          cost synergies, innovations and operations efficiencies or growth opportunities of
          an acquisition, as well as any delays encountered in the integration process, could


                                                   116
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 120 of 140 PageID #: 689




          have a material adverse effect on our business and results of operation.
          Furthermore, these acquisitions, even if successfully integrated, may fail to
          further our business strategy as anticipated, expose us to increased competition or
          challenges with respect to our products, services or geographic markets, and
          expose us to additional liabilities associated with an acquired business including
          risks and liabilities associated with litigation involving the acquired business. Any
          one of these challenges or risks could impair our ability to realize any benefit
          from our acquisitions after we have expended resources on them.

   All of the Class Period 10-Qs cross-referenced this statement in the 10-Ks as well. This

   statement, however, was materially misleading because it failed to disclose that (i) “synergies”

   implemented by Defendants, including CVS Health’s refusal to negotiate contract provisions,

   inability to approve contracts in a timely manner and failure to respond to customer inquiries

   regarding contracts, were driving customers away, (ii) Omnicare LTC’s customer service was so

   poor that customers were fleeing to competitors, (iii) former employees were poaching Omnicare

   LTC customers, and (iv) Omnicare LTC customers were intentionally defaulting on contracts to

   end their relationships with CVS Health.

          312.    Each of the Class Period 10-Ks and Class Period 10-Qs advised investors of:

          the possibility of PBM and LTC client loss and/or the failure to win new PBM
          and LTC business, including as a result of failure to win renewal of expiring
          contracts, contract termination rights that may permit clients to terminate a
          contract prior to expiration and early or periodic renegotiation of pricing by
          clients prior to expiration of a contract.

   This statement, however, was materially misleading because it failed to disclose that

   (i) ”synergies” implemented by Defendants, including CVS Health’s refusal to negotiate contract

   provisions, inability to approve contracts in a timely manner and failure to respond to customer

   inquiries regarding contracts, were already driving customers away, (ii) Omnicare LTC’s

   customer service was so poor that customers were already fleeing to competitors, (iii) former

   employees already were poaching Omnicare LTC customers, and (iv) Omnicare LTC customers

   were already intentionally defaulting on contracts to end their relationships with CVS Health.



                                                  117
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 121 of 140 PageID #: 690




          313.    Each of the Class Period 10-Ks and Class Period 10-Qs also advised investors of

   “The possibility that the anticipated synergies and other benefits from any acquisition by us will

   not be realized, or will not be realized within the expected time periods.” This statement,

   however, was materially misleading because it failed to disclose that (i) “synergies”

   implemented by Defendants, including CVS Health’s refusal to negotiate contract provisions,

   inability to approve contracts in a timely manner and failure to respond to customer inquiries

   regarding contracts, were already driving customers away, (ii) Omnicare LTC’s customer service

   was so poor that customers were already fleeing to competitors, (iii) former employees already

   were poaching Omnicare LTC customers, and (iv) Omnicare LTC customers were already

   intentionally defaulting on contracts to end their relationships with CVS Health.

          314.    Each of the Class Period 10-Ks and Class Period 10-Qs advised investors of

   purported “risks and uncertainties related to our ability to integrate the operations, products,

   services and employees of any entities acquired by us and the effect of the potential disruption of

   management’s attention from ongoing business operations due to any pending acquisitions.”

   This statement, however, was materially misleading because it failed to disclose that

   (i) ”synergies” implemented by Defendants, including CVS Health’s refusal to negotiate contract

   provisions, inability to approve contracts in a timely manner and failure to respond to customer

   inquiries regarding contracts, were already driving customers away, (ii) Omnicare LTC’s

   customer service was so poor that customers were already fleeing to competitors, (iii) former

   employees already were poaching Omnicare LTC customers, and (iv) Omnicare LTC customers

   were already intentionally defaulting on contracts to end their relationships with CVS Health.

          315.    Each of the Q3 2017 10-Q, 2017 10-K, Q1 2018 10-Q, Q2 2018 10-Q, Q3 2018

   10-Q, and 2018 10-K also advised investors of “[t]he possibility of lower than expected




                                                  118
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 122 of 140 PageID #: 691




   valuations at the Company’s reporting units could result in goodwill impairment charges at those

   reporting units.”   This statement, however, was materially misleading because it failed to

   disclose that the Omnicare LTC business was already impaired because (i) “synergies”

   implemented by Defendants, including CVS Health’s refusal to negotiate contract provisions,

   inability to approve contracts in a timely manner and failure to respond to customer inquiries

   regarding contracts, were already driving customers away, (ii) Omnicare LTC’s customer service

   was so poor that customers were already fleeing to competitors, (iii) former employees already

   were poaching Omnicare LTC customers, and (iv) Omnicare LTC customers were already

   intentionally defaulting on contracts to end their relationships with CVS Health.

          316.    The above statements in the Company’s Class Period 10-Ks and Class Period 10-

   Qs were thus materially false and misleading because they purported to alert investors to the

   possibility of future events that Defendants knew or were reckless in not knowing were already

   occurring. Defendants made these statements so that, among other things, they could sell their

   shares in CVS Health at artificially inflated prices and so that they could successfully negotiate,

   announce, fund and close the Aetna Acquisition without the Company’s credit rating

   deteriorating and without the markets questioning Defendants’ ability to integrate the Aetna

   business.

      G. Defendants Merlo and Denton’s Certifications Attached as Exhibits to the
         Company’s Quarterly and Annual Reports Were False and Misleading

          317.    Appended as exhibits to the each of the Class Period 10-Ks were signed

   certifications pursuant to the Section 302 of the Sarbanes-Oxley Act of 2002, in which

   Defendants Merlo (all Class Period 10-Ks), Denton (2015 10-K, 2016 10-K, and 2017 10-K

   only), and Boratto (2018 10-K only) certified that they had “reviewed the annual report on Form

   10-K of the CVS Health Corporation [and] . . . [b]ased on my knowledge [the] report contain any



                                                  119
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 123 of 140 PageID #: 692




   untrue statement of a material fact or omit to state a material fact necessary to make the

   statements made, in light of the circumstances under which such statements were made, not

   misleading with respect to the period covered by this report,” and “[b]ased on my knowledge, the

   financial statements, and other financial information included in this report, fairly present in all

   material respects the financial condition, results of operations and cash flows of the registrant as

   of, and for, the periods presented in this report.”

          318.    Also appended to the Class Period 10-Ks were signed certifications pursuant to 18

   U.S.C. § 1350 in which Defendants Merlo (all Class Period 10-Ks), Denton (2015 10-K, 2016

   10-K, and 2017 10-K only), and Boratto (2018 10-K only) certified that “to the best of [their]

   knowledge: (1) [Each of the 2015, 2016 and 2017 10-Ks] fully complies with the requirements

   of Section 13(a) or 15(d) of the Exchange Act; and (2) The information contained in [each of the

   2015, 2016 and 2017 10-Ks] fairly presents, in all material respects, the financial condition and

   result of operations of the Company.”

          319.    Appended as exhibits to the Class Period 10-Qs were signed certifications

   pursuant to the Rules 13a-14a and 15d-14(a) under the Exchange Act, in which Defendants

   Merlo and Denton certified that they had “reviewed the quarterly report on Form 10-Q of the

   CVS Health Corporation [and] . . . [b]ased on my knowledge [the] report contain any untrue

   statement of a material fact or omit to state a material fact necessary to make the statements

   made, in light of the circumstances under which such statements were made, not misleading with

   respect to the period covered by this report,” and “[b]ased on my knowledge, the financial

   statements, and other financial information included in this report, fairly present in all material

   respects the financial condition, results of operations and cash flows of the registrant as of, and

   for, the periods presented in this report.”




                                                    120
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 124 of 140 PageID #: 693




          320.    Also appended to the Class Period 10-Qs were signed certifications pursuant to 18

   U.S.C. § 1350 in which Defendants Merlo and Denton certified that “to the best of [their]

   knowledge: (1) [Each of the 2015, 2016 and 2017 10-Ks] fully complies with the requirements

   of Section 13(a) or 15(d) of the Exchange Act; and (2) The information contained in [each of the

   2015, 2016 and 2017 10-Ks] fairly presents, in all material respects, the financial condition and

   result of operations of the Company.”

          321.    Each of the statements excerpted from the exhibits to the Class Period 10-Ks and

   Class Period 10-Qs was materially false and misleading because each Class Period 10-K and

   Class Period 10-Q contained “untrue statements of a material fact or omitted to state a material

   fact necessary to make the statements made, in light of the circumstances under which such

   statements were made, not misleading,” did not “fully comply with the requirements of Section

   13(a) or 15(d) of the Exchange Act” and did not “fairly present[], in all material respects, the

   financial condition and result of operations of the Company” because each Class Period 10-K

   and Class Period 10-Q misrepresented the performance and goodwill value of the Omnicare LTC

   business. As described in detail in paragraphs 238 to 253 supra, each Class Period 10-K and

   Class Period 10-Q misrepresented the performance, financial health and goodwill value of the

   Omnicare LTC business by failing to disclose that (i) “synergies” implemented by CVS Health

   were driving customers away, (ii) Omnicare LTC’s customer service was so poor that customers

   were fleeing to competitors, (iii) former employees were poaching Omnicare LTC customers,

   (iv) Omnicare LTC customers were intentionally defaulting on contracts to end their

   relationships with CVS Health, and (v) as a result, CVS Health’s public statements were

   materially false and misleading at all relevant times.




                                                   121
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 125 of 140 PageID #: 694




                             VI.    THE TRUTH BEGINS TO EMERGE

           322.   On February 20, 2019, CVS Health issued a press release announcing the

   Company’s fourth quarter and full year financial and operating results and provided 2019 full

   year guidance (the “February 2019 Release”). CVS Health advised investors that adjusted

   earnings in 2019 would be $6.68 to $6.88 per share, compared with the $7.36 average of market

   estimates, citing rising costs and poor performance of the Omnicare LTC business. Specifically,

   with regard to Omnicare, the February 2019 Release stated, in relevant part:


            The LTC business has continued to experience industry wide challenges that
            have impacted our ability to grow the business at the rate that was originally
            estimated when the Company acquired Omnicare, Inc. in 2015. These
            challenges include lower occupancy rates in skilled nursing facilities,
            significant deterioration in the financial health of numerous skilled nursing
            facility customers which resulted in a number of customer bankruptcies in
            2018, and continued facility reimbursement pressures. As a result of these
            challenges, a goodwill impairment charge of $3.9 billion was recorded during
            the second quarter of 2018. During the fourth quarter of 2018, the LTC
            reporting unit missed its forecast primarily due to operational issues and
            customer liquidity issues, including one significant customer bankruptcy.
            Additionally, LTC management submitted an updated final budget for 2019
            which showed significant additional deterioration in the reporting unit’s
            projected financial results for 2019 compared to the analysis performed in the
            second quarter of 2018, primarily due to continued industry and operational
            challenges, which also caused management to make further updates to their
            long term forecast beyond 2019. Based on these updated financial projections,
            management determined that there were indicators that the goodwill of the
            LTC business may be further impaired, and accordingly, an interim goodwill
            impairment test was performed as of December 31, 2018. The results of the
            impairment test showed that the fair value of the LTC business was lower than
            the carrying value resulting in a $2.2 billion goodwill impairment charge. In
            addition to the lower financial projections, lower market multiples of the peer
            group companies contributed to the amount of the goodwill impairment charge.
           323.   On the same day, Fortune published an article titled “CVS Stock Plummets as

   2019 Looks Like It Will Be a ‘Major Disappointment’ for Investors,” which stated, in relevant

   part:




                                                 122
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 126 of 140 PageID #: 695




          The company announced a $2.2 billion writedown on its 2015 takeover of
          Omnicare, a $12.9 billion deal that was meant to build the company’s business
          serving patients in nursing homes and long-term medical-care facilities.

          But that business hasn’t grown as expected. There are fewer patients in long-term
          care facilities, which caused a number of CVS’s customers to go bankrupt last
          year.

          The $2.2 billion Omnicare charge follows an earlier, $3.9 billion writedown CVS
          took on the business in the second quarter. Together, they add up to half of what
          the company paid for Omnicare three years ago. The unit is predicting more
          challenges in the future, CVS said.

          324.    The Fortune article also quoted Evercore ISI analyst Ross Muken, who noted that

   not only was the February 2019 Release’s 2019 guidance a “major disappointment,” but it would

   also “stoke fears” that the Company’s $68 billion purchase of insurer Aetna the year before “was

   defensive in nature.”

          325.    An article published by The Motley Fool the same day, titled “What’s Behind

   CVS Health’s Fourth-Quarter Loss?” also noted Omnicare’s “spotlight” in the February 2019

   Press Release, “and not for a good reason.” According to the article, despite “relatively good

   news” that came out of the press release, “CVS Health still posted a net loss of $421 million in

   the fourth quarter” because “[t]he company recorded a goodwill impairment charge of $2.2

   billion in the fourth quarter (and $6.1 billion for the full year) related to its struggling LTC

   pharmacy unit . . . . CVS Health noted that its Omnicare LTC business continues to face multiple

   challenges. These issues include lower occupancy rates in skilled nursing facilities (SNF),

   reimbursement pressures on LTC facilities, and a significant deterioration in the financial health

   of SNF customers.”

          326.    An article published by Bloomberg News the same day titled, “CVS Sees Dire

   2019 as Deal From 2015 Turns Out to Be a Lemon,” which stated that CVS Health “said its

   results this year will be dragged down by rising costs and poor results from a 2015 takeover of



                                                  123
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 127 of 140 PageID #: 696




   nursing-home pharmacy Omnicare, raising questions about whether an ambitious $68 billion

   purchase of insurer Aetna last year was the right move for the health-care giant.” The article

   specifically noted how much of the value of the acquisition CVS Health had written off, states

   that the Company had “announced a $2.2 billion writedown, following a $3.9 billion charge on

   the business in the second quarter. Together, they add up to almost half of what the company

   paid for Omnicare three years ago, and the unit is predicting more challenges in the future.”

          327.   The following day, a Wells Fargo analyst summed up the mood of the market in

   response to the disclosure of the goodwill writedown and poor performance of the Omnicare

   LTC business in an analyst report entitled, “CVS: 2019 Guide Shows Widespread Pressure.”

   The analyst stated, “[w]e believe the disappointing adjusted EPS guidance of $6.68-6.88 for

   FY19 reflects a combination of pressures on existing businesses and the failure of the acquired

   LTC (Long-term care) business to improve, which instead deteriorated further.” Notably, the

   analyst expressed how unprepared the market was for the disclosure of an additional writedown

   of the Omnicare LTC goodwill, writing that “[w]e were surprised that the . . . charge taken in Q2

   2018 wasn’t the bottom for this business.”

          328.   Following this news, CVS Health’s stock price fell by $5.66 per share, or slightly

   over 8%, to close at $64.22 per share on February 20, 2019.

                         VII.   ADDITIONAL SCIENTER ALLEGATIONS

          329.   As set forth above, Defendants each had scienter as to the false and misleading

   nature of their statements because they each knew or, at a minimum, recklessly disregarded the

   facts described in Sections IV.G and IV.H above for the following reasons.

                 (a)     First, Defendants used the structure of CVS Health’s segments after the
                         Acquisition to conceal the problems in the Omnicare LTC business.




                                                 124
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 128 of 140 PageID #: 697




                 (b)     Second, Defendants caused or allowed CVS Health to file financial reports
                         that did not comply with Rule 5-02.3, which enabled Defendants to
                         conceal the problems in the Omnicare LTC business.

                 (c)     Third, CVS Health was evaluating potential acquisitions of companies —
                         including an acquisition of the insurance provider Aetna, Inc. Defendants
                         concealed the truth about the performance and condition of the Omnicare
                         LTC business so that the revelations would not interfere with any
                         acquisition. Defendants engaged in piecemeal disclosures over the course
                         of a year and did not disclose the truth regarding the Omnicare LTC
                         business until the Acquisition of Aetna closed.

                 (d)     Fourth, Defendants Merlo, Denton, Roberts, and Boratto dramatically
                         increased their trading in CVS Health stock during the Class Period and
                         reaped millions of dollars in profits due to the fact that CVS Health’s
                         stock price was artificially inflated at that time.

                 (e)     Fifth, Defendants had actual knowledge of the problems in the Omnicare
                         LTC business because of their review of Omnicare’s financial
                         documentation during the Acquisition and because of internal financial
                         reports, calls and meetings circulated and held within CVS Health
                         throughout the Class Period.

          330.   In addition to the above allegations, which on their own create a strong inference

   of scienter, Defendants made the false and/or misleading statements and/or omissions

   intentionally or with a reckless disregard for the truth because the performance of the Omnicare

   LTC business was part of the Company’s core operations, for which the Individual Defendants

   were responsible, and because Defendants assured investors during the Class Period that they

   were closely monitoring the performance of the Omnicare LTC business.

          331.   During the Class Period, Defendants Merlo and Denton repeatedly described the

   Omnicare LTC business as integral to CVS Health’s core operations. For example, during the

   May 20, 2015 Call, Defendant Merlo told investors that the Omnicare LTC business

   “significantly expands our business,” “provides us with access into a new pharmacy

   dispensing channel,” and “creates new opportunities for us to extend our high-quality,




                                                 125
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 129 of 140 PageID #: 698




   innovative pharmacy programs to a broader population of seniors and chronic care patients as

   again they transition across the care continuum.”

          332.    Similarly, after the Acquisition, Defendant Merlo effused at the December 2015

   Analyst Day that:

          We’ve also continued to execute on our strategy of growing the core and
          broadening our base. We entered into a new adjacent dispensing channel with the
          acquisition of Omnicare, a leading provider in long-term care pharmacy. And this
          example is our – this acquisition is a great example of how we are broadening
          our base as it expands our customer reach to a broader population of seniors
          and chronic care patients. And this allows us to provide enhanced continuity of
          care as these patients transition throughout the healthcare system.”

          333.    In addition, after the Acquisition, Defendants made many statements

   misrepresenting the Omnicare LTC performance and customer losses, which Defendants’

   portrayed as an essential part of the Company’s “unique integrated model” that could bring

   customers “innovative solutions that help increase access to quality care, deliver better health

   outcomes and lower overall health care costs,” and which was the core way that Defendants

   described the Company to the investing public.

                                        VIII. NO SAFE HARBOR

          334.    The statutory safe harbor provided for forward-looking statements under certain

   circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

   The statements alleged to be false and misleading herein all relate to then-existing facts and

   conditions. In addition, to the extent certain of the statements alleged to be false may be

   characterized as forward looking, they were not identified as “forward-looking statements” when

   made, and/or there were no meaningful cautionary statements identifying important factors that

   could cause actual results to differ materially from those in the purportedly forward-looking

   statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

   any forward-looking statements pleaded herein, Defendants are liable for those false forward-


                                                    126
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 130 of 140 PageID #: 699




   looking statements because at the time each of those forward-looking statements was made, the

   speaker had actual knowledge that the forward-looking statement was materially false or

   misleading, and/or the forward-looking statement was authorized or approved by an executive

   officer of the Company who knew that the statement was false when made.

                                IX.    CLASS ACTION ALLEGATIONS

          335.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

   Procedure 23(a) and (b)(3) on behalf of a class, consisting of all those who purchased or

   otherwise acquired CVS Health securities during the Class Period (the “Class”); and were

   damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are

   Defendants herein, the officers and directors of CVS Health, at all relevant times, members of

   their immediate families and their legal representatives, heirs, successors or assigns and any

   entity in which Defendants have or had a controlling interest.

          336.    The members of the Class are so numerous that joinder of all members is

   impracticable. Throughout the Class Period, CVS Health securities were actively traded on the

   NYSE. While the exact number of Class members is unknown to Plaintiffs at this time and can

   be ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds or

   thousands of members in the proposed Class. Record owners and other members of the Class

   may be identified from records maintained by CVS Health or its transfer agent and may be

   notified of the pendency of this action by mail, using the form of notice similar to that

   customarily used in securities class actions.

          337.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

   federal law that is complained of herein.




                                                   127
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 131 of 140 PageID #: 700




          338.    Plaintiffs will fairly and adequately protect the interests of the members of the

   Class and have retained counsel competent and experienced in class and securities litigation.

   Plaintiffs have no interests antagonistic to or in conflict with those of the Class.

          339.    Common questions of law and fact exist as to all members of the Class and

   predominate over any questions solely affecting individual members of the Class. Among the

   questions of law and fact common to the Class are:

                  (a)     Whether the federal securities laws were violated by Defendants’ acts as

                          alleged herein;

                  (b)     Whether statements made by Defendants to the investing public during the

                          Class Period misrepresented or omitted material facts about the business,

                          operations and management of CVS Health;

                  (c)     Whether the Individual Defendants caused CVS Health to issue false and

                          misleading financial statements during the Class Period;

                  (d)     Whether Defendants acted knowingly or recklessly in issuing false and

                          misleading financial statements;

                  (e)     Whether the prices of CVS Health securities during the Class Period were

                          artificially inflated because of Defendants’ conduct complained of herein;

                          and

                  (f)     Whether the members of the Class have sustained damages and, if so,

                          what is the proper measure of damages.

          340.    A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

   the damages suffered by individual Class members may be relatively small, the expense and




                                                    128
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 132 of 140 PageID #: 701




   burden of individual litigation make it impossible for members of the Class to individually

   redress the wrongs done to them. There will be no difficulty in the management of this action as

   a class action.

                      X.  APPLICABILITY OF PRESUMPTION OF RELIANCE:
                     FRAUD-ON-THE-MARKET AND AFFILIATED UTE PRESUMPTIONS

           341.      Plaintiffs will rely, in part, upon the presumption of reliance established by the

   fraud-on-the-market doctrine in that, among other things:

                     (a)    Defendants made public misrepresentations or failed to disclose material

                            facts during the Class Period;

                     (b)    The omissions and misrepresentations were material;

                     (c)    CVS Health’s securities traded in efficient markets;

                     (d)    CVS Health’s shares were liquid and traded with moderate to heavy

                            volume during the Class Period;

                     (e)    CVS Health traded on the NYSE and was covered by multiple analysts;

                     (f)    The misrepresentations and omissions alleged herein would tend to induce

                            a reasonable investor to misjudge the value of the CVS Health’s securities;

                            and

                     (g)    Plaintiffs and members of the class purchased, acquired and/or sold CVS

                            Health’s securities between the time Defendants misrepresented or failed

                            to disclose material facts and the time that the true facts were disclosed,

                            without knowledge of the misrepresented or omitted facts.

           342.      At all relevant times, the markets for the Company’s securities were efficient for

   the following reasons, among others: (i) the Company filed periodic public reports with the

   SEC; and (ii) the Company regularly communicated with public investors via established market



                                                    129
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 133 of 140 PageID #: 702




   communication mechanisms, including through regular disseminations of press releases on the

   major news wire services and through other wide-ranging public disclosures such as

   communications with the financial press, securities analysts, and other similar reporting services.

   Plaintiffs and the Class relied on the price of the Company’s securities, which reflected all

   information in the market, including the misstatements by Defendants.

            343.   Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

   presumption of reliance upon the integrity of the market.

            344.   Alternatively, Plaintiffs and the members of the Class are entitled to the

   presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

   of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in

   their Class Period statements in violation of a duty to disclose such information, as detailed

   above.

                                       XI.     LOSS CAUSATION

            345.   CVS Health’s stock price closed trading at $69.88 per share on Tuesday, February

   19, 2019. On Wednesday, February 20, 2019, the day the $2.2 billion impairment to the

   goodwill of the Company’s Omnicare business was announced, CVS Health’s stock price closed

   at $64.22 per share, a decline of roughly 8.01%. Then, as the market digested the goodwill

   impairment and recognized the true value of the Omnicare business, CVS Health’s share price

   plummeted over the next several days before hitting bottom at $52.36 on March 7, 2019, a

   decline of over 25%. These declines were attributable to the disclosure to investors of the

   goodwill impairment and thus the true value of the Omnicare business.




                                                   130
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 134 of 140 PageID #: 703




                                        CAUSES OF ACTION

                                             COUNT I
     Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                      (Against All Defendants)

           346.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

   set forth herein.

           347.    This Count is asserted against Defendants and is based upon Section 10(b) of the

   Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

           348.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

   course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

   practices and courses of business which operated as a fraud and deceit upon Plaintiffs and the

   other members of the Class; made various untrue statements of material facts and omitted to state

   material facts necessary in order to make the statements made, in light of the circumstances

   under which they were made, not misleading; and employed devices, schemes and artifices to

   defraud in connection with the purchase and sale of securities. Such scheme was intended to,

   and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiffs and

   other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

   CVS Health securities; and (iii) cause Plaintiffs and other members of the Class to purchase or

   otherwise acquire CVS Health securities at artificially inflated prices. In furtherance of this

   unlawful scheme, plan and course of conduct, Defendants, and each of them, took the actions set

   forth herein.

           349.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each of

   Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

   and annual reports, SEC filings, press releases and other statements and documents described

   above, including statements made to securities analysts and the media that were designed to


                                                   131
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 135 of 140 PageID #: 704




   influence the market for CVS Health securities. Such reports, filings, releases and statements

   were materially false and misleading in that they failed to disclose material adverse information

   and misrepresented the truth about the financial health and business prospects of the Omnicare

   LTC business.

          350.     By virtue of their positions at CVS Health, Defendants had actual knowledge of

   the materially false and misleading statements and material omissions alleged herein and

   intended thereby to deceive Plaintiffs and the other members of the Class, or, in the alternative,

   Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

   and disclose such facts as would reveal the materially false and misleading nature of the

   statements made, although such facts were readily available to Defendants. Said acts and

   omissions of Defendants were committed willfully or with reckless disregard for the truth. In

   addition, each Defendant knew or recklessly disregarded that material facts were being

   misrepresented or omitted as described above.

          351.     Information showing that Defendants acted knowingly or with reckless disregard

   for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

   and/or directors of CVS Health, the Individual Defendants had knowledge of the details of CVS

   Health’s internal affairs.

          352.     The Individual Defendants are liable both directly and indirectly for the wrongs

   complained of herein. Because of their positions of control and authority, the Individual

   Defendants were able to and did, directly or indirectly, control the content of the statements of

   CVS Health. As officers and/or directors of a publicly-held company, the Individual Defendants

   had a duty to disseminate timely, accurate, and truthful information with respect to CVS Health’s

   businesses, operations, future financial condition and future prospects. As a result of the




                                                   132
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 136 of 140 PageID #: 705




   dissemination of the aforementioned false and misleading reports, releases and public statements,

   the market price of CVS Health securities was artificially inflated throughout the Class Period. In

   ignorance of the adverse facts concerning CVS Health’s business and financial condition which

   were concealed by Defendants, Plaintiffs and the other members of the Class purchased or

   otherwise acquired CVS Health securities at artificially inflated prices and relied upon the price

   of the securities, the integrity of the market for the securities and/or upon statements

   disseminated by Defendants, and were damaged thereby.

          353.    During the Class Period, CVS Health securities were traded on an active and

   efficient market. Plaintiffs and the other members of the Class, relying on the materially false

   and misleading statements described herein, which Defendants made, issued or caused to be

   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

   of CVS Health securities at prices artificially inflated by Defendants’ wrongful conduct. Had

   Plaintiffs and the other members of the Class known the truth, they would not have purchased or

   otherwise acquired said securities, or would not have purchased or otherwise acquired them at

   the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiffs

   and the Class, the true value of CVS Health securities was substantially lower than the prices

   paid by Plaintiffs and the other members of the Class. The market price of CVS Health securities

   declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiffs and

   Class members.

          354.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,

   directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

   promulgated thereunder.




                                                  133
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 137 of 140 PageID #: 706




          355.    Plaintiffs and members of the Class have suffered damages in that, in reliance on

   the integrity of the market, they paid artificially inflated prices for CVS Health’s securities.

   Plaintiffs and the Class would not have purchased the Company’s securities at the price paid, or

   at all, if they had been aware that the market prices had been artificially and falsely inflated by

   Defendants’ misleading statements. As a direct and proximate result of Defendants’ wrongful

   conduct, Plaintiffs and the other members of the Class suffered damages in connection with their

   respective purchases, acquisitions and sales of the Company’s securities during the Class Period,

   upon the disclosure that the Company had written off the entire value of the goodwill associated

   with the Omnicare acquisition.

                                               COUNT II

                            Violation of Section 20(a) of the Exchange Act
                                 (Against the Individual Defendants)

          356.    Plaintiffs repeat and re-allege each and every allegation contained in the

   foregoing paragraphs as if fully set forth herein.

          357.    During the Class Period, the Individual Defendants participated in the operation

   and management of the Company, and conducted and participated, directly and indirectly, in the

   conduct of the Company’s business affairs. Because of their senior positions, they knew the

   adverse non-public information about the Company’s failure to disclose that Omnicare’s LTC

   business was in significant decline. The Individual Defendants also knew that the Company’s

   failure to disclose these facts made its statements during the Class Period about its LTC business

   misleading.

          358.    As officers and/or directors of a publicly owned company, the Individual

   Defendants had a duty to disseminate accurate and truthful information with respect to CVS




                                                   134
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 138 of 140 PageID #: 707




   Health, and to correct promptly any public statements issued by CVS Health which had become

   materially false or misleading.

          359.    Because of their positions of control and authority as senior officers, the

   Individual Defendants were able to, and did, control the contents of the various reports, press

   releases and public filings which CVS Health disseminated in the marketplace during the Class

   Period concerning the Company’s LTC business. Throughout the Class Period, the Individual

   Defendants exercised their power and authority to cause CVS Health to engage in the wrongful

   acts complained of herein. The Individual Defendants therefore, were “controlling persons” of

   CVS Health within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

   participated in the unlawful conduct alleged which artificially inflated the market price of CVS

   Health securities.

          360.    Each of the Individual Defendants, therefore, acted as a controlling person of

   CVS Health. By reason of their senior management positions and/or being directors of CVS

   Health, each of the Individual Defendants had the power to direct the actions of, and exercised

   the same to cause, CVS Health to engage in the unlawful acts and conduct complained of herein.

   Each of the Individual Defendants exercised control over the general operations of CVS Health

   and possessed the power to control the specific activities which comprise the primary violations

   about which Plaintiffs and the other members of the Class complain.

          361.    By reason of the above conduct, the Individual Defendants are liable pursuant to

   Section 20(a) of the Exchange Act for the violations committed by CVS Health.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

          A.      Determining that this action is a proper class action pursuant to Rule 23(a) and

   23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a


                                                 135
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 139 of 140 PageID #: 708




   certification of Plaintiffs as class representatives pursuant to Rule 23 of the Federal Rules of

   Civil Procedure;

          B.      Awarding compensatory and punitive damages in favor of Plaintiffs and the other

   Class members against all Defendants, jointly and severally, for all damages sustained as a result

   of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

   judgment interest thereon;

          C.      Awarding Plaintiffs and other members of the Class their costs and expenses in

   this litigation, including reasonable attorneys’ fees and experts’ fees and other costs and

   disbursements; and

          D.      Awarding Plaintiffs and the other Class members such other relief as this Court

   may deem just and proper.

                                   DEMAND FOR JURY TRIAL

          Plaintiffs hereby demand a trial by jury.

   Dated: July 22, 2019                                 Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        Brian Calandra
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                                bcalandra@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        Email: pdahlstrom@pomlaw.com


                                                  136
Case 1:19-cv-00437-MSM-PAS Document 38 Filed 07/23/19 Page 140 of 140 PageID #: 709




                                              /s/ Laurie Rubinow
                                              SHEPHERD, FINKELMAN, MILLER &
                                              SHAH, LLP
                                              Laurie Rubinow
                                              52 Duane Street,
                                              New York, NY 10007
                                              Telephone: (860) 526-1100
                                              Facsimile: (866) 300-7367
                                              Email: lrubinow@sfmslaw.com

                                              SHEPHERD, FINKELMAN, MILLER &
                                              SHAH, LLP
                                              James E. Miller
                                              65 Main St.
                                              Chester, CT 06412
                                              Telephone: (860) 526-1100
                                              Facsimile: (866) 300-7367
                                              Email: jmiller@sfmslaw.com


                                              SHEPHERD, FINKELMAN, MILLER &
                                              SHAH, LLP
                                              Eric L. Young
                                              Jayne A, Goldstein
                                              35 East State St.
                                              Media, PA 19063
                                              Telephone: (610) 891-9880
                                              Facsimile: (866) 300-7367
                                              Email: eyoung@sfmslaw.com
                                                      jgoldstein@sfmslaw.com




                                        137
